

115 HR 8309 IH: Keep America Secure Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8309IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Rogers of Alabama (for himself, Mr. King of New York, Mr. McCaul, Mr. Katko, Mr. Walker, Mr. Higgins of Louisiana, Mrs. Lesko, Mr. Green of Tennessee, Mr. Joyce of Pennsylvania, Mr. Crenshaw, Mr. Guest, Mr. Bishop of North Carolina, Mr. Van Drew, and Mr. Garcia of California) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Ways and Means, Transportation and Infrastructure, Oversight and Reform, Energy and Commerce, Foreign Affairs, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize certain authorities of the Department of Homeland Security, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Keep America Secure Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Authorization of appropriations.Title I—Management Reform and AccountabilitySubtitle A—Headquarters OperationSec. 101. Homeland security enterprise defined.Sec. 102. Functions and components of headquarters of Department of Homeland Security.Sec. 103. Repeal of Director of Shared Services and Office of Counternarcotics Enforcement of Department of Homeland Security.Sec. 104. Responsibilities and functions of Chief Privacy Officer.Sec. 105. Unmanned Aircraft Systems Countermeasures Coordinator.Sec. 106. Responsibilities of Chief Financial Officer.Sec. 107. Chief Information Officer.Sec. 108. Quadrennial homeland security review.Sec. 109. Office of Strategy, Policy, and Plans.Sec. 110. Chief Procurement Officer.Sec. 111. Chief Security Officer.Sec. 112. Office of Partnership and Engagement.Sec. 113. Department of Homeland Security rotation program.Sec. 114. Annual submission to Congress of information regarding reprogramming or transfer of Department of Homeland Security resources to respond to operational surges.Sec. 115. Overseas personnel briefing.Subtitle B—Acquisition ReformSec. 121. Acquisition Review Board.Sec. 122. Acquisition authorities for Under Secretary for Management of the Department of Homeland Security.Sec. 123. Acquisition authorities for Under Secretary of Strategy, Policy, and Plans.Sec. 124. Acquisition authorities for Program Accountability and Risk Management (PARM).Sec. 125. Government Accountability Office review of board and of requirements to reduce duplication in acquisition programs.Sec. 126. Excluded party list system waivers.Sec. 127. Inspector general oversight of suspension and debarment.Sec. 128. Congressional notification for major acquisition programs.Sec. 129. Multiyear acquisition strategy.Sec. 130. Acquisition reports.Sec. 131. Prohibition on operation or procurement of foreign-made unmanned aircraft systems.Sec. 132. Establishment of the Office of Biometric Identity Management.Subtitle C—Management of ProgramsSec. 141. Department of Homeland Security enhanced hiring.Sec. 142. Fitness standards.Sec. 143. Training to protect the vulnerable.Sec. 144. Department of Homeland Security Blue Campaign enhancement.Title II—Intelligence and Information SharingSubtitle A—DHS Intelligence EnterpriseSec. 201. Annual homeland threat assessments.Sec. 202. Homeland intelligence doctrine.Sec. 203. Comptroller General assessment.Sec. 204. Analysts for the chief intelligence officer.Sec. 205. Establishment of Insider Threat Program.Sec. 206. Department of Homeland Security counterintelligence vetting task force.Sec. 207. Visa security.Sec. 208. Chemical, biological, radiological, and nuclear intelligence and information sharing.Sec. 209. Inland waters threat analysis.Sec. 210. Transnational criminal organizations threat assessment.Sec. 211. Department of Homeland Security counterterrorism advisory board.Sec. 212. National Vetting Center.Sec. 213. National Vetting Governance Board.Subtitle B—Information SharingSec. 215. Department of Homeland Security Fusion Center Partnership Initiative.Sec. 216. Fusion center personnel needs assessment.Sec. 217. Program for State and local analyst clearances.Sec. 218. Information technology assessment.Sec. 219. Department of Homeland Security classified facility inventory and dissemination.Sec. 220. Terror inmate information sharing.Sec. 221. Enhancing Department of Homeland Security suspicious activity reporting operations.Title III—CybersecuritySec. 301. Cybersecurity Advisory Committee.Sec. 302. Cybersecurity essentials.Sec. 303. Establishment of continuous diagnostics and mitigation program in the Cybersecurity and Infrastructure Security Agency.Sec. 304. Administrative subpoena authority.Sec. 305. CISA Director term limitation.Sec. 306. State, local, Tribal, and territorial cybersecurity.Sec. 307. Cybersecurity workforce.Sec. 308. Election security.Sec. 309. Protection from liability.Sec. 310. Permanent extension of chemical facility anti-terrorism standards program of the Department of Homeland Security.Sec. 311. Cybersecurity research and development projects.Sec. 312. Loan repayment program.Sec. 313. Exclusion of certain student loan repayments.Sec. 314. Scholarship for service.Sec. 315. Cybersecurity and Infrastructure Security Agency review.Sec. 316. Strategy to secure email.Sec. 317. Strengthening Federal networks.Sec. 318. Authorization of appropriations.Title IV—Border and Visa SecuritySec. 401. Additional U.S. Customs and Border Protection agents and officers.Sec. 402. Establishment of workload staffing models for U.S. Border Patrol and Air and Marine Operations of CBP.Sec. 403. U.S. Customs and Border Protection retention incentives.Sec. 404. Study on efficacy of certain personnel screening methods for U.S. Customs and Border Protection use.Sec. 405. Hiring flexibility.Sec. 406. Supplemental commissioner authority and definitions.Sec. 407. Technical and conforming amendment.Sec. 408. Ports of entry infrastructure.Sec. 409. U.S. Customs and Border Protection technology upgrades.Sec. 410. Physical barriers along the southwest border.Sec. 411. Air and Marine Operations flight hours.Sec. 412. Amendments to U.S. Customs and Border Protection.Sec. 413. Continuous screening by U.S. Customs and Border Protection.Sec. 414. Customs Trade Partnership Against Terrorism.Sec. 415. Strategy to ensure detection of all opioid purity levels at ports of entry.Sec. 416. Authorization of the immigration advisory program.Sec. 417. Border security technology accountability.Sec. 418. Establishment of U.S. Immigration and Customs Enforcement.Sec. 419. Biometric Identification Transnational Migration Alert Program.Sec. 420. Reporting of visa overstays.Sec. 421. Student and exchange visitor information system verification.Sec. 422. Social media review of visa applicants.Sec. 423. Homeland security investigations national gang unit.Sec. 424. Homeland security investigations transnational criminal investigative units.Sec. 425. Homeland security investigations innovation lab.Sec. 426. Establishment of United States Citizenship and Immigration Services.Sec. 427. Fraud prevention.Sec. 428. Border security and trade modernization trust fund.Sec. 429. Border security improvement plan.Sec. 430. Integrated Border Enforcement Teams.Sec. 431. No ban on information sharing.Sec. 432. Border Security Advisory Committee.Sec. 433. Border tunnel detection.Sec. 434. Subterranean operations.Sec. 435. Border enforcement security task force updates.Sec. 436. Extension of port of entry donation authority.Title V—Transportation SecuritySec. 501. Authorization of appropriations for salaries, operation, and maintenance of the Transportation Security Administration.Sec. 502. Retention of security service fee by the Transportation Security Administration.Sec. 503. Emerging and future threats task force.Sec. 504. Comptroller General review.Sec. 505. Enrollment redress.Sec. 506. Training required.Sec. 507. Identity and travel document verification.Sec. 508. Standard operating procedures at airport checkpoints.Sec. 509. Canine detection research and development.Sec. 510. Security incident response at airports and surface transportation hubs.Sec. 511. Alternate new security screening personnel training program cost and feasibility study.Sec. 512. Prohibition of advance notice of covert testing to security screeners.Sec. 513. Explosive detection technology.Sec. 514. Recurrent vetting for surface transportation credential-holders.Sec. 515. Biometrics for TSA PreCheck.Sec. 516. Secure Flight program.Sec. 517. Known Crew Member program.Sec. 518. Screening Partnership Program.Sec. 519. Headquarters efficiency.Sec. 520. Repeal of regulations.Sec. 521. Sensitive security information.Sec. 522. International aviation security.Sec. 523. Office of Inspection accountability.Sec. 524. Checkpoints of the future.Sec. 525. Air cargo security.Sec. 526. Childcare.Sec. 527. Passengers with physical or cognitive disabilities.Sec. 528. TSA Human Capital Strategic Plan.Sec. 529. Screening technology deployment.Sec. 530. Review of aviation security stakeholder access to Homeland Security Information Network.Sec. 531. Airport public area security enhancement.Title VI—Emergency Preparedness, Response, and RecoverySubtitle A—Grants, Training, Exercises, and CoordinationSec. 601. Urban Area Security Initiative.Sec. 602. State Homeland Security Grant Program.Sec. 603. Grants to directly eligible tribes.Sec. 604. Law enforcement terrorism prevention.Sec. 605. Prioritization.Sec. 606. Allowable uses.Sec. 607. Memoranda of understanding.Sec. 608. Grants metrics.Sec. 609. Grant management best practices.Sec. 610. Prohibition on consolidation.Sec. 611. Maintenance of grant investments.Sec. 612. Allowable uses of funds for public transportation security assistance grants.Sec. 613. Periods of performance for public transportation security assistance grants.Sec. 614. Comptroller General review of public transportation security assistance grant program.Sec. 615. Port security grant program.Sec. 616. Cyber preparedness.Sec. 617. Operation Stonegarden.Subtitle B—CommunicationsSec. 621. Office of Emergency Communications.Sec. 622. Responsibilities of Office of Emergency Communications Director.Sec. 623. Annual reporting on activities of the Office of Emergency Communications.Sec. 624. National emergency communications plan.Sec. 625. Technical edit.Sec. 626. Public safety broadband network.Sec. 627. Communications training.Subtitle C—Federal Emergency Management Agency (FEMA)Sec. 631. Short title.Sec. 632. Reauthorization of Federal Emergency Management Agency.Sec. 633. National domestic preparedness consortium.Sec. 634. Rural Domestic Preparedness Consortium.Sec. 635. Center for Faith-Based and Neighborhood Partnerships.Sec. 636. Emergency support functions.Sec. 637. Review of national incident management system.Sec. 638. Remedial action management program.Sec. 639. Strategic human capital plan.Sec. 640. Office of Disability Integration and Coordination.Sec. 641. FEMA Senior Law Enforcement Advisor.Sec. 642. Technical amendments to national emergency management.Subtitle D—Genome Editing Threat AssessmentSec. 651. Genome editing threat assessment.Title VII—Pandemic PreparednessSec. 701. Chief Medical Officer.Sec. 702. Medical countermeasures program.Sec. 703. Personal protective equipment.Sec. 704. Teleworking assessment.Sec. 705. Transportation security public health threat preparedness.Sec. 706. Securing critical supplies.2.Authorization of appropriationsThere is authorized to be appropriated for the necessary expenses of the Department of Homeland Security authorized by this Act, the amendments made by this Act, and other provisions of law (including relevant provisions of title 49, United States Code, and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.))—(1)$59,100,000,000 for fiscal year 2021, of which—(A)$11,975,942,980 shall be for grants and agency expenditures as provided in titles III, IV, V, and VI and the amendments made by such titles; and(B)$7,917,936,000 shall be for the Transportation Security Administration as provided by section 114(w) of title 49, United States Code; and(2)$60,200,000,000 for fiscal year 2022, of which $20,477,721,840 shall be for grants and agency expenditures as provided in titles III, IV, V, and VI and the amendments made by such titles.IManagement Reform and AccountabilityAHeadquarters Operation101.Homeland security enterprise definedSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended—(1)by redesignating paragraphs (9) through (20) as paragraphs (10) through (21), respectively; and(2)by inserting after paragraph (8) the following new paragraph (9):(9)The term homeland security enterprise means any relevant governmental or nongovernmental entity involved in homeland security, including a Federal, State, or local government official, private sector representative, academic, or other policy expert..102.Functions and components of headquarters of Department of Homeland SecuritySection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and after the semicolon at the end;(B)in paragraph (3), by striking the period and inserting ; and; and(C)by adding at the end the following:(4)may enter into agreements with governments of other countries, in consultation with the Secretary of State and international nongovernmental organizations, in order to achieve the missions of the Department.; and(2)in subsection (c), in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement; and(3)by adding at the end the following new subsection:(h)Headquarters(1)ComponentsThere is in the Department a Headquarters. The Department Headquarters shall include each of the following:(A)The Office of the Secretary.(B)The Office of the Deputy Secretary.(C)The Executive Secretary.(D)The Management Directorate, including the Office of the Chief Financial Officer.(E)The Science and Technology Directorate.(F)The Office of Strategy, Policy, and Plans.(G)The Office of the General Counsel.(H)The Office of the Chief Privacy Officer.(I)The Office for Civil Rights and Civil Liberties.(J)The Office of Operations Coordination.(K)The Office of Intelligence and Analysis.(L)The Office of Legislative Affairs.(M)The Office of Public Affairs.(N)The Office of the Inspector General.(O)The Office of the Citizenship and Immigration Services Ombudsman.(P)The Office of Partnership and Engagement.(Q)The Countering Weapons of Mass Destruction Office.(2)FunctionsThe Secretary, acting through the appropriate official of the Headquarters, shall—(A)establish an overall strategy to successfully further the mission of the Department;(B)establish initiatives that improve Department-wide operational performance;(C)establish mechanisms to—(i)ensure that components of the Department comply with Department policies and fully implement the strategies and initiatives of the Secretary; and(ii)require the head of each component of the Department and component chief officers to comply with such policies and implement such strategies and initiatives;(D)establish annual operational and management objectives to evaluate the performance of the Department;(E)ensure that the Department successfully meets operational and management performance objectives through conducting oversight of component agencies;(F)ensure that the strategies, priorities, investments, and workforce of Department components align with Department objectives;(G)establish and implement policies related to Department ethics and compliance standards;(H)establish and implement, in consultation with the Office of Civil Rights and Civil Liberties, policies which preserve individual liberty, fairness, and equality under the law;(I)manage and encourage shared services across Department components;(J)lead and coordinate interaction with Congress and other external organizations; and(K)carry out other such functions as the Secretary determines are appropriate..103.Repeal of Director of Shared Services and Office of Counternarcotics Enforcement of Department of Homeland Security(a)Abolishment of Director of Shared Services(1)AbolishmentThe position of Director of Shared Services of the Department of Homeland Security is abolished.(2)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 475 (6 U.S.C. 295).(3)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 475.(b)Abolishment of the Office of Counternarcotics Enforcement(1)AbolishmentThe Office of Counternarcotics Enforcement is abolished.(2)Conforming amendmentsThe Homeland Security Act of 2002 is amended—(A)in subparagraph (B) of section 843(b)(1) (6 U.S.C. 413(b)(1)), by striking by— and all that follows through the end of that subparagraph and inserting by the Secretary; and; and(B)by striking section 878 (6 U.S.C. 112).(3)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 878.104.Responsibilities and functions of Chief Privacy Officer(a)In generalSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by inserting to be the Chief Privacy Officer of the Department and, if the Secretary so appoints, the Chief Freedom of Information Act (FOIA) Officer, after in the Department,; and(ii)by striking to the Secretary, to assume primary responsibility for privacy policy and inserting to the Secretary. Such official shall be deemed the equivalent of an Assistant Secretary, and shall assume primary responsibility for privacy policy and, if determined appropriate by the Secretary, FOIA policy, of the Department;(B)in paragraph (5)(B), by striking and at the end; and(C)by striking paragraph (6) and inserting the following new paragraphs:(6)developing guidance and recommendations to assist components of the Department in developing privacy policies and practices;(7)establishing a mechanism to ensure such components are in compliance with Federal, regulatory, statutory, and Department privacy requirements, mandates, directives, and policies;(8)working with the Chief Information Officer of the Department to identify methods for managing and overseeing the records, management policies, and procedures of the Department;(9)working with components and offices of the Department to ensure that policy development, information sharing, and information management activities incorporate disclosure considerations and privacy protections;(10)serving as the Chief FOIA Officer of the Department for purposes of subsection (j) of section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), to manage and process requests related to such section;(11)developing guidance on procedures to be followed by individuals making requests for information under such section 552;(12)overseeing hiring of FOIA officers and the management and processing of requests for information under such section 552 within Department Headquarters and relevant Department component offices;(13)identifying and eliminating unnecessary and duplicative technology and actions taken by the Department in the course of processing requests for information under such section 552;(14)preparing an annual report to Congress that includes a description of—(A)the activities of the Department that affect privacy during the fiscal year covered by the report, including complaints of privacy violations, implementation of section 552a of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and(B)insignificant programs implemented or revised in the Department during the fiscal year covered by the report, the number of programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of programs reviewed that effectively implemented privacy protections, and an explanation of why any new programs did not effectively implement privacy protections;(15)issuing guidance to relevant Department component offices to ensure uniform disclosure policies and processes to administer such section 552; and(16)carrying out such other responsibilities as the Secretary determines are appropriate, consistent with this section.; and(2)by adding at the end the following new subsections:(f)Reassignment of functionsNotwithstanding any requirement under this section, the Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another officer within the Department, consistent with requirements of such section.(g)Working group(1)In generalThe Chief Privacy Officer, or, if the Secretary determines appropriate, whoever is appointed by the Secretary as the Chief FOIA Officer, shall establish and serve as the Chair of a working group comprised of personnel from across the Department who are involved in executing disclosure policies and processes involved in administration of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act).(2)PurposeThe working group established in accordance with paragraph (1) shall be a forum—(A)for the sharing of information and best practices; and(B)to develop solutions to challenges encountered within Department component offices relating to disclosure policies and processes referred to in such paragraph.(3)ResponsibilitiesMembers of the working group shall meet not less than once every quarter to advise the Chair on matters concerning disclosure policies and processes involved in the administration of section 552 of title 5, United States Code, including on the following matters:(A)The development of guidance for uniform disclosure policies and processes, in accordance with paragraph (15) of subsection (a).(B)Ways to reduce unnecessary redundancies that may undermine the responsive and efficient processing of requests for information under such section 552..105.Unmanned Aircraft Systems Countermeasures Coordinator(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:321.Countering Unmanned Aircraft Systems Coordinator(a)CoordinatorThe Secretary shall designate a senior official of the Office of Strategy, Policy, and Plans of the Department as the Countering Unmanned Aircraft Systems (UAS) Coordinator (in this section referred to as the Coordinator) to coordinate with relevant Department offices and components, including the Office for Civil Rights and Civil Liberties and the Privacy Office and other relevant Federal agencies, as appropriate, on the development of policies and plans to counter threats associated with UAS in accordance with section 210G, including the following:(1)Promoting research and development of counter UAS technologies, in coordination with the Office of Science and Technology of the Department.(2)Ensuring the dissemination of information and guidance related to countering UAS threats.(3)Coordinate with the relevant components and offices of the Department, including the Office of Intelligence and Analysis, to ensure the sharing and retention of information, guidance, and intelligence relating to countering UAS threats, counter UAS threat assessment, and counter UAS technology.(4)Serving as the Department point of contact for Federal, State, local, and Tribal law enforcement entities and the private sector regarding the Department’s activities related to countering UAS.(5)Carrying out other related UAS authorities and activities under such section 210G, as directed by the Secretary.(b)Coordination with applicable Federal lawsThe Coordinator shall, in addition to other assigned duties, coordinate with relevant Department offices and components and other relevant Federal agencies, as appropriate, to ensure testing, evaluation, or deployment of a system used to identify, assess, or defeat a UAS is carried out in accordance with applicable Federal laws.(c)Coordination with private sectorThe Coordinator shall, working with the Office of Partnership and Engagement and other relevant Department offices and components, or other Federal agencies, as appropriate, serve as the principal Department official responsible for disseminating to the private sector information regarding counter UAS technology, particularly information regarding instances in which counter UAS technology may impact lawful private sector services or systems.(d)TerminationThe authority to carry out this section terminates on the date specified in section 210G(i)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 320 the following new item:Sec. 321. Countering Unmanned Aircraft Systems Coordinator..106.Responsibilities of Chief Financial Officer(a)In generalSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(2)by inserting after subsection (a) the following new subsection (b):(b)ResponsibilitiesIn carrying out the responsibilities, authorities, and functions specified in section 902 of title 31, United States Code, the Chief Financial Officer shall—(1)oversee Department budget formulation and execution;(2)lead and provide guidance on performance-based budgeting practices for the Department to ensure that the Department and its components are meeting missions and goals;(3)lead cost-estimating practices for the Department, including the development of policies on cost estimating and approval of life cycle cost estimates;(4)coordinate with the Office of Strategy, Policy, and Plans to ensure that the development of the budget for the Department is compatible with the long-term strategic plans, priorities, and policies of the Secretary;(5)develop financial management policy for the Department and oversee the implementation of such policy, including the establishment of effective internal controls over financial reporting systems and processes throughout the Department;(6)provide guidance for and over financial system modernization efforts throughout the Department;(7)lead the efforts of the Department related to financial oversight, including identifying ways to streamline and standardize business processes;(8)oversee the costs of acquisition programs and related activities to ensure that actual and planned costs are in accordance with budget estimates and are affordable, or can be adequately funded, over the life cycle of such programs and activities;(9)fully implement a common accounting structure to be used across the entire Department by fiscal year 2022; and(10)track, approve, oversee, and make public information on expenditures by components of the Department for conferences, as appropriate, including by requiring each component to—(A)report to the Inspector General of the Department the expenditures by such component for each conference hosted or attended by Department employees for which the total expenditures of the Department exceed $20,000, within 15 days after the date of the conference; and(B)with respect to such expenditures, provide to the Inspector General—(i)the information described in subsections (a), (b), and (c) of section 739 of title VII of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235); and(ii)documentation of such expenditures..(b)Rule of constructionNothing in the amendment made by this section may be construed as altering or amending the responsibilities, authorities, and functions of the Chief Financial Officer of the Department of Homeland Security under section 902 of title 31, United States Code.107.Chief Information Officer(a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended—(1)in subsection (a), by adding at the end the following new sentence: In addition to the functions under section 3506(a)(2) of title 44, United States Code, the Chief Information Officer shall perform the functions set forth in this section and such other functions as may be assigned by the Secretary.;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following new subsections:(b)ResponsibilitiesIn addition to performing the functions under section 3506 of title 44, United States Code, the Chief Information Officer shall serve as the lead technical authority for information technology programs of the Department and Department components, and shall—(1)advise and assist the Secretary, heads of the components of the Department, and other senior officers in carrying out the responsibilities of the Department for all activities relating to the budgets, programs, security, and operations of the information technology functions of the Department;(2)to the extent delegated by the Secretary, exercise leadership and authority over Department information technology management and establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department to ensure interoperability and standardization of information technology;(3)maintain a consolidated inventory of the mission critical and mission essential information systems of the Department, and develop and maintain contingency plans for responding to a disruption in the operation of any of those information systems;(4)maintain the security, visibility, reliability, integrity, and availability of data and information technology of the Department;(5)establish and implement policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for purchases of information technology, in consultation with the Chief Procurement Officer of the Department;(6)review contracts and interagency agreements associated with major information technology investments and information technology investments that have had cost, schedule, or performance challenges in the past;(7)assess the risk of all major information technology investments and publicly report the risk rating to the Office of Management and Budget;(8)oversee the management of the Homeland Security Enterprise Architecture technology system and ensure that, before each acquisition decision event (as such term is defined in section 839), approved information technology acquisitions comply with any departmental information technology management requirements, security protocols, and the Homeland Security Enterprise Architecture, and in any case in which information technology acquisitions do not comply with the Department’s management directives, making recommendations to the Department’s Acquisition Review Board regarding such noncompliance;(9)provide recommendations to the Acquisition Review Board regarding information technology programs, and developing information technology acquisition strategic guidance; and(10)carry out any other responsibilities delegated by the Secretary consistent with an effective information system management function.(c)Strategic plansIn coordination with the Chief Financial Officer, the Chief Information Officer shall develop an information technology strategic plan every five years and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the extent to which—(1)the budget of the Department aligns with priorities specified in the information technology strategic plan;(2)the information technology strategic plan informs the budget process of the Department;(3)information technology priorities were or were not funded and the reasons for not funding all priorities in a given fiscal year;(4)the Department has identified and addressed skills gaps needed to implement the information technology strategic plan; and(5)unnecessary duplicate information technology within and across the components of the Department has been eliminated..(b)Software licensing(1)Software inventoryNot later than 180 days after the date of the enactment of this Act and every two years thereafter until 2024, the Chief Information Officer of the Department of Homeland Security, in consultation with Department component chief information officers, shall—(A)conduct a Department-wide inventory of all existing software licenses held by the Department, including utilized and unutilized licenses;(B)assess the needs of the Department and the components of the Department for software licenses for the subsequent two fiscal years;(C)examine how the Department can achieve the greatest possible economies of scale and cost savings in the procurement of software licenses;(D)determine how the use of shared cloud-computing services will impact the needs for software licenses for the subsequent two fiscal years;(E)establish plans and estimated costs for eliminating unutilized software licenses for the subsequent two fiscal years; and(F)submit a copy of each inventory conducted under subparagraph (A) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Plan to reduce software licensesIf the Chief Information Officer determines through the inventory conducted under paragraph (1) that the number of software licenses held by the Department and the components of the Department exceed the needs of the Department, not later than 90 days after the date on which the inventory is completed, the Secretary of Homeland Security shall establish a plan for reducing the number of such software licenses to meet needs of the Department.(3)Prohibition on procurement of new software licenses(A)In generalExcept as provided in subparagraph (B), upon completion of a plan under paragraph (2), no additional resources may be obligated for the procurement of new software licenses for the Department until such time as the need of the Department exceeds the number of used and unused licenses held by the Department.(B)ExceptionThe Chief Information Officer may authorize the purchase of additional licenses and amend the number of needed licenses as necessary.(c)Comptroller General reviewNot later than fiscal year 2022, the Comptroller General of the United States shall review the extent to which the Chief Information Officer fulfilled all requirements established in this section and the amendment made by this section.(d)Completion of first definition of capabilitiesNot later than one year after the date of the enactment of this Act, the Chief Information Officer shall complete the first information technology strategic plan required under subsection (c) of section 701 of the Homeland Security Act of 2002, as added by subsection (a) of this section.108.Quadrennial homeland security review(a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended—(1)in subsection (a)(3)—(A)in subparagraph (B), by striking and at the end;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following new subparagraph (C):(C)representatives from appropriate advisory committees established pursuant to section 871, including the Homeland Security Advisory Council and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;(2)in subsection (b)—(A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);(B)in paragraph (3)—(i)by inserting , to the extent practicable, after describe; and(ii)by striking budget plan and inserting resources required;(C)in paragraph (4)—(i)by inserting , to the extent practicable, after identify;(ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and(iii)by striking the semicolon at the end and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities, as the case may be; and;(D)in paragraph (5), by striking ; and and inserting a period; and(E)by striking paragraph (6);(3)in subsection (c)—(A)in paragraph (1), by striking December 31 of the year and inserting 60 days after the date of the submittal of the President’s budget for the fiscal year after the fiscal year; and(B)in paragraph (2)—(i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of;(ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end;(iii)in subparagraph (D)—(I)by inserting to the extent practicable, before a description; and(II)by striking budget plan and inserting resources required;(iv)in subparagraph (F)—(I)by inserting to the extent practicable, before a discussion; and(II)by striking the status of;(v)in subparagraph (G)—(I)by inserting to the extent practicable, before a discussion;(II)by striking the status of;(III)by inserting and risks before to national homeland; and(IV)by inserting and after the semicolon at the end;(vi)by striking subparagraph (H); and(vii)by redesignating subparagraph (I) as subparagraph (H);(4)by redesignating subsection (d) as subsection (e); and(5)by inserting after subsection (c) the following new subsection:(d)ReviewNot later than 90 days after the submission of each report required under subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the quadrennial homeland security review covered by the report were integrated into the acquisition strategy and expenditure plans for the Department..(b)Effective dateThe amendments made by this section shall apply with respect to a quadrennial homeland security review conducted after December 31, 2020.109.Office of Strategy, Policy, and Plans(a)In generalSection 709 of the Homeland Security Act of 2002 (6 U.S.C. 349) is amended—(1)in subsection (a), by adding at the end he following: The Office of Strategy, Policy, and Plans shall include the following components:(1)The Office of International Affairs.(2)The Office of Cyber Policy.(3)The Office of Strategy, Planning, Analysis, and Risk.(4)The Office of Threat Prevention and Security Policy.(5)The Office of Border, Immigration, and Trade Policy.;(2)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and(3)by inserting after subsection (d) the following new subsection:(e)Assistant Secretary for International AffairsThe Office of International Affairs shall be led by an Assistant Secretary for International Affairs appointed by the Secretary. The Assistant Secretary shall—(1)coordinate international activities within the Department, including activities carried out by the components of the Department, in consultation with other Federal officials with responsibility for counterterrorism and homeland security matters;(2)advise, inform, and assist the Secretary with respect to the development and implementation of the policy priorities of the Department, including strategic priorities for the deployment of assets, including personnel, outside the United States;(3)develop, in consultation with the Under Secretary for Management, guidance for selecting, assigning, training, and monitoring overseas deployments of Department personnel, including minimum standards for pre-deployment training;(4)maintain awareness regarding the international travel of senior officers of the Department and their intent to pursue negotiations with foreign government officials, and review resulting draft agreements; and(5)perform such other functions as are established by law or delegated by the Under Secretary for Policy..(b)Abolishment of Office of International Affairs(1)In generalThe Office of International Affairs within the Office of the Secretary of Homeland Security is abolished.(2)Transfer of assets and personnelThe functions authorized to be performed by such office as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of International Affairs provided for by section 709 of the Homeland Security Act of 2002, as amended by this section.(3)Conforming amendmentThe Homeland Security Act of 2002 is amended by striking section 879 (6 U.S.C. 459).(4)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 879.(c)Conforming amendments relating to Assistant SecretariesSubsection (a) of section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended—(1)in the subsection heading, by inserting ; Assistant Secretaries and Other Officers after Under Secretaries;(2)in paragraph (1), by amending subparagraph (I) to read as follows:(I)An Administrator of the Transportation Security Administration.;(3)by amending paragraph (2) to read as follows:(2)Assistant SecretariesThe following Assistant Secretaries shall be appointed by the President or the Secretary, as the case may be, without the advice and consent of the Senate:(A)Presidential appointmentsThe Department shall have the following officials appointed by the President:(i)The Assistant Secretary for the Countering Weapons of Mass Destruction Office.(ii)The Assistant Secretary for Public Affairs.(iii)The Assistant Secretary for Legislative Affairs.(iv)The Chief Medical Officer.(B)Secretarial appointmentsThe Department shall have the following Assistant Secretaries appointed by the Secretary:(i)The Principal Assistant Secretary for External Affairs.(ii)The Assistant Secretary, Office of Cybersecurity and Communications.(iii)The Assistant Secretary for International Affairs.(iv)The Assistant Secretary for Partnership and Engagement.(v)The Assistant Secretary for Threat Prevention and Security Policy.(vi)The Assistant Secretary for Border, Immigration, and Trade Policy.(vii)The Assistant Secretary for Cyber, Infrastructure, and Resilience Policy.(viii)The Assistant Secretary for Strategy, Planning, Analysis, and Risk.(ix)The Assistant Secretary for State and Local Law Enforcement.; and(4)by adding at the end the following new paragraph:(3)Assistant Secretary for Legislative AffairsThe Assistant Secretary for Legislative Affairs shall oversee one internal reporting structure for engaging with authorizing and appropriating congressional committees..(d)Homeland Security Advisory CouncilSubsection (b) of section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(4)shall establish a Homeland Security Advisory Council to provide advice and recommendations on homeland security-related matters, including advice with respect to the preparation of the Quadrennial Homeland Security Review..(e)DefinitionsIn this section each of the terms functions, assets, and personnel has the meaning given each such term under section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).(f)Duplication review(1)Review requiredNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall complete a review of the functions and responsibilities of each Department of Homeland Security component responsible for international affairs to identify and eliminate areas of unnecessary duplication.(2)Submission to CongressNot later than 60 days after the completion of the review required under paragraph (1), the Secretary shall provide the results of the review to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(3)Action planNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional homeland security committees an action plan, including corrective steps and an estimated date of completion, to address areas of duplication, fragmentation, and overlap and opportunities for cost savings and revenue enhancement, as identified by the Government Accountability Office based on the annual report of the Government Accountability Office entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits.110.Chief Procurement Officer(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:711.Chief Procurement Officer(a)In generalThere is in the Department a Chief Procurement Officer, who shall serve as a senior business advisor to agency officials on procurement-related matters and report directly to the Under Secretary for Management. The Chief Procurement Officer is the senior procurement executive for purposes of subsection (c) of section 1702 of title 41, United States Code, and shall perform procurement functions as specified in such subsection.(b)ResponsibilitiesThe Chief Procurement Officer shall—(1)delegate or retain contracting authority, as appropriate;(2)issue procurement policies and oversee the heads of contracting activity of the Department to ensure compliance with those policies;(3)serve as the main liaison of the Department to industry on procurement-related issues;(4)account for the integrity, performance, and oversight of Department procurement and contracting functions;(5)ensure that procurement contracting strategies and plans are consistent with the intent and direction of the Acquisition Review Board;(6)oversee a centralized acquisition workforce certification and training program using, as appropriate, existing best practices and acquisition training opportunities from the Federal Government, private sector, or universities and colleges to include training on how best to identify actions that warrant referrals for suspension or debarment;(7)provide input on the periodic performance reviews of each head of contracting activity of the Department;(8)collect baseline data and use such data to establish performance measures on the impact of strategic sourcing initiatives on the private sector, including small businesses;(9)establish and implement policies and procedures to effectively monitor and manage vulnerabilities in the supply chain for all Department purchases;(10)ensure that a fair proportion of the value of Federal contracts and subcontracts are awarded to small businesses (in accordance with the procurement contract goals under section 15(g) of the Small Business Act (15 U.S.C. 644(g))), maximize opportunities for small business participation in such contracts, and ensure, to the extent practicable, small businesses that achieve qualified vendor status for security-related technologies are provided an opportunity to compete for contracts for such technology;(11)conduct oversight of implementation of administrative agreements to resolve suspension or debarment proceedings; and(12)carry out any other procurement duties that the Under Secretary for Management may designate.(c)Head of contracting activity definedIn this section the term head of contracting activity means an official responsible for the creation, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other government entities..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, is amended by inserting after the item relating to section 710 the following new item:Sec. 711. Chief Procurement Officer..111.Chief Security Officer(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this title, is further amended by adding at the end the following new section:712.Chief Security Officer(a)In generalThere is in the Department a Chief Security Officer, who shall report directly to the Under Secretary for Management.(b)ResponsibilitiesThe Chief Security Officer shall—(1)develop and implement the security policies, programs, and standards of the Department;(2)identify training and provide education to Department personnel on security-related matters; and(3)provide support to Department components on security-related matters..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 711, as added by this title, the following new item:Sec. 712. Chief Security Officer..112.Office of Partnership and Engagement(a)In generalSection 801 of the Homeland Security Act of 2002 (6 U.S.C. 361) is amended to read as follows:801.Office of Partnership and Engagement(a)EstablishmentThere is established within the Office of the Secretary an Office of Partnership and Engagement, which shall be led by an Assistant Secretary.(b)ResponsibilitiesThe Assistant Secretary shall—(1)lead the efforts of the Department to incorporate external feedback from stakeholders into policy and strategic planning efforts, as appropriate, in consultation with the Office for Civil Rights and Civil Liberties;(2)oversee and support the activities conducted under section 2006(b);(3)advise the Secretary on the effects of the policies, regulations, processes, and actions of the Department on the private sector and create and foster strategic communications with the private sector to enhance the primary mission of the Department to protect the homeland;(4)coordinate the activities of the Department relating to State and local governments;(5)provide State and local governments with regular information, research, and technical support to assist State and local efforts at securing the homeland; and(6)perform such other functions as are established by law or delegated by the Secretary..(b)Office for State and Local Law EnforcementParagraph (1) of section 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended by striking Policy Directorate and inserting Office of Partnership and Engagement.(c)Abolishment of Office for State and Local Government Coordination(1)In generalThe Office for State and Local Government Coordination of the Department of Homeland Security is abolished.(2)Transfer of functions and assetsThe functions authorized to be performed by such office as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of Partnership and Engagement under section 801 of the Homeland Security Act of 2002, as amended by this section.(d)Abolishment of Special Assistant to Secretary of Homeland Security(1)In generalThe position of Special Assistant to the Secretary of Homeland Security authorized under section 102(f) of the Homeland Security Act of 2002 (6 U.S.C. 112(f)), as in effect on the day before the date of the enactment of this Act, is abolished.(2)Transfer of functions and assetsThe functions authorized to be performed by such Special Assistant to the Secretary as of the day before such date of enactment, and the assets and personnel associated with such functions, are transferred to the head of the Office of Partnership and Engagement under section 801 of the Homeland Security Act of 2002, as amended by this section.(3)Conforming amendmentSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended by—(A)striking subsection (f); and(B)redesignating subsection (g) as subsection (f).(e)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by amending the item relating to section 801 to read as follows:Sec. 801. Office of Partnership and Engagement..113.Department of Homeland Security rotation program(a)Enhancements to the rotation programSection 844 of the Homeland Security Act of 2002 (6) U.S.C. 414) is amended—(1)by striking (a) Establishment—.;(2)by redesignating paragraphs (1) through (5) as subsections (a) through (e), respectively, and adjusting the margins accordingly;(3)in subsection (a), as so redesignated—(A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and(B)by striking for employees of the Department and inserting for certain personnel within the Department;(4)in subsection (b), as so redesignated—(A)by redesignating subparagraphs (A) through (G) as paragraphs (3) through (9), respectively, and adjusting the margins accordingly;(B)by inserting before paragraph (3), as so redesignated, the following new paragraphs:(1)seek to foster greater departmental integration and unity of effort;(2)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the programs, policies, and activities of the Department;;(C)in paragraph (4), as so redesignated, by striking middle and senior level; and(D)in paragraph (7), as so redesignated, by inserting before invigorate the following: seek to improve morale and retention throughout the Department and;(5)in subsection (c), as redesignated by paragraph (2)—(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margins accordingly; and(B)in paragraph (2), as so redesignated—(i)by striking clause (iii); and(ii)by redesignating clauses (i), (ii), and (iv) through (viii) as subparagraphs (A) through (G), respectively, and adjusting the margins accordingly;(6)by redesignating subsections (d) and (e), as redesignated by paragraph (2), as subsections (e) and (f), respectively;(7)by inserting after subsection (c) the following new subsection:(d)Administrative mattersIn carrying out the Rotation Program the Secretary shall—(1)before selecting employees for participation in the Rotation Program, disseminate information broadly within the Department about the availability of the Rotation Program, qualifications for participation in the Rotation Program, including full-time employment within the employing component or office not less than one year, and the general provisions of the Rotation Program;(2)require as a condition of participation in the Rotation Program that an employee—(A)is nominated by the head of the component or office employing the employee; and(B)is selected by the Secretary, or the Secretary’s designee, solely on the basis of relative ability, knowledge, and skills, after fair and open competition that assures that all candidates receive equal opportunity;(3)ensure that each employee participating in the Rotation Program shall be entitled to return, within a reasonable period of time after the end of the period of participation, to the position held by the employee, or a corresponding or higher position, in the component or office that employed the employee prior to the participation of the employee in the Rotation Program;(4)require that the rights that would be available to the employee if the employee were detailed from the employing component or office to another Federal agency or office remain available to the employee during the employee participation in the Rotation Program; and(5)require that, during the period of participation by an employee in the Rotation Program, performance evaluations for the employee—(A)shall be conducted by officials in the office or component employing the employee with input from the supervisors of the employee at the component or office in which the employee is placed during that period; and(B)shall be provided the same weight with respect to promotions and other rewards as performance evaluations for service in the office or component employing the employee.; and(8)by adding at the end the following new subsection:(g)Intelligence rotational assignment program(1)EstablishmentThe Secretary shall establish an Intelligence Rotational Assignment Program as part of the Rotation Program under subsection (a).(2)AdministrationThe Chief Human Capital Officer, in conjunction with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program established pursuant to paragraph (1).(3)EligibilityThe Intelligence Rotational Assignment Program established pursuant to paragraph (1) shall be open to employees serving in existing analyst positions within the Department’s Intelligence Enterprise and other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.(4)CoordinationThe responsibilities specified in subsection (c)(2) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection..(b)Congressional notification and oversightNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information about the status of the Homeland Security Rotation Program authorized by section 844 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.114.Annual submission to Congress of information regarding reprogramming or transfer of Department of Homeland Security resources to respond to operational surges(a)In generalTitle VII of the Homeland Security Act of 2002, as amended by this title, is further amended by adding at the end the following new section:713.Annual submission to Congress of information on reprogramming or transfers of funds to respond to operational surgesFor each fiscal year until fiscal year 2023, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, together with the annual budget request for the Department, information on—(1)any circumstance during the year covered by the report in which the Secretary exercised the authority to reprogram or transfer funds to address unforeseen costs, including costs associated with operational surges; and(2)any circumstance in which any limitation on the transfer or reprogramming of funds affected the ability of the Secretary to address such unforeseen costs..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 712, as added by this title, the following new item: Sec. 713. Annual submission to Congress of information on reprogramming or transfers of funds to respond to operational surges..115.Overseas personnel briefing(a)Briefing required(1)In generalNot later than 90 days after the date of the enactment of this Act and every 180 days thereafter, the Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a briefing regarding Department of Homeland Security personnel with primary duties that take place outside of the United States.(2)RequirementsThe briefings required under paragraph (1) shall include the following:(A)A detailed summary of, and deployment schedule for, each type of personnel position with primary duties that take place outside of the United States and how each such position contributes to the Department of Homeland Security’s counterterrorism mission.(B)Information related to how the geographic and regional placement of such positions contributes to the Department’s counterterrorism mission.(C)Information related to any risk mitigation plans for each geographic and regional placement, including to address counter-intelligence risks.(D)Information regarding the costs of deploying or maintaining personnel at each geographic and regional placement, including information on any cost-sharing agreement with foreign partners to cover a portion or all the costs relating to such deployment or maintenance.(E)Maintain and enhance practices to guard against counter-espionage and counter-intelligence threats, including cyber threats, associated with Department personnel.(F)Information regarding trends in foreign efforts to influence such personnel while deployed overseas to contribute to the Department’s counterterrorism mission. (G)Information related to the position-specific training received by such personnel before and during placement at a foreign location.(H)Challenges that may impede the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including technical, resource, and administrative challenges.(I)The status of efforts to implement the strategy referred to in paragraph (1).(J)The status of efforts (beginning with the second briefing required under this subsection) to implement the enhancement plan under subsection (b).(3)TerminationThe briefing requirement under paragraph (1) shall terminate on the date that is 4 years after the submission of the strategy referred to in such paragraph.(b)Overseas personnel enhancement plan(1)In generalNot later than 90 days after the first briefing required under subsection (a), the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to enhance the effectiveness of Department of Homeland Security personnel at foreign locations.(2)Plan requirementsThe plan required under paragraph (1) shall include proposals to—(A)improve efforts of Department of Homeland Security personnel at foreign locations, as necessary, for purposes of providing foreign partner capacity development and furthering the Department’s counterterrorism mission;(B)as appropriate, redeploy Department personnel to respond to changing threats to the United States;(C)enhance collaboration among Department personnel at foreign locations, other Federal personnel at foreign locations, and foreign partners;(D)improve the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including to address technical, resource, and administrative challenges; and(E)maintain practices to guard against counter-espionage threats associated with Department personnel.BAcquisition Reform121.Acquisition Review Board(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:836.Acquisition Review Board(a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to—(1)strengthen accountability and uniformity within the Department acquisition review process;(2)review major acquisition programs; and(3)review the use of best practices.(b)Composition(1)ChairThe Under Secretary for Management shall serve as chair of the Board.(2)ParticipationThe Secretary shall ensure participation by other relevant Department officials with responsibilities related to acquisitions as permanent members of the Board.(3)OversightThe Under Secretary for Management shall designate a full-time employee of the Department to oversee the operations of the Board.(c)MeetingsThe Board shall meet regularly for purposes of ensuring all acquisitions processes proceed in a timely fashion to achieve mission readiness. The Board shall convene at the Secretary’s discretion and at any time—(1)a major acquisition program—(A)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life cycle;(B)is in breach of its approved requirements; or(C)requires additional review, as determined by the Under Secretary for Management; or(2)a non-major acquisition program requires review, as determined by the Under Secretary for Management.(d)ResponsibilitiesThe responsibilities of the Board are as follows:(1)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.(2)Oversee whether a proposed acquisition’s business strategy, resources, management, and accountability is executable and is aligned to strategic initiatives.(3)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for such acquisition at key acquisition decision events.(4)Conduct systematic reviews of acquisitions to ensure that such acquisitions are progressing in compliance with the approved documents for their current acquisition phases.(5)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.(6)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:(A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.(B)Full consideration is given to possible trade-offs among cost, schedule, and performance objectives for each alternative.(e)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves such program to proceed into the planning phase before such program has a Department-approved acquisition program baseline, the Under Secretary for Management shall create and approve an acquisition program baseline report regarding such approval, and the Secretary shall—(1)within 7 days after an acquisition decision memorandum is signed, notify in writing the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of such decision; and(2)within 60 days after the acquisition decision memorandum is signed, submit to such committees a written explanation of the rationale for such decision and a plan of action to address acquisition program baseline requirements for such program.(f)ReportThe Under Secretary for Management shall provide information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on an annual basis through fiscal year 2024 on the activities of the Board for the prior fiscal year that includes information relating to the following:(1)For each meeting of the Board, any acquisition decision memoranda.(2)Results of the systematic reviews conducted pursuant to paragraph (4) of subsection (d).(3)Results of acquisition document reviews required pursuant to paragraph (5) of subsection (d).(4)Activities to ensure that practices are adopted and implemented throughout the Department pursuant to paragraph (6) of subsection (d).(g)DefinitionsIn this section:(1)AcquisitionThe term acquisition has the meaning given such term in section 131 of title 41, United States Code.(2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management to—(A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;(B)review (including approving, pausing, modifying, or cancelling) an acquisition program through the life cycle of such program;(C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;(D)ensure good acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and(E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life cycle of such program to avoid and mitigate acquisition program baseline breaches.(3)Acquisition decision eventThe term acquisition decision event, with respect to an acquisition program, means a predetermined point within each of the acquisition phases at which the acquisition decision authority determines whether such acquisition program shall proceed to the next acquisition phase.(4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition, means the official acquisition decision event record that includes a documented record of decisions, exit criteria, and assigned actions for such acquisition, as determined by the person exercising acquisition decision authority for such acquisition.(5)Acquisition programThe term acquisition program means the process by which the Department acquires, with any appropriated amounts, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.(6)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.(7)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes—(A)identifying and validating needs;(B)assessing alternatives to select the most appropriate solution;(C)clearly establishing well-defined requirements;(D)developing realistic cost assessments and schedules;(E)securing stable funding that matches resources to requirements;(F)demonstrating technology, design, and manufacturing maturity;(G)using milestones and exit criteria or specific accomplishments that demonstrate progress;(H)adopting and executing standardized processes with known success across programs;(I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and(J)integrating the capabilities described in subparagraphs (A) through (I) into the Department’s mission and business operations.(8)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300 million (based on fiscal year 2019 constant dollars) over its life cycle cost..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 835 the following new item:Sec. 836. Acquisition Review Board..122.Acquisition authorities for Under Secretary for Management of the Department of Homeland SecuritySection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by—(1)redesignating subsection (d), the first subsection (e) (relating to the system for award management consultation), and the second subsection (e) (relating to the definition of interoperable communications) as subsections (e), (f), and (g), respectively; and(2)inserting after subsection (c) the following new subsection:(d)Acquisition and related responsibilities(1)In generalNotwithstanding section 1702(a) of title 41, United States Code, the Under Secretary for Management is the Chief Acquisition Officer of the Department. As Chief Acquisition Officer, the Under Secretary shall have the authorities and perform the functions specified in such section 1702(b), and perform all other functions and responsibilities delegated by the Secretary or described in this subsection.(2)Functions and responsibilitiesIn addition to the authorities and functions specified in section 1702(b) of title 41, United States Code, the functions and responsibilities of the Under Secretary for Management related to acquisition (as such term is defined in section 836) include the following:(A)Advising the Secretary regarding acquisition management activities, taking into account risks of failure to achieve cost, schedule, or performance parameters, to ensure that the Department achieves its mission through the adoption of widely accepted program management best practices (as such term is defined in section 836) and standards and, where appropriate, acquisition innovation best practices.(B)Leading the Department’s acquisition oversight body, the Acquisition Review Board.(C)Exercising the acquisition decision authority (as such term is defined in section 836) to approve, pause, modify (including the rescission of approvals of program milestones), or cancel major acquisition programs (as such term is defined in section 836), unless the Under Secretary delegates such authority to a Component Acquisition Executive (as such term is defined in section 836) pursuant to paragraph (3).(D)Establishing policies for acquisition that implement an approach that takes into account risks of failure to achieve cost, schedule, or performance parameters that all components of the Department shall comply with, including outlining relevant authorities for program managers to effectively manage acquisition programs (as such term is defined in section 836).(E)Ensuring that each major acquisition program has a Department-approved acquisition program baseline (as such term is defined in section 836), pursuant to the Department’s acquisition management policy.(F)Assisting the heads of components and Component Acquisition Executives in efforts to comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.(G)Ensuring that grants and financial assistance are provided only to individuals and organizations that are not suspended or debarred.(H)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, particularly contractors that access the Department’s information systems and technologies, adhere to relevant Department policies related to physical and information security as identified by the Under Secretary for Management.(I)Overseeing the Component Acquisition Executive organizational structure to ensure Component Acquisition Executives have sufficient capabilities and comply with Department acquisition policies.(3)Delegation of certain acquisition decision authority(A)Level 3 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority to the relevant Component Acquisition Executive for an acquisition program that has a life cycle cost estimate of less than $300,000,000.(B)Level 2 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a major acquisition program that has a life cycle cost estimate of at least $300,000 but not more than $1,000,000,000 if all of the following requirements are met:(i)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.(ii)The Component Acquisition Executive concerned has adequate, experienced, and dedicated professional employees with program management training, as applicable, commensurate with the size of the acquisition programs and related activities delegated to such Component Acquisition Executive by the Under Secretary for Management.(iii)Each major acquisition program concerned has written documentation showing that it has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.(C)Level 1 acquisitionsThe Under Secretary for Management may delegate acquisition decision authority in writing to the relevant Component Acquisition Executive for a Level 1 major acquisition program that has a life cycle cost estimate of more than $1,000,000,000 if all of the following requirements are met:(i)The Undersecretary for Management conducts a risk assessment of the planned acquisition and determines that it is appropriate to delegate authority for such major acquisition program.(ii)The component concerned possesses working policies, processes, and procedures that are consistent with Department-level acquisition policy.(iii)The Component Acquisition Executive concerned has adequate, experienced, and dedicated professional employees with program management training, as applicable, commensurate with the size of the acquisition programs and related activities delegated to such Component Acquisition Executive by the Under Secretary for Management.(iv)Each Level 1 major acquisition program concerned has written documentation showing that it has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.(v)The Under Secretary for Management provides written notification to the appropriate congressional committees of the decision to delegate the authority to the relevant Component Acquisition Executive.(4)Relationship to Under Secretary for Science and Technology(A)In generalNothing in this subsection shall diminish the authority granted to the Under Secretary for Science and Technology under this Act. The Under Secretary for Management and the Under Secretary for Science and Technology shall cooperate in matters related to the coordination of acquisitions across the Department so that investments of the Directorate of Science and Technology are able to support current and future requirements of the components of the Department.(B)Operational testing and evaluationThe Under Secretary for Science and Technology shall—(i)ensure, in coordination with relevant component heads, that major acquisition programs—(I)complete operational testing and evaluation of technologies and systems to be acquired or developed by major acquisition programs to assess operational effectiveness, suitability, and cybersecurity;(II)use independent verification and validation of operational test and evaluation implementation and results, as appropriate; and(III)document whether such programs meet all performance requirements included in their acquisition program baselines;(ii)ensure that such operational testing and evaluation includes all system components and incorporates operators into the testing to ensure that systems perform as intended in the appropriate operational setting; and(iii)determine if testing conducted by other Federal departments and agencies and private entities is relevant and sufficient in determining whether systems perform as intended in the operational setting..123.Acquisition authorities for Under Secretary of Strategy, Policy, and PlansSubsection (c) of section 709 of the Homeland Security Act of 2002 (6 U.S.C. 349) is amended by—(1)redesignating paragraphs (4) through (7) as (5) through (8), respectively; and(2)inserting after paragraph (3) the following new paragraph:(4)ensure acquisition programs (as such term is defined in section 836) support the DHS Quadrennial Homeland Security Review Report, the DHS Strategic Plan, the DHS Strategic Priorities, and other appropriate successor documents;.124.Acquisition authorities for Program Accountability and Risk Management (PARM)(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this title, is further amended by adding at the end the following new section:714.Acquisition authorities for Program Accountability and Risk Management(a)Establishment of OfficeWithin the Management Directorate, there shall be a Program Accountability and Risk Management office to—(1)provide consistent accountability, standardization, and transparency of major acquisition programs of the Department;(2)serve as the central oversight function for all Department major acquisition programs; and(3)provide review and analysis of Department acquisition programs, as appropriate.(b)Responsibilities of Executive DirectorThe Program Accountability and Risk Management office shall be led by an Executive Director to oversee the requirements specified in subsection (a). The Executive Director shall report directly to the Under Secretary for Management, and shall carry out the following responsibilities:(1)Monitor regularly the performance of Department major acquisition programs between acquisition decision events to identify problems with cost, performance, or schedule that components may need to address to prevent cost overruns, performance issues, or schedule delays.(2)Assist the Under Secretary for Management in managing the Department’s acquisition programs and related activities.(3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with a priority on ensuring the data the office collects and maintains from Department components is accurate and reliable.(4)Serve as the focal point and coordinator for the acquisition life cycle review process and as the executive secretariat for the Department’s Acquisition Review Board.(5)Advise the persons having acquisition decision authority in making acquisition decisions consistent with all applicable laws and in establishing clear lines of authority, accountability, and responsibility for acquisition decision making within the Department.(6)Assist the Chief Procurement Officer of the Department, as appropriate, in developing strategies and specific plans for hiring, training, and professional development to address any deficiency within the Department’s acquisition workforce.(7)Develop standardized certification standards in consultation with the Component Acquisition Executives for all acquisition program managers.(8)Assess the results of major acquisition programs’ post-implementation reviews and identify opportunities to improve performance throughout the acquisition process.(9)Provide technical support and assistance to Department acquisition programs and acquisition personnel and coordinate with the Chief Procurement Officer regarding workforce training and development activities.(10)Assist, as appropriate, with the preparation of the Future Years Homeland Security Program, and make such information available to the congressional homeland security committees.(c)Responsibilities of componentsEach head of a component shall comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management. For each major acquisition program, each head of a component shall—(1)define baseline requirements and document changes to such requirements, as appropriate;(2)establish a complete life cycle cost estimate with supporting documentation that is consistent with cost estimating best practices as identified by the Comptroller General of the United States;(3)verify each life cycle cost estimate against independent cost estimates or assessments, as appropriate, and reconcile any differences;(4)complete a cost-benefit analysis with supporting documentation;(5)develop and maintain a schedule that is consistent with scheduling best practices as identified by the Comptroller General of the United States, including, in appropriate cases, an integrated master schedule; and(6)ensure that all acquisition program information provided by the component is complete, accurate, timely, and valid.(d)DefinitionsIn this section:(1)AcquisitionThe term acquisition has the meaning given such term in section 131 of title 41, United States Code.(2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management to—(A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;(B)review (including approving, pausing, modifying, or canceling) an acquisition program through the life cycle of such program;(C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;(D)ensure good acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and(E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life cycle of such program to avoid and mitigate acquisition program baseline breaches.(3)Acquisition decision eventThe term acquisition decision event, with respect to an acquisition program, means a predetermined point within each of the acquisition phases at which the acquisition decision authority determines whether such acquisition program shall proceed to the next acquisition phase.(4)Acquisition programThe term acquisition program means the process by which the Department acquires, with any appropriated amounts or fee funding, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.(5)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.(6)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes the following:(A)Identifying and validating needs.(B)Assessing alternatives to select the most appropriate solution.(C)Clearly establishing well-defined requirements.(D)Developing realistic cost assessments and schedules.(E)Securing stable funding that matches resources to requirements.(F)Demonstrating technology, design, and manufacturing maturity.(G)Using milestones and exit criteria or specific accomplishments that demonstrate progress.(H)Adopting and executing standardized processes with known success across programs.(I)Establishing an adequate workforce that is qualified and sufficient to perform necessary functions.(J)Integrating the capabilities described in subparagraphs (A) through (I) into the Department’s mission and business operations.(7)BreachThe term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or performance threshold specified in the most recently approved acquisition program baseline.(8)Congressional homeland security committeesThe term congressional homeland security committees means—(A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate.(9)Component Acquisition ExecutiveThe term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head, with authority and responsibility for leading a process and staff to provide acquisition and program management oversight, policy, and guidance to ensure that statutory, regulatory, and higher level policy requirements are fulfilled, including compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management.(10)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2019 constant dollars) over its life cycle cost or a program identified by the Chief Acquisition Officer as a program of special interest..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 713, as added by this title, the following new item:Sec. 714. Acquisition authorities for Program Accountability and Risk Management..125.Government Accountability Office review of board and of requirements to reduce duplication in acquisition programs(a)Review requiredThe Comptroller General of the United States shall conduct a review of the effectiveness of the Acquisition Review Board established under section 836 of the Homeland Security Act of 2002 (as added by this title) and the requirements to reduce unnecessary duplication in acquisition programs established under section 837 of such Act (as added by this title) in improving the Department’s acquisition management process.(b)Scope of reportThe review shall include the following:(1)An assessment of the effectiveness of the Board in increasing program management oversight, best practices and standards, and discipline among the components of the Department, including in working together and in preventing overlap and unnecessary duplication.(2)An assessment of the effectiveness of the Board in instilling program management discipline.(3)A statement of how regularly each major acquisition program is reviewed by the Board, how often the Board stops major acquisition programs from moving forward in the phases of the acquisition life cycle process, and the number of major acquisition programs that have been halted because of problems with operational effectiveness, schedule delays, or cost overruns.(4)An assessment of the effectiveness of the Board in impacting acquisition decision making within the Department, including the degree to which the Board impacts decision making within other headquarters mechanisms and bodies involved in the administration of acquisition activities.(c)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional homeland security committees a report on the review required by this section. The report shall be submitted in unclassified form but may include a classified annex.126.Excluded party list system waiversNot later than five days after the issuance of a waiver by the Secretary of Homeland Security of Federal requirements that an agency not engage in business with a contractor in the Excluded Party List System (or successor system) as maintained by the General Services Administration, the Secretary shall submit to Congress notice of such waiver and an explanation for a finding by the Secretary that a compelling reason exists for issuing such waiver.127.Inspector general oversight of suspension and debarmentThe Inspector General of the Department of Homeland Security shall—(1)conduct audits as determined necessary by the Inspector General regarding grant and procurement awards to identify instances in which a contract or grant was improperly awarded to a suspended or debarred entity and whether corrective actions were taken to prevent recurrence; and(2)review the suspension and debarment program throughout the Department to assess whether suspension and debarment criteria are consistently applied throughout the Department and whether disparities exist in the application of such criteria, particularly with respect to business size and categories.128.Congressional notification for major acquisition programs(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this title, is further amended by adding at the end the following new section:837.Congressional notification and other requirements for major acquisition program breach(a)Requirements within department in event of breach(1)Notifications(A)Notification of breachIf a breach occurs in a major acquisition program, the program manager for such program shall notify the Component Acquisition Executive for such program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management division, the Under Secretary for Management, and the Deputy Secretary not later than 30 calendar days after such breach is identified.(B)Notification to secretaryIf a breach occurs in a major acquisition program and such breach results in a cost overrun greater than 15 percent, a schedule delay greater than 180 days, or a failure to meet any of the performance thresholds from the cost, schedule, or performance parameters specified in the most recently approved acquisition program baseline for such program, the Component Acquisition Executive for such program shall notify the Secretary and the Inspector General of the Department not later than five business days after the Component Acquisition Executive for such program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management Division, the Under Secretary for Management, and the Deputy Secretary are notified of the breach pursuant to subparagraph (A).(2)Remediation plan and root cause analysis(A)In generalIf a breach occurs in a major acquisition program, the program manager for such program shall submit to the head of the component concerned, the Executive Director of the Program Accountability and Risk Management division, and the Under Secretary for Management in writing a remediation plan and root cause analysis relating to such breach and program. Such plan and analysis shall be submitted at a date established at the discretion of the Under Secretary for Management.(B)Remediation planThe remediation plan required under this subparagraph (A) shall—(i)explain the circumstances of the breach at issue;(ii)provide prior cost estimating information;(iii)include a root cause analysis that determines the underlying cause or causes of shortcomings in cost, schedule, or performance of the major acquisition program with respect to which such breach has occurred, including the role, if any, of—(I)unrealistic performance expectations;(II)unrealistic baseline estimates for cost or schedule or changes in program requirements;(III)immature technologies or excessive manufacturing or integration risk;(IV)unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;(V)changes to the scope of such program;(VI)inadequate program funding or changes in planned out-year funding from one 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874;(VII)legislative, legal, or regulatory changes; or(VIII)inadequate program management personnel, including lack of sufficient number of staff, training, credentials, certifications, or use of best practices;(iv)propose corrective action to address cost growth, schedule delays, or performance issues;(v)explain the rationale for why a proposed corrective action is recommended; and(vi)in coordination with the Component Acquisition Executive for such program, discuss all options considered, including the estimated impact on cost, schedule, or performance of such program if no changes are made to current requirements, the estimated cost of such program if requirements are modified, and the extent to which funding from other programs will need to be reduced to cover the cost growth of such program.(3)Review of corrective actions(A)In generalThe Under Secretary for Management shall review the remediation plan required under paragraph (2). The Under Secretary may approve such plan or provide an alternative proposed corrective action within 30 days of the submission of such plan under such paragraph.(B)Submission to CongressNot later than 30 days after the review required under subparagraph (A) is completed, the Under Secretary for Management shall submit to the congressional homeland security committees the following:(i)A copy of the remediation plan and the root cause analysis required under paragraph (2).(ii)A statement describing the corrective action or actions that have occurred pursuant to paragraph (2)(b)(iv) for the major acquisition program at issue, with a justification for such action or actions.(b)Requirements relating to congressional notification if breach occurs(1)Notification to congressIf a notification to the Secretary is made under subsection (a)(1)(B) relating to a breach in a major acquisition program, the Under Secretary for Management shall notify the congressional homeland security committees of such breach in the next quarterly Comprehensive Acquisition Status Report, as required by title I of division D of the Consolidated Appropriations Act, 2016 (Public Law 114–113), following receipt by the Under Secretary of notification under such subsection.(2)Significant variances in costs or scheduleIf a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months from the costs and schedule specified in the acquisition program baseline for a major acquisition program, the Under Secretary for Management shall include in the notification required in paragraph (1) a written certification, with supporting explanation, that—(A)such program is essential to the accomplishment of the Department’s mission;(B)there are no alternatives to the capability or asset provided by such program that will provide equal or greater capability in both a more cost-effective and timely manner;(C)the new acquisition schedule and estimates for total acquisition cost are reasonable; and(D)the management structure for such program is adequate to manage and control cost, schedule, and performance.(c)Congressional homeland security committees definedIn this section, the term congressional homeland security committees means—(1)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 836, as added by this title, the following new item:Sec. 837. Congressional notification and other requirements for major acquisition program breach..129.Multiyear acquisition strategy(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this title, is further amended by adding at the end the following new section:838.Multiyear acquisition strategy(a)Multiyear acquisition strategy required(1)In generalNot later than one year after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States a multiyear acquisition strategy to guide the overall direction of the acquisitions of the Department while allowing flexibility to deal with ever-changing threats and risks, to keep pace with changes in technology that could impact deliverables, and to help industry better understand, plan, and align resources to meet the future acquisition needs of the Department. Such strategy shall be updated and included in each Future Years Homeland Security Program.(2)FormThe strategy required under paragraph (1) shall be submitted in unclassified form but may include a classified annex for any sensitive or classified information if necessary. The Secretary shall publish such strategy in an unclassified format that is publicly available.(b)ConsultationIn developing the strategy required under subsection (a), the Secretary shall, as the Secretary determines appropriate, consult with headquarters, components, employees in the field, and individuals from industry and the academic community.(c)Contents of strategyThe strategy shall include the following:(1)Prioritized listA systematic and integrated prioritized list developed by the Under Secretary for Management in coordination with all of the Component Acquisition Executives of Department major acquisition programs that Department and component acquisition investments seek to address, including the expected security and economic benefit of the program or system that is the subject of acquisition and an analysis of how the security and economic benefit derived from such program or system will be measured.(2)InventoryA plan to develop a reliable Department-wide inventory of investments and real property assets to help the Department—(A)plan, budget, schedule, and acquire upgrades of its systems and equipment; and(B)plan for the acquisition and management of future systems and equipment.(3)Funding gapsA plan to address funding gaps between funding requirements for major acquisition programs and known available resources, including, to the maximum extent practicable, ways of leveraging best practices to identify and eliminate overpayment for items to—(A)prevent wasteful purchasing;(B)achieve the greatest level of efficiency and cost savings by rationalizing purchases;(C)align pricing for similar items; and(D)utilize purchase timing and economies of scale.(4)Identification of capabilitiesAn identification of test, evaluation, modeling, and simulation capabilities that will be required to—(A)support the acquisition of technologies to meet the needs of such strategy;(B)leverage to the greatest extent possible emerging technological trends and research and development trends within the public and private sectors; and(C)identify ways to ensure that appropriate technology is acquired and integrated into the Department’s operating doctrine to improve mission performance.(5)Focus on flexible solutionsAn assessment of ways the Department can improve its ability to test and acquire innovative solutions to allow needed incentives and protections for appropriate risk-taking in order to meet its acquisition needs with resiliency, agility, and responsiveness to assure homeland security and facilitate trade.(6)Focus on incentives to save taxpayer dollarsAn assessment of ways the Department can develop incentives for program managers and senior Department acquisition officials to—(A)prevent cost overruns;(B)avoid schedule delays; and(C)achieve cost savings in major acquisition programs.(7)Focus on addressing delays and bid protestsAn assessment of ways the Department can improve the acquisition process to minimize cost overruns in—(A)requirements development;(B)procurement announcements;(C)requests for proposals;(D)evaluation of proposals;(E)protests of decisions and awards; and(F)the use of best practices.(8)Focus on improving outreachAn identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, accredited certification and standards development organizations, and national laboratories to ensure that the Department understands the market for technologies, products, and innovation that is available to meet its mission needs and to inform the Department’s requirements-setting process before engaging in an acquisition, including—(A)methods designed especially to engage small and disadvantaged businesses, a cost-benefit analysis of the tradeoffs that small and disadvantaged businesses provide, information relating to barriers to entry for small and disadvantaged businesses, and information relating to unique requirements for small and disadvantaged businesses; and(B)within the Department Vendor Communication Plan and Market Research Guide, instructions for interaction by acquisition program managers with such entities to—(i)prevent misinterpretation of acquisition regulations; and(ii)permit, within legal and ethical boundaries, interacting with such entities with transparency.(9)CompetitionA plan regarding competition under subsection (d).(10)Acquisition workforceA plan regarding the Department acquisition workforce under subsection (e).(d)Competition planThe strategy required under subsection (a) shall also include a plan to address actions to ensure competition, or the option of competition, for major acquisition programs. Such plan may include assessments of the following measures in appropriate cases if such measures are cost effective:(1)Competitive prototyping.(2)Dual-sourcing.(3)Unbundling of contracts.(4)Funding of next-generation prototype systems or subsystems.(5)Use of modular, open architectures to enable competition for upgrades.(6)Acquisition of complete technical data packages.(7)Periodic competitions for subsystem upgrades.(8)Licensing of additional suppliers, including small businesses.(9)Periodic system or program reviews to address long-term competitive effects of program decisions.(e)Acquisition workforce plan(1)Acquisition workforceThe strategy required under subsection (a) shall also include a plan to address Department acquisition workforce accountability and talent management that identifies the acquisition workforce needs of each component performing acquisition functions and develops options for filling such needs with qualified individuals, including a cost-benefit analysis of contracting for acquisition assistance.(2)Additional matters coveredThe acquisition workforce plan under this subsection shall address ways to—(A)improve the recruitment, hiring, training, and retention of Department acquisition workforce personnel, including contracting officer’s representatives, in order to retain highly qualified individuals who have experience in the acquisition life cycle, complex procurements, and management of large programs;(B)empower program managers to have the authority to manage their programs in an accountable and transparent manner as such managers work with the acquisition workforce;(C)prevent duplication within Department acquisition workforce training and certification requirements through leveraging already-existing training within the Federal Government, academic community, or private industry;(D)achieve integration and consistency with Government-wide training and accreditation standards, acquisition training tools, and training facilities;(E)designate the acquisition positions that will be necessary to support the Department acquisition requirements, including in the fields of—(i)program management;(ii)systems engineering;(iii)procurement, including contracting;(iv)test and evaluation;(v)life cycle logistics;(vi)cost estimating and program financial management; and(vii)additional disciplines appropriate to Department mission needs;(F)strengthen the performance of contracting officers’ representatives (as defined in subpart 1.602–2 and subpart 2.101 of the Federal Acquisition Regulation), including by—(i)assessing the extent to which such representatives are certified and receive training that is appropriate;(ii)assessing what training is most effective with respect to the type and complexity of assignment; and(iii)implementing actions to improve training based on such assessments; and(G)identify ways to increase training for relevant investigators and auditors of the Department to examine fraud in major acquisition programs, including identifying opportunities to leverage existing Government and private sector resources in coordination with the Inspector General of the Department..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 837, as added by this title, the following new item:Sec. 838. Multiyear acquisition strategy..(c)Government Accountability Office review of multiyear acquisition strategy(1)ReviewAfter submission of the first multiyear acquisition strategy in accordance with section 838 of the Homeland Security Act of 2002, as added by subsection (a), after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of such plan within 180 days to analyze the viability of such plan’s effectiveness in the following:(A)Complying with the requirements of such section 838.(B)Establishing clear connections between Department of Homeland Security objectives and acquisition priorities.(C)Demonstrating that Department acquisition policy reflects program management best practices and standards.(D)Ensuring competition or the option of competition for major acquisition programs.(E)Considering potential cost savings through using already-existing technologies when developing acquisition program requirements.(F)Preventing duplication within Department acquisition workforce training requirements through leveraging already-existing training within the Federal Government, academic community, or private industry.(G)Providing incentives for acquisition program managers to reduce acquisition and procurement costs through the use of best practices and disciplined program management.(2)DefinitionsThe terms acquisition, best practices, and major acquisition programs have the meanings given such terms in section 836 of the Homeland Security Act of 2002, as added by this title.(3)ReportNot later than 180 days after the completion of the review required by subsection (a), the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a report on the review. Such report shall be submitted in unclassified form but may include a classified annex.130.Acquisition reports(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this title, is further amended by adding at the end the following new section:839.Acquisition reports(a)Comprehensive acquisition status report(1)In generalAt the same time as the President’s budget is submitted for a fiscal year under section 1105(a) of title 31, United States Code, the Under Secretary for Management shall submit to the congressional homeland security committees an annual comprehensive acquisition status report. The report shall include the following:(A)The information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74) (as required under the Department of Homeland Security Appropriations Act, 2013 (Public Law 113–6)).(B)A listing of programs that have been cancelled, modified, paused, or referred to the Under Secretary for Management or Deputy Secretary for additional oversight or action by the Board, Department Office of Inspector General, or the Comptroller General.(C)A listing of established Executive Steering Committees, which provide governance of a program or related set of programs and lower-tiered oversight, and support between acquisition decision events and component reviews, including the mission and membership for each.(2)Information for major acquisition programsFor each major acquisition program, the report shall include the following:(A)A narrative description, including current gaps and shortfalls, the capabilities to be fielded, and the number of planned increments or units.(B)Acquisition Review Board (or other board designated to review the acquisition) status of each acquisition, including the current acquisition phase, the date of the last review, and a listing of the required documents that have been reviewed with the dates reviewed or approved.(C)The most current, approved acquisition program baseline (including project schedules and events).(D)A comparison of the original acquisition program baseline, the current acquisition program baseline, and the current estimate.(E)Whether or not an independent verification and validation has been implemented, with an explanation for the decision and a summary of any findings.(F)A rating of cost risk, schedule risk, and technical risk associated with the program (including narrative descriptions and mitigation actions).(G)Contract status (including earned value management data as applicable).(H)A life cycle cost of the acquisition, and time basis for the estimate.(3)UpdatesThe Under Secretary shall submit quarterly updates to such report not later than 45 days after the completion of each quarter.(b)Quarterly program accountability reportThe Under Secretary for Management shall prepare a quarterly program accountability report to meet the mandate of the Department to perform program health assessments and improve program execution and governance. The report shall be submitted to the congressional homeland security committees.(c)Congressional homeland security committees definedIn this section, the term congressional homeland security committees means—(1)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate..(b)Level 3 acquisition programs of components of the department(1)In generalNot later than 60 days after the date of the enactment of this Act, component heads of the Department of Homeland Security shall identify to the Under Secretary for Management of the Department all level 3 acquisition programs of each respective component. Not later than 30 days after receipt of such information, the Under Secretary shall certify in writing to the congressional homeland security committees whether such component heads have properly identified such programs. To carry out this paragraph, the Under Secretary shall establish a process with a repeatable methodology to continually identify level 3 acquisition programs.(2)Policies and guidanceNot later than 180 days after the date of the enactment of this Act, component heads of the Department of Homeland Security shall submit to the Under Secretary for Management of the Department their respective policies and relevant guidance for level 3 acquisition programs of each respective component. Not later than 90 days after receipt of such policies and guidance, the Under Secretary for Management shall certify to the congressional homeland security committees that each component’s respective policies and guidance adhere to Department-wide acquisition policies.(c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 838, as added by this title, the following new item:Sec. 839. Acquisition reports..131.Prohibition on operation or procurement of foreign-made unmanned aircraft systems(a)Prohibition on agency operation or procurementThe Secretary of Homeland Security may not operate, provide financial assistance for, or enter into or renew a contract for the procurement of—(1)an unmanned aircraft system (UAS) that—(A)is manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;(B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;(C)uses a ground control system or operating software developed in a covered foreign country or by a corporation domiciled in a covered foreign country; or(D)uses network connectivity or data storage located in or administered by a corporation domiciled in a covered foreign country; or(2)a system manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country for the detection or identification of covered unmanned aircraft systems.(b)WaiverThe Secretary of Homeland Security may waive the prohibition under subsection (a) on a case by case basis by certifying in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that the operation or procurement that is the subject of such a waiver is required—(1)in the national interest of the United States;(2)for counter-UAS surrogate testing and training; or(3)for intelligence, electronic warfare, or information warfare operations, testing, analysis, and or training.(c)DefinitionsIn this section:(1)Covered foreign countryThe term covered foreign country means a country labeled as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code.(2)Covered unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 44802 note).132.Establishment of the Office of Biometric Identity Management(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this title, is further amended by adding at the end the following new section:715.Office of Biometric Identity Management(a)EstablishmentThe Office of Biometric Identity Management is established within the Management Directorate of the Department.(b)Director(1)In generalThe Office of Biometric Identity Management shall be administered by the Director of the Office of Biometric Identity Management (in this section referred to as the Director) who shall report to the Secretary, or to another official of the Department, as the Secretary may direct.(2)Qualifications and dutiesThe Director shall—(A)have significant professional management experience, as well as experience in the field of biometrics and identity management;(B)lead the Department’s biometric identity services to support efforts and activities relating to anti-terrorism, counter-terrorism, border security, credentialing, national security, and public safety;(C)enable operational missions across the Department by receiving, matching, storing, sharing, and analyzing biometric and associated biographic and encounter data;(D)deliver biometric identity information and analysis capabilities to—(i)the Department and its components;(ii)appropriate Federal, State, local, and tribal agencies;(iii)appropriate foreign governments; and(iv)appropriate private sector entities;(E)support the law enforcement, public safety, national security, and homeland security missions of other Federal, State, local, and tribal agencies, as appropriate;(F)manage the operation of the Department’s primary biometric repository and identification system;(G)manage Biometric Support Centers to provide biometric identification and verification analysis and services to the Department, appropriate Federal, State, local, and tribal agencies, appropriate foreign governments, and appropriate private sector entities;(H)oversee the implementation of Department-wide standards for biometric conformity, and work to make such standards Government-wide;(I)in coordination with the Department’s Office of Strategy, Policy, and Plans, and in consultation with relevant component offices and headquarters offices, enter into data sharing agreements with appropriate Federal, State, local, and foreign agencies to support immigration, law enforcement, national security, and public safety missions;(J)maximize interoperability with other Federal, State, local, and foreign biometric systems, as appropriate;(K)ensure the activities of the Office of Biometric Identity Management are carried out in compliance with the policies and procedures established by the Privacy Officer appointed under section 222; and(L)carry out other duties and powers prescribed by law or delegated by the Secretary.(c)Deputy DirectorThere shall be in the Office of Biometric Identity Management a Deputy Director, who shall assist the Director in the management of the Office.(d)Other authorities(1)In generalThe Director may establish such other offices within the Office of Biometric Identity Management as the Director determines necessary to carry out the missions, duties, functions, and authorities of the Office.(2)NotificationIf the Director exercises the authority provided by paragraph (1), the Director shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate not later than 30 days before exercising such authority..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 714, as added by this title, the following new item:Sec. 715. Office of Biometric Identity Management..CManagement of Programs141.Department of Homeland Security enhanced hiring(a)Appointment authority for veteransNotwithstanding sections 3309 through 3319, 3327, and 3330 of title 5, United States Code, the Secretary of Homeland Security may noncompetitively appoint a qualified veteran to a position in the competitive service within the Department of Homeland Security.(b)Public hiring authority(1)In generalThe Secretary of Homeland Security may, notwithstanding sections 3309 through 3319, 3327, and 3330 of title 5, United States Code, noncompetitively appoint a qualified candidate to a position in the competitive service if the Secretary determines such position is critical to the mission of the Department.(2)Conditions(A)20 percent or greaterThe Secretary of Homeland Security may exercise the authority under paragraph (1) in any calendar year only if the representation of veterans within the Department of Homeland Security civilian workforce at the end of the preceding fiscal year was 20 percent or greater.(B)Less than 20 percentIn the event the representation of veterans within the Department of Homeland Security in a fiscal year does not meet or exceed the level identified in subparagraph (A), the Secretary may exercise the authority under this section for the following calendar year provided that the total number of qualified candidates appointed under this section does not exceed 20 percent of the total number of positions that the Department of Homeland Security filled during the preceding fiscal year.(c)RegulationsThe Secretary of Homeland Security may prescribe regulations to carry out this section and any such regulations shall be exempt from the requirements of section 553 of title 5, United States Code, as a matter relating to agency management or personnel.(d)Information and report(1)InformationThe Secretary of Homeland Security shall, not later than December 31 of each calendar year, provide to the Director of the Office of Personnel Management identification of the mission critical occupations to which the Secretary appointed qualified candidates under subsection (b) during the preceding fiscal year.(2)ReportThe Secretary of Homeland Security shall annually report to Congress on the effectiveness of the use of the authority under this section regarding the length of time to hire individuals, employee retention, and vacancies within the Department of Homeland Security.(e)DefinitionsIn this section—(1)the term veteran means an individual who—(A)(i)has served on active duty in the Armed Forces; and(ii)was discharged or released from active duty in the Armed Forces under honorable conditions; or(B)is preference eligible, as defined in section 2108 of title 5, United States Code; and(2)the term mission critical occupation means those occupations that affect the ability to achieve the agency’s mission.142.Fitness standards(a)Strategy for fitness standardizationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security and in coordination with heads of the components of the Department, shall—(1)develop a strategy and timeline for implementation and use of uniform fitness standards that correspond to the relevant position risk level as the basis for fitness determinations for a contractor employee across the Department of Homeland Security; and(2)ensure such strategy includes a system of reciprocity across the Department.(b)Length of time for fitness reviewThe Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security, shall collect data to allow the Department and its components and contractor representatives to assess average fitness investigation, adjudication, and determination processing times for each component of the Department, including information regarding the parameters used to calculate each such average.(c)Study on fitness adjudication status updatesNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Chief Security Officer of the Department of Homeland Security, shall enter into a contract with a federally funded research and development center (FFRDC) to conduct a cost benefit analysis for establishing a uniform process to provide contractor representatives access to information regarding the status of fitness determinations for Department contractor employees relevant to such contractor representatives.143.Training to protect the vulnerable(a)Training expansionSection 884(c) of the Homeland Security Act of 2002 (6 U.S.C. 464) is amended— (1)in paragraph (9), by striking and at the end;(2)by redesignating paragraph (10) as paragraph (11); and(3)by inserting after paragraph (9) and inserting the following new paragraphs:(10)conduct training programs for Federal, State, local, Tribal, and territorial law enforcement agencies related to human smuggling and trafficking along the United States border, at airport security checkpoints, and within the interior of the United States; and.(b)FLETC human trafficking awareness training programThe Director, in consultation with the Blue Campaign office, shall develop a program to provide training to Federal, State, local, Tribal, territorial, and international law enforcement personnel, as appropriate, related to—(1)identifying instances of human trafficking;(2)the types of information that should be collected and recorded in information technology systems utilized by the Department to help identify individuals suspected or convicted of human trafficking;(3)how to conduct systematic and routine information sharing within the Department and among Federal, State, Tribal, and local law enforcement agencies regarding—(A)individuals suspected or convicted of human trafficking; and(B)patterns and practices of human trafficking;(4)techniques to identify suspected victims of trafficking along the United States border and at airport security checkpoints; and(5)methods to be used by the Transportation Security Administration and personnel from other appropriate agencies to—(A)train employees of the Transportation Security Administration to identify suspected victims of trafficking; and(B)serve as a liaison and resource regarding human trafficking prevention to appropriate State, local, and private sector aviation workers and the traveling public.144.Department of Homeland Security Blue Campaign enhancementSection 434 of the Homeland Security Act of 2002 (6 U.S.C. 242) is amended by adding at the end the following new subsections:(f)Web-Based training programsTo enhance training opportunities, the Director of the Blue Campaign shall develop web-based interactive training videos that utilize a learning management system to provide online training opportunities that shall be made available to the following individuals:(1)Federal, State, local, Tribal, and territorial law enforcement officers.(2)Detention and correction system personnel.(3)Such other individuals as the Director determines appropriate.(g)Blue Campaign Advisory Board(1)In generalThe Secretary shall establish within the Department a Blue Campaign Advisory Board and shall assign to such Board a representative from each of the following components:(A)The Transportation Security Administration.(B)U.S. Customs and Border Protection.(C)U.S. Immigration and Customs Enforcement.(D)The Federal Law Enforcement Training Center.(E)The United States Secret Service.(F)Any other components or offices the Secretary determines appropriate.(2)ConsultationThe Director shall consult the Board established pursuant to paragraph (1) regarding the following:(A)Trends and patterns in human trafficking to inform the development of training and materials by the Blue Campaign.(B)The development of effective awareness campaigns for Federal and non-Federal officials to identify and prevent instances of human trafficking.(C)Outreach to persons or entities that may be uniquely positioned to recognize signs of human trafficking and provide assistance in the development of materials for such persons.(3)ApplicabilityThe Federal Advisor Committee Act (5 U.S.C. App.) does not apply to—(A)the Board; or(B)consultations under paragraph (2).(h)ConsultationWith regard to the development of programs under the Blue Campaign and the implementation of such programs, the Director is authorized to consult with State, local, Tribal, and territorial agencies, non-governmental organizations, private sector organizations, and experts. Such consultation shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..IIIntelligence and Information SharingADHS Intelligence Enterprise201.Annual homeland threat assessments(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section:210H.Homeland threat assessments(a)In generalNot later than 180 days after the date of the enactment of this section and for each of the next five fiscal years (beginning in the fiscal year that begins after the date of the enactment of this section) the Secretary, acting through the Under Secretary for Intelligence and Analysis, and using departmental information, including component information, and information provided through State and major urban area fusion centers, shall conduct an assessment of the terrorist threat to the homeland.(b)ContentsEach assessment under subsection (a) shall include the following:(1)Empirical data assessing terrorist activities and incidents over time in the United States, including terrorist activities and incidents planned or supported by persons outside of the United States targeting the homeland.(2)An evaluation of current terrorist tactics, as well as ongoing and possible future changes in terrorist tactics.(3)An assessment of criminal activity encountered or observed by officers or employees of components in the field which is suspected of financing terrorist activity.(4)Detailed information on all individuals denied entry to or removed from the United States as a result of material support provided to a foreign terrorist organization (as such term is used in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)).(5)The efficacy and spread of foreign terrorist organization propaganda, messaging, or recruitment.(6)An assessment of threats, including cyber threats, to the homeland, including to critical infrastructure and Federal civilian networks.(7)An assessment of current and potential terrorism and criminal threats posed by individuals and organized groups seeking to unlawfully enter the United States.(8)An assessment of threats to the transportation sector, including surface and aviation transportation systems.(c)Additional informationThe assessments required under subsection (a)—(1)shall, to the extent practicable, utilize existing component data collected from the field; and(2)may incorporate relevant information and analysis from other agencies of the Federal Government, agencies of State and local governments (including law enforcement agencies), as well as the private sector, disseminated in accordance with standard information sharing procedures and policies.(d)FormThe assessments required under subsection (a) shall be shared with the appropriate congressional committees and submitted in classified form, but—(1)shall include unclassified summaries; and(2)may include unclassified annexes, if appropriate..(b)Conforming amendmentSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:(24)To carry out section 210H (relating to homeland threat assessments)..(c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210G the following new item:Sec. 210H. Homeland threat assessments..202.Homeland intelligence doctrine(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this title, is further amended by adding at the end the following new section:210I.Homeland intelligence doctrine(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Chief Intelligence Officer of the Department, in coordination with intelligence components of the Department, the Office of the General Counsel, the Privacy Office, and the Office for Civil Rights and Civil Liberties, shall develop and disseminate written Department-wide guidance for the processing, analysis, production, and dissemination of homeland security information (as such term is defined in section 892) and terrorism information (as such term is defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)).(b)ContentsThe guidance required under subsection (a) shall, at a minimum, include the following:(1)A description of guiding principles and purposes of the Department’s intelligence enterprise.(2)A summary of the roles, responsibilities, and programs of each intelligence component of the Department in the processing, analysis, production, or dissemination of homeland security information and terrorism information, including relevant authorities and restrictions applicable to each such intelligence component.(3)Guidance for the processing, analysis, and production of such information.(4)Guidance for training necessary for appropriate personnel to process, analyze, produce, and disseminate homeland security information and terrorism information.(5)Guidance for the dissemination of such information, including within the Department, among and between Federal departments and agencies, among and between State, local, Tribal, and territorial governments, including law enforcement, and with foreign partners and the private sector, consistent with the protection of privacy, civil rights, and civil liberties.(6)A description of how the dissemination to the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and Federal law enforcement of such information assists such entities in carrying out their respective missions.(c)FormThe guidance required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)Annual reviewFor each of the 5 fiscal years beginning with the first fiscal year that begins after the date of the enactment of this section, the Secretary shall conduct a review of the guidance required under subsection (a) and, as appropriate, revise such guidance..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210H, as added by title, the following new item:Sec. 210I. Homeland intelligence doctrine..203.Comptroller General assessment(a)Annual assessment requiredNot later than 1 year after the date of the enactment of this Act and again not later than 5 years thereafter, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the degree to which guidance established pursuant to section 210I of the Homeland Security Act of 2002 (as added by section 202) is implemented across the Department of Homeland Security. Such assessment should evaluate the extent to which such guidance is carried out in a manner that protects privacy, civil rights, and civil liberties.(b)Elements of assessmentIn conducting each assessment under subsection (a), the Comptroller General of the United States shall—(1)use standard methodology and reporting formats in order to demonstrate and display any changes over time; and(2)include any other subject matter the Comptroller General determines appropriate.(c)Access to relevant dataTo carry out this section, the Secretary of Homeland Security shall ensure that the Comptroller General of the United States has access to all relevant data.204.Analysts for the chief intelligence officerParagraph (1) of section 201(e) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)) is amended by adding at the end the following new sentence: The Secretary shall also provide the Chief Intelligence Officer with a staff having appropriate expertise and experience to assist the Chief Intelligence Officer..205.Establishment of Insider Threat Program(a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et seq.) is amended by adding at the end the following new section:104.Insider Threat Program(a)EstablishmentThe Secretary shall establish an Insider Threat Program within the Department. Such Program shall—(1)provide training and education for Department personnel to identify, prevent, mitigate, and respond to insider threat risks to the Department’s critical assets;(2)provide investigative support regarding potential insider threats that may pose a risk to the Department’s critical assets; and(3)conduct risk mitigation activities for insider threats.(b)Steering Committee(1)In generalThe Secretary shall establish a Steering Committee within the Department. The Under Secretary for Intelligence and Analysis shall serve as the Chair of the Steering Committee. The Chief Security Officer shall serve as the Vice Chair. The Steering Committee shall be comprised of representatives of the Office of Intelligence and Analysis, the Office of the Chief Information Officer, the Office of the General Counsel, the Office for Civil Rights and Civil Liberties, the Privacy Office, the Office of the Chief Human Capital Officer, the Office of the Chief Financial Officer, the Federal Protective Service, the Office of the Chief Procurement Officer, the Science and Technology Directorate, and other components or offices of the Department as appropriate. Such representatives shall meet on a regular basis to discuss cases and issues related to insider threats to the Department’s critical assets, in accordance with subsection (a).(2)ResponsibilitiesNot later than one year after the date of the enactment of this section, the Under Secretary for Intelligence and Analysis and the Chief Security Officer, in coordination with the Steering Committee established pursuant to paragraph (1), shall carry out the following:(A)Develop a holistic strategy for Department-wide efforts to identify, prevent, mitigate, and respond to insider threats to the Department’s critical assets.(B)Develop a plan to implement the insider threat measures identified in the strategy developed under subparagraph (A) across the components and offices of the Department.(C)Document insider threat policies and controls.(D)Conduct a baseline risk assessment of insider threats posed to the Department’s critical assets.(E)Examine existing programmatic and technology best practices adopted by the Federal Government, industry, and research institutions to implement solutions that are validated and cost-effective.(F)Develop a timeline for deploying workplace monitoring technologies, employee awareness campaigns, and education and training programs related to identifying, preventing, mitigating, and responding to potential insider threats to the Department’s critical assets.(G)Require the Chair and Vice Chair of the Steering Committee to consult with the Under Secretary for Science and Technology and other appropriate stakeholders to ensure the Insider Threat Program is informed, on an ongoing basis, by current information regarding threats, beset practices, and available technology.(H)Develop, collect, and report metrics on the effectiveness of the Department’s insider threat mitigation efforts.(c)DefinitionsIn this section:(1)Critical assetsThe term critical assets means the people, facilities, information, and technology required for the Department to fulfill its mission.(2)InsiderThe term insider means—(A)any person who has access to classified national security information and is employed by, detailed to, or assigned to the Department, including members of the Armed Forces, experts or consultants to the Department, industrial or commercial contractors, licensees, certificate holders, or grantees of the Department, including all subcontractors, personal services contractors, or any other category of person who acts for or on behalf of the Department, as determined by the Secretary; or(B)State, local, Tribal, territorial, and private sector personnel who possess security clearances granted by the Department.(3)Insider threatThe term insider threat means the threat that an insider will use his or her authorized access, wittingly or unwittingly, to do harm to the security of the United States, including damage to the United States through espionage, terrorism, the unauthorized disclosure of classified national security information, or through the loss or degradation of departmental resources or capabilities..(b)Reporting(1)In generalNot later than two years after the date of the enactment of section 104 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and biennially thereafter for the next four years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on how the Department of Homeland Security and its components and offices have implemented the strategy developed pursuant to subsection (b)(2)(A) of such section 104, the status of the Department’s risk assessment of critical assets, the types of insider threat training conducted, the number of Department employees who have received such training, and information on the effectiveness of the Insider Threat Program (established pursuant to subsection (a) of such section 104), based on metrics developed, collected, and reported pursuant to subsection (b)(2)(H) of such section 104.(2)DefinitionsIn this subsection, the terms critical assets, insider, and insider threat have the meanings given such terms in section 104 of the Homeland Security Act of 2002 (as added by subsection (a) of this section).(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 103 the following new item:Sec. 104. Insider Threat Program..206.Department of Homeland Security counterintelligence vetting task force(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall assign personnel of the Department of Homeland Security to participate in a counterintelligence vetting task force to make recommendations to improve counterintelligence vetting for appropriate departmental programs.(b)PersonnelIn carrying out subsection (a), the Secretary of Homeland Security may assign personnel from any component of the Department of Homeland Security the Secretary determines necessary to participate in the task force established pursuant to such subsection.(c)CoordinationIn carrying out subsection (a), the Secretary of Homeland Security may request participation in the task force established pursuant to such subsection from other appropriate Federal agencies.(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the recommendations made by the task force established pursuant to subsection (a).207.Visa security(a)Establishment(1)In generalNot later than 90 days after the date of the enactment of this Act, the interagency working group established under section 1746(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) shall commence a review of the current policies and procedures of the Department of Homeland Security and Department of State for the purpose of identifying, investigating, and preventing the illicit transfer of sensitive technologies and research from United States institutions of higher education and research institutions through more effective visa security operations and improved protections for such sensitive technologies.(2)Objectives(A)Analysis of current visa issuance and admission proceduresThe interagency working group referred to in paragraph (1) shall—(i)analyze the current visa application process, and the role of the Department of Homeland Security and the Department of State in such process, including the screening of visa applicants against appropriate criminal, intelligence, national security, terrorism, and other databases and information maintained by the Federal Government, and make recommendations to the Secretaries of such Departments to better screen, identify, and refuse entry to individuals who seek to enter the United States to engage in the illicit transfer of sensitive technologies from United States institutions of higher educations or research institutions;(ii)evaluate current policies for refusing visas on grounds that an individual is likely to enter the United States to engage in the illicit transfer of sensitive technologies and recommend updates to the Foreign Affairs Manual and other agency guidance to clarify when and how visas can be refused on such grounds; and(iii)analyze current screening procedures at United States ports of entry and make recommendations to the Secretaries of such Departments to better identify individuals who seek to enter the United States to engage in such illicit transfer of sensitive technologies.(B)National security review of certain nonimmigrant studentsThe interagency working group shall recommend procedures and standards for the Department of Homeland Security, in cooperation with other appropriate Federal agencies, to conduct national security reviews of aliens who—(i)are present in the United States—(I)in a nonimmigrant classification described in subparagraphs (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) and change from a program of study not related to sensitive technologies to a program of study or significant coursework, research, or laboratory access related to sensitive technologies; or(II)as a nonimmigrant and seek to change status, pursuant to section 248 of the Immigration and Nationality Act (8 U.S.C. 1258), to that of a nonimmigrant described in subparagraph (F), (J), or (M) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15)), for purposes of engaging in a program of study related to sensitive technologies; and(ii)as a result of engaging in a program of study related to sensitive technologies, will have access to information related to operating, installing, maintaining, repairing, overhauling, or refurbishing sensitive technologies or development activities related to sensitive technologies.(C)Identifying individuals requiring national security reviewFor purposes of facilitating the identification of individuals described in subparagraph (B)(ii), the interagency working group shall—(i)develop a nonpublic list of six-digit Classification of Instructional Programs (CIP) codes for programs of study related to sensitive technologies to be used in reporting required by section 641 of the Immigration and Nationality Act (8 U.S.C. 1372(d)) and related regulations;(ii)recommend to the Secretary of Homeland Security changes, as appropriate, to the Student and Exchange Visitor Information System, or other system designated for such purpose by the Secretary of Homeland Security, to ensure that individuals who seek to engage in programs of study but who will not have access to information related to operating, installing, maintaining, repairing, overhauling, or refurbishing sensitive technologies or development activities related to sensitive technologies are not unnecessarily subjected to national security reviews;(iii)recommend to the Secretary of Homeland Security changes to relevant regulations to ensure that entities certified by the Student and Exchange Visitor Program routinely and accurately report the program of study and other necessary information in the Student and Exchange Visitor Information System, or other system designated for such purpose by the Secretary of Homeland Security, for each nonimmigrant described in subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) who is enrolled in such entity; and(iv)identify mechanisms for the Department of Homeland Security, in cooperation with other appropriate Federal agencies, to order the removal of and make ineligible for future nonimmigrant classification described in subparagraphs (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) individuals who may be identified following pursuant to national security reviews conducted in accordance with subparagraph (B).(D)Identifying gaps in authority to address national security threatsNot later than one year after the date of the enactment of this Act, the interagency working group shall identify deficiencies in existing legal authorities determined to be an impediment in achieving the recommendations described in clauses (ii) and (iii) of subparagraph (C), and recommend to the appropriate congressional committees legislative solutions to address such deficiencies.(3)CompositionIn addition to the members specified in section 1746(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), for purposes of carrying out the review required under paragraph (1), the interagency working group consult with the following:(A)U.S. Customs and Border Protection, Office of Field Operations.(B)U.S. Immigration and Customs Enforcement, Student and Exchange Visitor Program.(C)U.S. Immigration and Customs Enforcement, Counterterrorism and Criminal Exploitation Unit.(D)U.S. Immigration and Customs Enforcement, Visa Security Program.(E)The Department of Homeland Security, Office of Intelligence and Analysis.(F)The Federal Bureau of Investigation.(G)At least two representatives from the Department of State, Bureau of Consular Affairs.(H)Private sector and higher education personnel, as appropriate and to a degree that would not detrimentally impact any ongoing law enforcement investigation or intelligence operation, as determined by the Secretary of Homeland Security.(4)ConsultationIn carrying out the objectives described in paragraph (2), the interagency working group shall coordinate and consult regularly with the National Science, Technology, and Security Roundtable established under section 1746(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(5)ReportNot later than one year after the commencement of the review required under paragraph (1), the interagency working group shall submit to the appropriate congressional committees a report—(A)detailing the results of such review and the analyses and evaluation required under paragraph (2)(A); and(B)identifying any legislative solutions necessary to improve the ability of the Department of Homeland Security, the Department of State, or both, to identify, investigate, and prevent the illicit transfer of sensitive technologies from United States institutions of higher education and research institutions as a result of programs of study related to sensitive technologies undertaken by aliens described in subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).(6)DefinitionsIn this subsection:(A)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security, the Committee on the Judiciary, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate.(B)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (C)Program of studyThe term program of study means any degree program, field of study, significant coursework, research, or laboratory access related to sensitive technologies, or other academic activity required to be reported pursuant to section 641(a) of the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208 (8 U.S.C. 1372(a))).(D)Sensitive technologiesThe term sensitive technologies has the meaning given such term in paragraph (8) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as added by subsection (b).(b)Amendments to the Homeland Security Act of 2002 and related visa security matters(1)Program scopeParagraph (1) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended—(A)by striking The Secretary and inserting the following:(A)AuthorizationThe Secretary; and(B)by adding at the end the following new subparagraph:(B)Risk-based assignments(i)In generalAssignments under subparagraph (A) shall be made—(I)in a risk-based manner;(II)considering the criteria described in clause (ii); and(III)in accordance with National Security Decision Directive 38 of June 2, 1982, or any superseding presidential directive concerning staffing at diplomatic and consular posts.(ii)Criteria describedThe criteria described in this clause are the following:(I)The number of nationals of the subject country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous two years.(II)Information on the cooperation of such country with the counterterrorism efforts of the United States.(III)Information analyzing the presence, activity, or movement of terrorist organizations (as such term is defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) within or through such country.(IV)The number of formal objections and denials based on derogatory information issued through the interagency Security Advisory Opinion process.(V)Countries identified as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113(g)(1)(A) of title 10, United States Code, or any successor document.(VI)The number of cases involving counterintelligence, illicit technology transfer, and counterproliferation related to the identities of nationals of such country.(VII)Information on the cooperation of such country with the counterintelligence, countering nontraditional collection, illicit technology transfer, and counterproliferation efforts of the United States, including information on foreign government-owned infrastructure and organizations dedicated to such matters.(VIII)The adequacy of the border and immigration control of such country.(IX)Any other criteria the Secretary determines appropriate.(iii)PrioritizationThe Secretary shall, until December 31, 2024, prioritize the establishment of new overseas assignments made under this subsection to diplomatic and consular posts in countries that are strategic competitors with the goal of countering the exploitation or illicit transfer of sensitive technologies by aliens described in subparagraph (F), (J), or (M) of section 101(a)(15) of such Act (8 U.S.C. 1101(a)(15))..(2)ScreeningParagraph (2) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended—(A)by redesignating subparagraph (C) as subparagraph (D); and(B)by inserting after subparagraph (B) the following new subparagraph:(C)Review visa applications of aliens against appropriate criminal, national security, and terrorism databases or other relevant information maintained by the Federal Government to improve the detection and examination of aliens whose entry into the United States would pose a substantial risk of the illicit transfer of sensitive technologies..(3)DefinitionSubsection (e) of section 428 of the Homeland Security Act of 2002 (6 U.S.C. 236(e)) is amended by inserting at the end the following new paragraph:(8)DefinitionIn this subsection, the term sensitive technologies means—(A)areas of research or technology that require additional protection, as established by the interagency working group in accordance with section 1746(a)(3)(E)(i)(III) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92);(B)emerging and foundational technologies identified through the interagency process established under section 1758 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232);(C)sciences, technologies, and associated programs of study at an institution of higher education, related to energy, nuclear science, nuclear engineering, or a related field for which an alien who is a citizen of Iran would be denied a visa to participate in coursework pursuant to section 501 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8771); and(D)technologies and items included on the Commerce Control List, the United States Munitions List, the Nuclear Regulatory Commission Controls, or the Technology Alert List..(4)Memorandum of understandingNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of State shall jointly develop and submit to the appropriate congressional committees a memorandum of understanding detailing the responsibilities of and procedures used by Department of Homeland Security personnel assigned to diplomatic and consular posts under section 428 of the Homeland Security Act of 2002, as amended by this subsection, including visa security vetting and screening activities, the collection and distribution of relevant fees, and the sharing of information on visa refusals based on derogatory information issued through the interagency Security Advisory Opinion process.(5)Machine-readable technology pilot program(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of State shall jointly commence a pilot program at a United States diplomatic or consular post in a country with a high volume of individuals who are known to have engaged in government-sponsored technology transfer campaigns. The pilot program shall—(i)be conducted for not fewer than 365 days; and(ii)assess opportunities to enhance security vetting, including the use of machine-readable technology and applicant interviews, to better defend research or sensitive technologies in the United States from foreign government-sponsored technology transfer campaigns.(B)Machine-readable technologyThe Secretary of Homeland Security and the Secretary of State shall jointly, as part of the pilot program under subparagraph (A)—(i)deploy and test equipment and technology to ensure that all documents collected in connection with visa applications are stored in a machine-readable and content-searchable format compatible and shareable between the Department of Homeland Security and the Department of State, and as appropriate, other interagency partners;(ii)collect supplemental documents from visa applicants in accordance with the requirements under subparagraph (A), as appropriate, and ensure appropriate personnel from the Department of Homeland Security and the Department of State have access to such documents for visa security vetting purposes; and(iii)evaluate the use of such technology and supplemental documents in improving the efficacy and efficiency of visa security vetting.(C)Applicant interviewsThe Secretary of Homeland Security, in coordination with the Secretary of State, shall determine whether additional questions or further documentation requests may be appropriate during visa applicant in-person interviews to improve visa security vetting to address evolving threats to the United States.(D)ReportNot later than 420 days after the initiation of the pilot program under subparagraph (A), the Secretary of Homeland Security and the Secretary of State shall jointly submit to the appropriate congressional committees and other appropriate Federal partners a report on the following:(i)The results of the pilot program.(ii)Recommendations for machine-readable and content-searchable equipment and technology and supplemental documents under paragraph (2).(iii)Recommendations for additional interview questions and further documentation requests under paragraph (3).(iv)A determination as to whether and where to expand the use of technologies evaluated during the pilot program.(6)DefinitionsIn this subsection:(A)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives; and(ii)the Committee on Homeland Security and Governmental Affairs and the Committee on Foreign Relations of the Senate.(B)ScreeningThe term screening means the review of public, private, or governmental information to assess the accuracy and authenticity of claims made on a visa application, including information contained in Federal Government records to include derogatory information.(C)Sensitive technologiesThe term sensitive technologies has the meaning given such term in paragraph (8) of section 428(e) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)), as added by subsection (a).(D)Strategic competitorThe term strategic competitor means a country identified as a strategic competitor to the United States in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113(g)(1)(A) of title 10, United States Code, or any successor document.(E)VettingThe term vetting with respect to a visa applicant means the review and use of information collected during screening, any additional information obtained through interviews, consultation with other Federal Government officials, derogatory information, and information drawn from other sources to reach a determination regarding a national security concern related to the visa applicant.208.Chemical, biological, radiological, and nuclear intelligence and information sharing(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this title, is further amended by adding at the end the following new section:210J.Chemical, biological, radiological, and nuclear intelligence and information sharing(a)In generalThe Office of Intelligence and Analysis, in consultation with the Director of the Countering Weapons of Mass Destruction Office, of the Department of Homeland Security shall—(1)support homeland security-focused intelligence analysis of terrorist actors, their claims, and their plans to conduct attacks involving chemical, biological, radiological, or nuclear materials against the United States, including critical infrastructure;(2)support homeland security-focused intelligence analysis of global infectious disease, public health, food, agricultural, and veterinary issues;(3)support homeland security-focused risk analysis and risk assessments of the homeland security hazards described in paragraphs (1) and (2), including the storage and transportation of chemical, biological, nuclear, and radiological materials, by providing relevant quantitative and nonquantitative threat information;(4)leverage existing and emerging homeland security intelligence capabilities and structures to enhance early detection, prevention, protection, response, and recovery efforts with respect to a chemical, biological, radiological, or nuclear attack;(5)share information and provide tailored analytical support on such threats to State, local, Tribal, and territorial authorities, and other Federal agencies, as well as relevant national biosecurity and biodefense stakeholders, as appropriate; and(6)perform other responsibilities, as assigned by the Secretary.(b)CoordinationWhere appropriate, the Office of Intelligence and Analysis shall coordinate with other relevant Department components, agencies within the intelligence community, including the National Counter Proliferation Center, and other Federal, State, local, Tribal, and territorial authorities, including officials from high-threat urban areas, State and major urban area fusion centers, and local public health departments, as appropriate, and enable such entities to provide recommendations on optimal information sharing mechanisms, including expeditious sharing of classified information, and on how such entities can provide information to the Department.(c)DefinitionsIn this section:(1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(2)National biosecurity and biodefense stakeholdersThe term national biosecurity and biodefense stakeholders means officials from Federal, State, local, Tribal, and territorial authorities and individuals from the private sector who are involved in efforts to prevent, protect against, respond to, and recover from a biological attack or other phenomena that may have serious health consequences for the United States, including infectious disease outbreaks..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 201I, as added by this title, the following new item:Sec. 210J. Chemical, biological, radiological, and nuclear intelligence and information sharing. .(c)Report(1)In generalNot later than one year after the date of the enactment of this Act and annually thereafter for each of the following four years, the Secretary of Homeland Security shall report to the appropriate congressional committees on the following:(A)The intelligence and information sharing activities under section 210J of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and of all relevant entities within the Department of Homeland Security to counter the threat from attacks using chemical, biological, radiological, or nuclear materials.(B)The Department’s activities in accordance with relevant intelligence strategies.(2)Assessment of implementationThe reports required under paragraph (1) shall include the following:(A)An assessment of the progress of the Office of Intelligence and Analysis of the Department of Homeland Security in implementing such section 210J.(B)A description of the methods established to carry out such assessment.(3)DefinitionIn this subsection, the term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and any committee of the House of Representatives or the Senate having legislative jurisdiction under the rules of the House of Representatives or Senate, respectively, over the matter concerned.209.Inland waters threat analysis(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees an inland waters threat analysis that includes an identification and description of the following:(1)Current and potential terrorism and criminal threats posed by individuals and groups seeking to—(A)enter the United States through inland waters; or(B)exploit security vulnerabilities on inland waters.(2)Security challenges at United States inland waters ports regarding—(A)terrorism and instruments of terror entering the United States; and(B)criminal activity, as measured by the total flow of illegal goods and illicit drugs, related to the inland waters.(3)Security mitigation efforts with respect to the inland waters to—(A)prevent terrorists and instruments of terror from entering the United States; and(B)reduce criminal activity related to the inland waters.(4)Vulnerabilities related to cooperation between State, local, Tribal, and territorial law enforcement, or international agreements, that hinder effective security, counterterrorism, anti-trafficking efforts, and the flow of legitimate trade with respect to inland waters.(5)Metrics and performance measures used by the Department of Homeland Security to evaluate inland waters security, as appropriate.(b)Analysis requirementsIn preparing the threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine the following:(1)Technology needs and challenges.(2)Personnel needs and challenges.(3)The roles of State, local, Tribal, and territorial law enforcement, as well as private sector partners and the public, relating to inland waters security.(4)The need for cooperation among Federal, State, local, Tribal, territorial, and international partner law enforcement, as well as private sector partners and the public, relating to inland waters security.(5)The challenges posed by geography with respect to inland waters security.(c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of the threat analysis in classified form if the Secretary determines that such is appropriate.(d)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives;(B)the Committee on Homeland Security and Governmental Affairs of the Senate; and(C)the Committee on Commerce, Science, and Transportation of the Senate.(2)The term inland waters has the meaning given such term in section 83.03 of title 33, Code of Federal Regulations.210.Transnational criminal organizations threat assessment(a)In generalNot later than 90 days after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis shall, in coordination with appropriate Federal partners, develop and disseminate a threat assessment on whether transnational criminal organizations are exploiting United States border security vulnerabilities in border security screening programs to gain access to the United States and threaten the United States or border security.(b)RecommendationsUpon completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall make a determination if any changes are required to address security vulnerabilities identified in such assessment.(c)DistributionConsistent with the protection of classified and confidential unclassified information, the Under Secretary for Intelligence and Analysis shall share the threat assessment developed under this section with State, local, and Tribal law enforcement officials, including officials that operate within fusion centers in the National Network of Fusion Centers.211.Department of Homeland Security counterterrorism advisory board(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), as amended by this title, is further amended by adding at the end the following new section:210K.Departmental coordination on counterterrorism(a)EstablishmentThere is in the Department a board to be composed of senior representatives of departmental operational components and headquarters elements. The purpose of the board shall be to coordinate and integrate departmental intelligence, activities, and policy related to the counterterrorism mission and functions of the Department.(b)CharterThere shall be a charter to govern the structure and mission of the board. Such charter shall direct the board to focus on the current threat environment and the importance of aligning departmental counterterrorism activities under the Secretary’s guidance. The charter shall be reviewed and updated every 4 years, as appropriate.(c)Members(1)ChairThe Secretary shall appoint a Coordinator for Counterterrorism within the Department who will serve as the chair of the board.(2)Additional membersThe Secretary shall appoint additional members of the board from among the following:(A)The Transportation Security Administration.(B)United States Customs and Border Protection.(C)United States Immigration and Customs Enforcement.(D)The Federal Emergency Management Agency.(E)The Coast Guard.(F)United States Citizenship and Immigration Services.(G)The United States Secret Service.(H)The Cybersecurity and Infrastructure Security Agency.(I)The Office of Operations Coordination.(J)The Office of the General Counsel.(K)The Office of Intelligence and Analysis.(L)The Office of Policy.(M)The Science and Technology Directorate.(N)Other Departmental offices and programs as determined appropriate by the Secretary.(d)MeetingsThe board shall meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, Tribal, territorial, and private sector partners, and shall make recommendations to the Secretary.(e)Terrorism alertsThe board shall advise the Secretary on the issuance of terrorism alerts pursuant to section 203 of this Act.(f)Prohibition on additional fundsNo additional funds are authorized to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 210J, as added by this title, the following new item:Sec. 210K. Departmental coordination on counterterrorism..(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Coordinator for Counterterrorism, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status and activities of the board established under section 210K of the Homeland Security Act of 2002, as added by subsection (a).212.National Vetting Center(a)AuthorizationThe Secretary of Homeland Security, in coordination with the Secretary of State, the Secretary of Defense, the Attorney General, and the Director of National Intelligence, shall establish and operate a National Vetting Center.(b)DirectorThe Secretary of Homeland Security shall appoint a senior departmental employee to be the director of the center.(c)StaffingThe Secretary of Homeland Security shall—(1)assign or detail appropriate personnel from the department to serve as analysts at the National Vetting Center; and(2)coordinate with the Director of National Intelligence and the heads of other appropriate Federal agencies to detail appropriate personnel to serve as analysts at the National Vetting Center.(d)PurposeThe National Vetting Center shall, consistent with the guidance and oversight from the National Vetting Governance Board established pursuant to section 214 of this Act—(1)coordinate the efforts of Federal agencies to improve vetting of individuals seeking to enter or remain within the United States;(2)assist the departments and agencies involved with improving their coordination and use of intelligence and other information to identify potential threats to national security, border security, homeland security, and public safety;(3)provide a forum for the departments and agencies involved to identify, coordinate, and resolve policy questions and implementation challenges associated with vetting;(4)improve the effectiveness of vetting operations by maximizing the Intelligence Community and law enforcement data holdings used to support vetting;(5)develop and maintain a process to ensure compliance with legal, privacy, and civil rights and civil liberty requirements; and(6)other responsibilities as determined by the Secretary of Homeland Security.213.National Vetting Governance Board(a)EstablishmentThe Secretary of Homeland Security, in coordination with the Secretary of State, the Secretary of Defense, the Attorney General, and the Director of National Intelligence, shall establish a National Vetting Governance Board.(b)PurposeThe National Vetting Governance Board shall provide guidance and oversight for the National Vetting Center established pursuant to section 213 of this Act, including—(1)producing decisions and recommendations for unified approaches to and solutions for vetting;(2)recommending a fiscal strategy;(3)recommending priorities for National Vetting Center activities;(4)reviewing and recommending new vetting programs or changes to existing vetting activities;(5)reporting progress and making recommendations to Secretary of Homeland Security or their designee; and(6)ensuring National Vetting Governance Board decisions and recommendations are consistent with relevant legal authorities and align with Department of Homeland Security privacy, civil rights, and civil liberties policies and practices.(c)LimitationsThe National Vetting Governance Board is not intended to supersede or otherwise replace existing statutory or delegated roles and responsibilities concerning Department of Homeland Security vetting activities.(d)Operations(1)The Secretary of Homeland Security, in coordination with the Secretary of State, the Secretary of Defense, the Attorney General, and the Director of National Intelligence shall develop the structure, staffing, meeting schedule and other operational issues related to the National Vetting Governance Board.(2)The National Vetting Governance Board shall have a standing privacy and civil liberty working group and a legal working group to review the activities of the National Vetting Center and provide advice to the Board.BInformation Sharing215.Department of Homeland Security Fusion Center Partnership Initiative(a)In generalSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—(1)by amending the section heading to read as follows:210A.Department of Homeland Security Fusion Center Partnership Initiative;(2)in subsection (a), by adding at the end the following: Beginning on the date of enactment of the Department of Homeland Security Authorization Act, such Initiative shall be known as the Department of Homeland Security Fusion Center Partnership Initiative.;(3)by amending subsection (b) to read as follows:(b)Interagency support and coordinationThrough the Department of Homeland Security Fusion Center Partnership Initiative, in coordination with principal officials of fusion centers in the National Network of Fusion Centers and the officers designated as the Homeland Security Advisors of the States, the Secretary shall—(1)coordinate with the heads of other Federal departments and agencies to provide operational, analytic, and reporting intelligence advice and assistance to the National Network of Fusion Centers and to align homeland security intelligence activities with other field-based intelligence activities;(2)support the integration of fusion centers into the information sharing environment, including by—(A)providing for the effective dissemination of information within the scope of the information sharing environment to the National Network of Fusion Centers;(B)conducting outreach to such fusion centers to identify any gaps in information sharing;(C)consulting with other Federal agencies to develop methods to—(i)address any such gaps identified under subparagraph (B), as appropriate; and(ii)deploy or access such databases and datasets, as appropriate; and(D)review information that is gathered by the National Network of Fusion Centers to identify that which is within the scope of the information sharing environment, including homeland security information (as defined in section 892), terrorism information, and weapons of mass destruction information and incorporate such information, as appropriate, into the Department’s own such information;(3)facilitate close communication and coordination between the National Network of Fusion Centers and the Department and other Federal departments and agencies;(4)facilitate information sharing and expertise from the national cybersecurity and communications integration center under section 2209 to the National Network of Fusion Centers;(5)coordinate the provision of training and technical assistance, including training on the use of Federal databases and datasets described in paragraph (2), to the National Network of Fusion Centers and encourage participating fusion centers to take part in terrorism threat-related exercises conducted by the Department;(6)ensure the dissemination of cyber threat indicators and information about cybersecurity risks and incidents to the national Network of Fusion Centers;(7)ensure that each fusion center in the National Network of Fusion Centers has a privacy policy approved by the Chief Privacy Officer of the Department and a civil rights and civil liberties policy approved by the Officer for Civil Rights and Civil Liberties of the Department;(8)develop and disseminate best practices on the appropriate levels for staffing at fusion centers in the National Network of Fusion Centers of qualified representatives from State, local, Tribal, and territorial law enforcement, fire, emergency medical, and emergency management services, and public health disciplines, as well as the private sector;(9)to the maximum extent practicable, provide guidance, training, and technical assistance to ensure fusion centers operate in accordance with and in a manner that protects privacy, civil rights, and civil liberties afforded by the Constitution of the United States;(10)to the maximum extent practicable, provide guidance, training, and technical assistance to ensure fusion centers are appropriately aligned with and able to meaningfully support Federal homeland security, national security, and law enforcement efforts, including counterterrorism;(11)encourage the full participation of the National Network of Fusion Centers in all assessment and evaluation efforts conducted by the Department;(12)track all Federal funding provided to each fusion center on an individualized basis as well as by funding source;(13)ensure that none of the departmental information or data provided or otherwise made available to fusion center personnel is improperly disseminated, accessed for unauthorized purposes, or otherwise used in a manner inconsistent with Department guidance; and(14)carry out such other duties as the Secretary determines appropriate.;(4)in subsection (c)—(A)in the heading, by striking Personnel Assignment and inserting Resource Allocation;(B)by striking paragraphs (1) and (2) and inserting the following:(1)Information sharing and personnel assignment(A)Information sharingThe Under Secretary for Intelligence and Analysis shall ensure that, as appropriate—(i)fusion centers in the National Network of Fusion Centers have access to homeland security information sharing systems; and(ii)Department personnel are deployed to support fusion centers in the National Network of Fusion Centers in a manner consistent with the mission of the Department.(B)Personnel assignmentDepartment personnel referred to in subparagraph (A)(ii) may include the following:(i)Intelligence officers.(ii)Intelligence analysts.(iii)Other liaisons from components and offices of the Department, as appropriate.(2)Sources of supportInformation shared and personnel assigned pursuant to paragraph (1) may be shared or provided, as the case may be, by the following Department components and offices, in coordination with the respective component or office head and in consultation with the principal officials of fusion centers in the National Network of Fusion Centers:(A)The Office of Intelligence and Analysis.(B)Cybersecurity and Infrastructure Security Agency.(C)The Transportation Security Administration.(D)U.S. Customs and Border Protection.(E)U.S. Immigration and Customs Enforcement.(F)The Coast Guard.(G)The national cybersecurity and communications integration center under section 2209.(H)Other components or offices of the Department, as determined by the Secretary.;(C)in paragraph (3)—(i)in the heading, by striking Qualifying criteria and inserting Resource allocation criteria; and(ii)by striking subparagraph (A) and inserting the following:(A)In generalThe Secretary shall make available criteria for sharing information and deploying personnel to support a fusion center in the National Network of Fusion Centers in a manner consistent with the Department’s mission and existing statutory limits.; and(D)in paragraph (4)(B), in the matter preceding clause (i), by inserting in which such fusion center is located after region;(5)in subsection (d)—(A)in paragraph (3), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5);(C)by inserting after paragraph (3) the following:(4)assist, in coordination with the national cybersecurity and communications integration center under section 2209, fusion centers in using information relating to cybersecurity risks to develop a comprehensive and accurate threat picture;;(D)in paragraph (5), as so redesignated—(i)by striking government and inserting governments; and(ii)by striking the period at the end and inserting ; and; and(E)by adding at the end the following:(6)use Department information, including information held by components and offices, to develop analysis focused on the mission of the Department under section 101(b).;(6)in subsection (e)—(A)by amending paragraph (1) to read as follows:(1)In generalTo the greatest extent practicable, the Secretary shall make it a priority to allocate resources, including departmental component personnel with relevant expertise, to support the efforts of fusion centers along land or maritime borders of the United States to facilitate law enforcement agency identification, investigation, and interdiction of persons, weapons, and related contraband that pose a threat to homeland security.; and(B)in paragraph (2), in the matter preceding subparagraph (A), by striking participating State, local, and regional fusion centers and inserting fusion centers in the National Network of Fusion Centers;(7)in subsection (j)—(A)by redesignating paragraph (5) as paragraph (7);(B)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively;(C)by inserting before paragraph (2) the following:(1)the term cybersecurity risk has the meaning given such term in section 2209;;(D)in paragraph (5), as so redesignated, by striking and at the end; and(E)by inserting after such paragraph (5) the following new paragraph:(6)the term National Network of Fusion Centers means a decentralized arrangement of fusion centers intended to enhance individual State and urban area fusion centers’ ability to leverage the capabilities and expertise of all fusion centers for the purpose of enhancing analysis and homeland security information sharing nationally; and; and(8)by striking subsection (k).(b)ReportNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2024, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall report to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate on the value of fusion center intelligence products and the expenditure of authorized funds for the support and coordination of the National Network of Fusion Centers as specified in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as amended by subsection (a).(c)Report on federal databasesNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the Federal databases and datasets that address any gaps identified pursuant to section 210A(b)(2)(B) of the Homeland Security Act of 2002, as amended by subsection (a), including databases and datasets used, operated, or managed by Department components, the Department of Justice, including the Federal Bureau of Investigation and the Drug Enforcement Administration, and the Department of the Treasury, that are appropriate, in accordance with Federal laws and policies, for inclusion in the information sharing environment.(d)Technical and conforming amendments(1)Section 2103(c)(1) of the Homeland Security Act of 2002 (6 U.S.C. 623(c)(1)) is amended by striking 210A(j)(1) and inserting 210A(j).(2)The table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the item relating to section 210A and inserting the following:Sec. 210A. Department of Homeland Security Fusion Center Partnership Initiative..(e)ReferenceAny reference in any law, rule, or regulation to the Department of Homeland Security State, Local, and Regional Fusion Center Initiative shall be deemed to be a reference to the Department of Homeland Security Fusion Center Partnership Initiative.216.Fusion center personnel needs assessment(a)Assessment(1)In generalNot later than 240 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an assessment of Department of Homeland Security personnel assigned to fusion centers pursuant to section 210A(c) of the Homeland Security Act of 2002 (6 U.S.C. 124h(c)), as amended by this title, including an assessment of whether deploying additional Department personnel to such fusion centers would enhance the Department’s mission under section 101(b) of such Act (6 U.S.C. 111(b)) and the National Network of Fusion Centers.(2)ContentsThe assessment required under this subsection shall include the following:(A)Information on the current deployment of the Department’s personnel to each fusion center.(B)Information on the roles and responsibilities of the Department’s Office of Intelligence and Analysis intelligence officers, intelligence analysts, senior reports officers, reports officers, and regional directors deployed to fusion centers.(C)Information on Federal resources, in addition to personnel, provided to each fusion center.(D)An analysis of the optimal number of personnel the Office of Intelligence and Analysis should deploy to fusion centers, including a cost-benefit analysis comparing deployed personnel with technological solutions to support information sharing.(E)An assessment of fusion centers located in jurisdictions along land and maritime borders of the United States, and the degree to which deploying personnel, as appropriate, from U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, and the Coast Guard to such fusion centers would enhance the integrity and security at such borders by helping Federal, State, local, Tribal, and territorial law enforcement authorities to identify, investigate, and interdict persons, weapons, and related contraband that pose a threat to homeland security.(F)An assessment of fusion centers located in jurisdictions with large and medium hub airports, and the degree to which deploying, as appropriate, personnel from the Transportation Security Administration to such fusion centers would enhance the integrity and security of aviation security.(b)DefinitionsIn this section, the terms fusion center and National Network of Fusion Centers have the meanings given those terms in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this title.217.Program for State and local analyst clearances(a)Sense of CongressIt is the sense of Congress that any program established by the Under Secretary for Intelligence and Analysis of the Department of Homeland Security to provide eligibility for access to information classified as Top Secret for State, local, Tribal, and territorial analysts located in fusion centers shall be consistent with the need to know requirements pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note).(b)ReportNot later than two years after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, in consultation with the Director of National Intelligence, shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report on the following:(1)The process by which the Under Secretary for Intelligence and Analysis determines a need to know pursuant to Executive Order No. 13526 (50 U.S.C. 3161 note) to sponsor Top Secret clearances for appropriate State, local, Tribal, and territorial analysts located in fusion centers.(2)The effects of such Top Secret clearances on enhancing information sharing with State, local, Tribal, and territorial partners.(3)The cost for providing such Top Secret clearances for State, local, Tribal, and territorial analysts located in fusion centers, including training and background investigations.(4)The operational security protocols, training, management, and risks associated with providing such Top Secret clearances for State, local, Tribal, and territorial analysts located in fusion centers.(c)DefinitionIn this section, the term fusion center has the meaning given the term in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this title.218.Information technology assessment(a)In generalThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security, in collaboration with the Chief Information Officer of the Department of Homeland Security and representatives from the National Network of Fusion Centers, shall conduct an assessment of information systems used to share homeland security information between the Department of Homeland Security and fusion centers in the National Network of Fusion Centers and make upgrades to such systems, as appropriate. Such assessment shall include the following:(1)An evaluation of the security, accessibility, and ease of use of such systems by fusion centers in the National Network of Fusion Centers.(2)A review to determine how to establish improved interoperability of departmental information systems with existing information systems used by fusion centers in the National Network of Fusion Centers.(3)An evaluation of participation levels of departmental components and offices of information systems used to share homeland security information with fusion centers in the National Network of Fusion Centers.(b)DefinitionsIn this section—(1)the terms fusion center and National Network of Fusion Centers have the meanings given those terms in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)), as amended by this title;(2)the term homeland security information has the meaning given the term in section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482); and(3)the term information systems has the meaning given the term in section 3502 of title 44, United States Code.219.Department of Homeland Security classified facility inventory and dissemination(a)In generalThe Secretary of Homeland Security shall, to the extent practicable—(1)maintain an inventory of those Department of Homeland Security facilities that the Department certifies to house classified infrastructure or systems at the Secret level and above;(2)update such inventory on a regular basis; and(3)share part or all of such inventory with appropriate departmental personnel and representatives of other Federal, State, and local agencies as determined appropriate by the Secretary of Homeland Security.(b)InventoryThe inventory of facilities described in subsection (a) may include—(1)the location of such facilities;(2)the attributes and capabilities of such facilities (including the clearance level of the facility, the square footage of, the total capacity of, the number of workstations in, document storage, and the number of conference rooms in, such facilities);(3)the entities that operate such facilities; and(4)the date of establishment of such facilities.220.Terror inmate information sharing(a)In generalThe Secretary of Homeland Security, in coordination with the Attorney General and in consultation with other appropriate Federal officials, shall, as appropriate, share with State, local, and regional fusion centers through the Department of Homeland Security Fusion Center Partnership Initiative under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h), as well as other relevant law enforcement entities, release information from a Federal correctional facility, including the name, charging date, and expected place and date of release, of certain individuals who may pose a terrorist threat.(b)ScopeThe information shared pursuant to subsection (a) shall be—(1)for homeland security purposes; and(2)regarding individuals convicted of a Federal crime related to acts of terrorism (as such term is defined in section 3077 of title 18, United States Code).(c)Periodic threat assessmentsConsistent with the protection of classified information and controlled unclassified information, the Secretary of Homeland Security shall coordinate with appropriate Federal officials to provide State, local, and regional fusion centers described in subsection (a) with periodic assessments regarding the overall threat from known or suspected terrorists currently incarcerated in a Federal correctional facility, including the assessed risks of such populations engaging in terrorist activity upon release.(d)Privacy protectionPrior to affecting the information sharing described in subsection (a), the Secretary shall receive input and advice from the Officer for Civil Rights and Civil Liberties, the Officer for Privacy, and the Chief Intelligence Officer of the Department of Homeland Security.(e)Rule of constructionNothing in this section may be construed as requiring the establishment of a list or registry of individuals convicted of terrorism.221.Enhancing Department of Homeland Security suspicious activity reporting operations(a)Strategy requiredNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with other appropriate officials, shall develop a strategy to improve the operations and activities of the Department of Homeland Security related to training, outreach, and information sharing for suspicious activity reporting to prevent acts of terrorism and acts of targeted violence.(b)Contents of strategyThe strategy required under subsection (a) shall include the following:(1)A plan to maintain and expand activities related to effectively identifying, reporting, and responding to potential acts of terrorism.(2)A plan to develop a behavioral threat assessment and management model for use by appropriate National Network of Fusion Centers, emergency response providers, and appropriate private sector personnel involved in reporting or responding suspicious activity related to acts of targeted violence.(3)Protocols, developed in consultation with the Federal Bureau of Investigation, to ensure that the Federal Bureau of Investigation receives all relevant suspicious activity reports.(4)A staffing and budget plan to ensure the continued operation and any necessary expansion of Department of Homeland Security information sharing, technical assistance, training, and other activities related to suspicious activity reporting.(5)Training for appropriate personnel of the National Network of Fusion Centers, emergency response providers, and appropriate private sector personnel on—(A)methods for identifying, analyzing, and disseminating critical information, including the indicators of acts of terrorism and acts of targeted violence;(B)methods to protect privacy and civil liberties, including preventing racial, religious, and national origin discrimination;(C)implementation of the behavioral threat assessment and management model;(D)response protocols for submitting suspicious activity reports; and(E)other training determined appropriate by the Secretary.(6)A plan to—(A)provide technical assistance for appropriate National Network of Fusion Centers, emergency response providers, and appropriate private sector personnel for operations related to suspicious activity reporting activity; and(B)assist with questions or concerns related to privacy and civil liberty protections.(c)Congressional notificationThe Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a copy of the strategy required in subsection (a).(d)DefinitionsIn this section:(1)Behavioral threat assessmentThe term behavioral threat assessment and management means the systematic and evidence-based process of—(A)identifying individuals who are exhibiting patterns of concerning behavior that indicate an interest, motive, intention, or capability of carrying out an act of violence;(B)investigating and gathering information from multiple sources to assess whether an individual described in subparagraph (A) poses a threat, based on articulable facts; and(C)the subsequent management of such a threat, if necessary.(2)Emergency response providersThe term emergency response provider has the meaning given such term in section 2(6) of the Homeland Security Act.(3)National network of fusion centersThe term National Network of Fusion Centers has the meaning given such term in section 215 of this Act.(4)Targeted violenceThe term targeted violence means any incident of predatory violence with respect to which an identifiable individual or group focuses an attack on a particular target.(5)TerrorismThe term terrorism has the meaning given such term in section 2331 of title 18, United States Code.IIICybersecurity301.Cybersecurity Advisory Committee(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new section:2215.Cybersecurity Advisory Committee(a)EstablishmentThe Secretary shall establish within the Cybersecurity and Infrastructure Security Agency a Cybersecurity Advisory Committee.(b)Duties(1)In generalThe Advisory Committee may advise, consult with, report to, and make recommendations to the Director of Cybersecurity and Infrastructure Security on the development, refinement, and implementation of policies, programs, rulemakings, planning, training, and security directives pertaining to the mission of the Cybersecurity and Infrastructure Security Agency.(2)Recommendations(A)In generalThe Advisory Committee shall develop, at the request of the Director, recommendations for improvements to the cybersecurity mission of the Cybersecurity and Infrastructure Security Agency.(B)Recommendations of subcommitteesRecommendations agreed upon by the subcommittees established under subsection (d) for any year shall be approved by the Advisory Committee before the Advisory Committee submits to the Director the annual report under paragraph (4) for that year.(3)Periodic reportsThe Advisory Committee shall periodically submit to the Director—(A)reports on matters identified by the Director; and(B)reports on other matters identified by a majority of the members of the Advisory Committee.(4)Annual reportThe Advisory Committee shall submit to the Director an annual report providing information on the activities, findings, and recommendations of the Advisory Committee, including its subcommittees, for the preceding year. Not later than six months after the date that the Director receives an annual report for a year, the Director shall publish a public version of the report describing the activities of the Advisory Committee and such related matters as would be informative to the public during that year, consistent with section 552(b) of title 5, United States Code.(5)FeedbackNot later than 90 days after receiving any recommendation submitted by the Advisory Committee under paragraph (2), (3), or (4), the Director shall respond in writing to the Advisory Committee with feedback on the recommendation. Such a response shall include—(A)with respect to any recommendation with which the Director concurs, an action plan to implement the recommendation; and(B)with respect to any recommendation with which the Director does not concur, a justification for why the Director does not plan to implement the recommendation.(6)Congressional notificationFor each fiscal quarter beginning after the date of the enactment of this section, the Director shall provide to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives a briefing on feedback from the Advisory Committee.(c)Membership(1)Appointment(A)In generalNot later than 180 days after the date of the enactment of this Act, the Director shall appoint the members of the Advisory Committee.(B)CompositionThe membership of the Advisory Committee shall consist of not more than 35 individuals, each of whom represent a category referred to in subparagraph (C)(i).(C)Representation(i)In generalThe membership of the Advisory Committee shall include representatives of State and local governments and of a broad range of industries, including the following:(I)Defense.(II)Education.(III)Financial services.(IV)Healthcare.(V)Manufacturing.(VI)Media and entertainment.(VII)Chemicals.(VIII)Retail.(IX)Transportation.(X)Energy.(XI)Information Technology.(XII)Communications.(XIII)Other relevant fields identified by the Director.(ii)ProhibitionNot more than three members may represent any one category under clause (i).(2)Term of office(A)TermsThe term of each member of the Advisory Committee shall be two years, but a member may continue to serve until a successor is appointed.(B)RemovalThe Director may review the participation of a member of the Advisory Committee and remove such member for cause at any time.(C)ReappointmentA member of the Advisory Committee may be reappointed for an unlimited number of terms.(3)Delegation of responsibilitiesA member of the Advisory Committee may delegate that member’s responsibilities under this section to another individual, with the exception of access to protected information and classified information under paragraph (6).(4)Prohibition on compensationThe members of the Advisory Committee may not receive pay or benefits from the United States Government by reason of their service on the Advisory Committee.(5)Meetings(A)In generalThe Director shall require the Advisory Committee to meet at least quarterly, and may convene additional meetings as necessary.(B)Public meetingsAt least one of the meetings referred to in subparagraph (A) shall be open to the public.(C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting.(6)Member access to classified and protected information(A)In generalNot later than 60 days after the date on which a member is first appointed to the Advisory Committee and before the member is granted access to any classified information or protected information, the Director shall determine if there is cause for such member to be restricted from reviewing, discussing, or possessing such information.(B)Access(i)Protected informationIf the Director does not restrict a member from reviewing, discussing, or possessing sensitive information under subparagraph (A) and the member voluntarily signs a nondisclosure agreement with respect to protected information, the member may be granted access to protected information that the Director determines is relevant to such member’s service on the Advisory Committee.(ii)Classified informationAccess to classified materials shall be managed in accordance with Executive Order No. 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive Order.(C)ProtectionsA member of the Advisory Committee shall agree, as a condition of such membership, to protect all classified information in accordance with the applicable requirements for the particular level of classification of such information and to protect all protected information appropriately.(D)Protected information definedIn this section, the term protected information means—(i)information specifically exempted from disclosure by statute or regulation;(ii)trade secrets and commercial or financial information obtained from a person and privileged or confidential;(iii)deliberative process privileged information;(iv)personally identifiable information, the disclosure of which would constitute an invasion of personal privacy;(v)records containing law enforcement sensitive information; and(vi)other categories of information, as determined by the Director.(7)ChairpersonThe Advisory Committee shall select, from among the members of the Advisory Committee—(A)a member to serve as chairperson of the Advisory Committee; and(B)a member to serve as chairperson of each subcommittee of the Advisory Committee established under subsection (d).(d)Subcommittees(1)In generalThe Director and the Advisory Committee shall establish subcommittees within the Advisory Committee to address cybersecurity issues, including relating to the following:(A)Information exchange.(B)Critical infrastructure.(C)Risk management.(D)Public and private partnerships.(2)Additional subcommitteesIn addition to the subcommittees established pursuant to paragraph (1), the Advisory Committee chairperson, in coordination with the Director, may establish within the Advisory Committee additional subcommittees that the Director and Advisory Committee determine to be necessary.(3)Meetings and reportingEach subcommittee shall meet at least bimonthly, and submit to the Advisory Committee for inclusion in the annual report required under subsection (b)(4) information, including activities, findings, and recommendations, regarding subject matter considered by the subcommittee.(4)Subject matter expertsThe chair of the Advisory Committee shall appoint members to subcommittees and shall ensure that each member appointed to a subcommittee has subject matter expertise relevant to the subject matter of the subcommittee.(e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee and its subcommittees..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 2214 the following new item:Sec. 2215. Cybersecurity Advisory Committee..302.Cybersecurity essentials(a)In generalSubsection (b) of section 2203 of the Homeland Security act of 2002 (6 U.S.C. 653) is amended—(1)in paragraph (3), by striking and after the semicolon at the end;(2)by redesignating paragraph (4) as paragraph (5); and(3)by inserting after paragraph (3) the following new paragraph:(4)develop, publish and update as necessary guidelines and processes for a national audience regarding best practices for effective and usable basic controls that have the most impact in defending again common cybersecurity threats and cybersecurity risks; and.(b)RestrictionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to any action to implement this Act.303.Establishment of continuous diagnostics and mitigation program in the Cybersecurity and Infrastructure Security Agency(a)In generalSection 2213 of the Homeland Security Act of 2002 (6 U.S.C. 663) is amended by adding at the end the following new subsection:(g)Continuous diagnostics and mitigation(1)Program(A)In generalThe Secretary, acting through the Director of Cybersecurity and Infrastructure Security, shall deploy, operate, and maintain a continuous diagnostics and mitigation program for agencies. Under such program, the Secretary shall—(i)assist agencies to continuously diagnose and mitigate cyber threats and vulnerabilities;(ii)develop and provide the capability to collect, analyze, and visualize information relating to security data and cybersecurity risks at agencies;(iii)make program capabilities available for use, with or without reimbursement, to civilian agencies and State, local, Tribal, and territorial governments;(iv)employ shared services, collective purchasing, blanket purchase agreements, and any other economic or procurement models the Secretary determines appropriate to maximize the costs savings associated with implementing an information system; and(v)develop policies and procedures for reporting systemic cybersecurity risks and potential incidents based upon data collected under such program.(B)Regular improvementThe Secretary shall regularly deploy new technologies and modify existing technologies to the continuous diagnostics and mitigation program required under subparagraph (A), as appropriate, to improve the program.(2)Agency responsibilitiesNotwithstanding any other provision of law, each agency that uses the continuous diagnostics and mitigation program under paragraph (1) shall, continuously and in real time, provide to the Secretary all information, assessments, analyses, and raw data collected by the program, in a manner specified by the Secretary.(3)Responsibilities of the secretaryIn carrying out the continuous diagnostics and mitigation program under paragraph (1), the Secretary shall, as appropriate—(A)share with agencies relevant analysis and products developed under such program;(B)provide regular reports on cybersecurity risks to agencies; and(C)provide comparative assessments of cybersecurity risks for agencies..(b)Continuous diagnostics and mitigation strategy(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop a comprehensive continuous diagnostics and mitigation strategy to carry out the continuous diagnostics and mitigation program required under subsection (g) of section 2213 of the Homeland Security Act of 2002 (6 U.S.C. 663), as added by subsection (a).(2)ScopeThe strategy required under paragraph (1) shall include the following:(A)A description of the continuous diagnostics and mitigation program, including efforts by the Secretary of Homeland Security to assist with the deployment of program tools, capabilities, and services, from the inception of the program referred to in paragraph (1) to the date of enactment of this Act.(B)A description of the coordination and funding required to deploy, install, and maintain the tools, capabilities, and services that the Secretary of Homeland Security determines to be necessary to satisfy the requirements of such program.(C)A description of any obstacles facing the deployment, installation, and maintenance of tools, capabilities, and services under such program.(D)Recommendations and guidelines to help maintain and continuously upgrade tools, capabilities, and services provided under such program.(E)Recommendations for using the data collected by such program for creating a common framework for data analytics, visualization of enterprise-wide risks, and real-time reporting, and comparative assessments for cybersecurity risks.(F)Recommendations for future efforts and activities, including for the rollout of new and emerging tools, capabilities and services, proposed timelines for delivery, and whether to continue the use of phased rollout plans, related to securing networks, devices, data, and information and operational technology assets through the use of such program.(3)FormThe strategy required under paragraph (1) shall be submitted in an unclassified form, but may contain a classified annex.(c)ReportNot later than 180 days after the development of the strategy required under subsection (b), the Secretary of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representative a report on cybersecurity risk posture based on the data collected through the continuous diagnostics and mitigation program under subsection (g) of section 2213 of the Homeland Security Act of 2002 (6 U.S.C. 663), as added by subsection (a).(d)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the potential impacts and benefits of replacing the reporting requirements under chapter 35 of title 44, United States Code, with periodical real-time data provided by the continuous diagnostics and mitigation program under subsection (g) of section 2213 of the Homeland Security Act of 2002 (6 U.S.C. 663), as added by subsection (a).304.Administrative subpoena authority(a)In generalSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended—(1)in subsection (a)—(A)by redesignating paragraph (6) as paragraph (7); and(B)by inserting after paragraph (5) the following:(6)the term security vulnerability has the meaning given that term in section 102(17) of the Cybersecurity Information Sharing Act of 2015 (615 U.S.C. 1501(17));;(2)in subsection (c)—(A)in paragraph (10), by striking and at the end;(B)in paragraph (11), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(12)detecting, identifying, and receiving information about security vulnerabilities relating to critical infrastructure in the information systems and devices of Federal and non-Federal entities for a cybersecurity purpose, as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501), and notifying the owners and operators of critical infrastructure with such security vulnerability.; and(3)by adding at the end the following:(n)Subpoena authority(1)DefinitionIn this subsection, the term enterprise device or system—(A)means a device or system commonly used to perform industrial, commercial, scientific, or governmental functions or processes that relate to critical infrastructure, including operational and industrial control systems, distributed control systems, and programmable logic controllers; and(B)does not include personal devices and systems, such as consumer mobile devices, home computers, residential wireless routers, or residential internet-enabled consumer devices.(2)Authority(A)In generalIf the Director identifies a system connected to the internet which he reasonably believes contains a with a specific security vulnerability and reasonably believes that the security vulnerability relates to critical infrastructure and affects an enterprise device or system owned or operated by a Federal or non-Federal entity, and the Director is unable to identify the entity at risk, the Director may issue a subpoena for the production of information necessary to identify and notify the entity at risk, in order to carry out a function authorized under subsection (c)(12).(B)Limit on informationA subpoena issued under the authority under subparagraph (A) may only seek information in the categories set forth in subparagraphs (A), (B), (D), and (E) of section 2703(c)(2) of title 18, United States Code.(C)Liability protections for disclosing providersThe provisions of section 2703(e) of title 18, United States Code, shall apply to any subpoena issued under the authority under subparagraph (A).(3)Coordination(A)In generalIf the Director decides to exercise the subpoena authority under this subsection, and in the interest of avoiding interference with ongoing law enforcement investigations, the Director shall coordinate the issuance of any such subpoena with the Department of Justice, including the Federal Bureau of Investigation, pursuant to inter-agency procedures which the Director, in coordination with the Attorney General, shall develop not later than 60 days after the date of enactment of this subsection.(B)ContentsThe inter-agency procedures developed under this paragraph shall provide that a subpoena issued by the Director under this subsection shall be—(i)issued in order to carry out a function described in subsection (c)(12); and(ii)subject to the limitations under this subsection.(C)Restriction on law enforcement useThe regulations or guidance issued to carry out actions authorized under subsection (n) by the Director may not be used by the Department of Justice, including the Federal Bureau of Investigation, to predicate a new investigation solely on the information contained in a subpoena issued under subsection (n).(4)NoncomplianceIf any person, partnership, corporation, association, or entity fails to comply with any duly served subpoena issued under this subsection, the Director may request that the Attorney General seek enforcement of the subpoena in any judicial district in which such person, partnership, corporation, association, or entity resides, is found, or transacts business.(5)NoticeNot later than 7 days after the date on which the Director receives information obtained through a subpoena issued under this subsection, the Director shall notify the entity at risk identified by information obtained under the subpoena regarding the subpoena and the identified vulnerability.(6)AuthenticationAny subpoena issued by the Director under this subsection shall be authenticated by the electronic signature of an authorized representative of the Agency or other comparable symbol or process identifying the Agency as the source of the subpoena.(7)RemediationUpon successful identification of a vulnerability on a system owned or operated by the party or entity, the Director shall, upon request—(A)provide appropriate, detailed technical guidance to remediate, end, or mitigate the vulnerability identified by the subpoena;(B)provide appropriate, detailed technical guidance to prevent a recurrence or the vulnerability or a similar vulnerability in the future; and(C)provide appropriate information regarding any other exploitable vulnerabilities discovered on a system owned or operated by a party or entity during the course of investigation and remediation operations by the Agency.(8)ProceduresNot later than 90 days after the date of enactment of this subsection, the Director shall establish internal procedures and associated training, applicable to employees and operations of the Agency, regarding subpoenas issued under this subsection, which shall address—(A)the protection of and restriction on dissemination of nonpublic information obtained through a subpoena issued under this subsection, including a requirement that the Agency shall not disseminate nonpublic information obtained through a subpoena issued under this subsection that identifies the party that is subject to the subpoena or the entity at risk identified by information obtained, unless—(i)the party or entity consents; or(ii)the Agency identifies or is notified of a cybersecurity incident involving the party or entity, which relates to the vulnerability which led to the issuance of the subpoena;(B)the restriction on the use of information obtained through the subpoena for a cybersecurity purpose, as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501);(C)the retention and destruction of nonpublic information obtained through a subpoena issued under this subsection, including—(i)immediate destruction of information obtained through the subpoena that the Director determines is unrelated to critical infrastructure; and(ii)destruction of any personally identifiable information not later than 6 months after the date on which the Director receives information obtained through the subpoena, unless otherwise agreed to by the individual identified by the subpoena respondent;(D)the processes for providing notice to each party that is subject to the subpoena and each entity at risk identified by information obtained pursuant to a subpoena issued under this subsection; (E)the processes and criteria for conducting critical infrastructure security risk assessments to determine whether a subpoena is necessary prior to being issued under this subsection; and(F)the processes for assisting a party or entity with removal, remediation, or other corrective measures required to address the vulnerability identified by the subpoena and, upon request, providing other resources to parties or entities to prevent a recurrence of the vulnerability or a related vulnerability in the future.(9)Review of proceduresNot later than 1 year after the date of enactment of this subsection, the Privacy Officer of the Agency shall—(A)review the procedures developed by the Director under paragraph (8) to ensure that—(i)the procedures are consistent with fair information practices; and(ii)the operations of the Agency comply with the procedures; and(B)notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives of the results of the review.(10)Publication of informationNot later than 120 days after establishing the internal procedures under paragraph (8), the Director shall make publicly available information regarding the subpoena process under this subsection, including regarding—(A)the purpose for subpoenas issued under this subsection;(B)the subpoena process;(C)the criteria for the critical infrastructure security risk assessment conducted prior to issuing a subpoena;(D)policies and procedures on retention and sharing of data obtained by subpoena;(E)guidelines on how entities contacted by the Director may respond to notice of a subpoena; and(F)the procedures and policies of the Agency developed under paragraph (8).(11)Annual reportsThe Director shall annually submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report (which may include a classified annex but with the presumption of declassification) on the use of subpoenas under this subsection by the Director, which shall include—(A)a discussion of—(i)the effectiveness of the use of subpoenas to mitigate critical infrastructure security vulnerabilities;(ii)the critical infrastructure security risk assessment process conducted for subpoenas issued under this subsection;(iii)the number of subpoenas issued under this subsection by the Director during the preceding year;(iv)to the extent practicable, the number of vulnerable enterprise devices or systems mitigated under this subsection by the Agency during the preceding year; and(v)the number of entities notified by the Director under this subsection, and their response, during the previous year; and(B)for each subpoena issued under this subsection—(i)the source of the security vulnerability detected, identified, or received by the Director;(ii)the steps taken to identify the entity at risk prior to issuing the subpoena; and(iii)a description of the outcome of the subpoena, including discussion on the resolution or mitigation of the critical infrastructure security vulnerability.(12)Publication of the annual reportsThe Director shall make a version of the annual report required by paragraph (11) publicly available, which shall, at a minimum, include the findings described in clauses (iii), (iv), and (v) of subparagraph (A)..305.CISA Director term limitation(a)In generalSubsection (b) of section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended by—(1)redesignating paragraph (2) as paragraph (3); and(2)inserting after paragraph (1) the following new paragraph:(2)TermEffective with respect to an individual appointed to be the Director by the President, by and with the advice and consent of the Senate, after the date of the enactment of this paragraph, the term of office of such an individual so appointed shall be five years, and such an individual may not serve more than two terms. The term of office of the individual serving as the Director as of such date of enactment shall be five years beginning on the date on which the Director began serving..(b)Amendment relating to qualifications for certain CISA Assistant DirectorsThe Homeland Security Act of 2002 is amended—(1)in subparagraph (B) of section 2203(a)(2) (6 U.S.C. 653(a)(2)), by striking President without the advice and consent of the Senate and inserting Secretary; and(2)in subparagraph (B) of section 2204(a)(2) (6 U.S.C. 654(a)(2)), by striking President without the advice and consent of the Senate and inserting Secretary.(c)Amendment to position level of CISA DirectorSubchapter II of chapter 53 of title 5, United States Code, is amended—(1)in section 5313, by inserting after Administrator of the Transportation Security Administration. the following:Director, Cybersecurity and Infrastructure Security Agency.; and(2)in section 5314, by striking Director, Cybersecurity and Infrastructure Security Agency..306.State, local, Tribal, and territorial cybersecurity(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by this title, is further amended by adding at the end the following new sections:2216.Cybersecurity resource guide development for State, local, Tribal, and territorial government officialsThe Secretary, acting through the Director, shall develop a resource guide for use by State, local, and Tribal officials, including law enforcement officers, to help such officials prepare for, protect against, respond to, recover from, and mitigate against cyber attacks.2217.State, local, Tribal, and territorial cybersecurity grants(a)In generalThe Director shall establish a State, local, Tribal, and territorial government cybersecurity initiative to make grants to State, local, Tribal, and territorial governments to prepare for, protect against, respond to, recover from, and mitigate against cyber attacks.(b)Application(1)In generalEach State, local, Tribal, and territorial government may apply for a grant under this section, and shall submit such information in support of an application relating thereto as the Director may require.(2)Minimum contents of applicationAn application under this subsection shall include the following:(A)A description of how the State, local, Tribal, or territorial government plans to allocate grant funds.(B)A budget showing how the State, local, Tribal, or territorial government intends to expend grant funds.(3)DurationGrants under this section shall be for one year, and a State, local, Tribal, or territorial government may apply or reapply on an annual basis.(c)Grant awardTo be eligible to receive a grant under this section, a State, local, Tribal, or territorial government shall agree to contribute, from State or local government appropriated funds, other State or local government revenue, or from private contributions received by the State or local government, not less than 20 percent of the amount of the grant.(d)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for each of fiscal years 2020 through 2024 and such sums as may be necessary for each fiscal year thereafter to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2215, as added by this title, the following new items:Sec. 2216. Cybersecurity resource guide development for State, local, Tribal, and territorial government officials. Sec. 2217. State, local, Tribal, and territorial cybersecurity grants..(c)Additional requirementsSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C 652 et seq.), as amended by this title, is further amended—(1)in section 2201 (6 U.S.C. 651)—(A)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and(B)by inserting after paragraph (3) the new following paragraph:(4)EntityThe term entity shall include—(A)an association, corporation, whether for-profit or nonprofit, partnership, proprietorship, organization, institution, establishment, or individual, whether domestic or foreign;(B)a government agency or other governmental entity, whether domestic or foreign, including State, local, Tribal, and territorial government entities; and(C)the general public.; and(2)in section 2209 (6 U.S.C. 659), by adding at the end the following new subsection:(n)CoordinationThe Director shall, to the extent practicable, and in coordination as appropriate with Federal and non-Federal entities, such as the Multi-State Information Sharing and Analysis Center—(1)conduct exercises with Federal and non-Federal entities;(2)provide operational and technical cybersecurity training related to cyber threat indicators, defensive measures, cybersecurity risks, and incidents to Federal and non-Federal entities to address cybersecurity risks or incidents, with or without reimbursement;(3)assist Federal and non-Federal entities, upon request, in sharing cyber threat indicators, defensive measures, cybersecurity risks, and incidents from and to the Federal Government as well as among Federal and non-Federal entities, in order to increase situational awareness and help prevent incidents;(4)provide Federal and non-Federal entities timely notifications containing specific incident and malware information that may affect such entities or individuals with respect to whom such entities have a relationship;(5)provide and periodically update via a web portal and other means tools, products, resources, policies, guidelines, controls, procedures and other cybersecurity standards and best practices and procedures related to information security;(6)work with senior Federal and non-Federal officials, including State and local Chief Information Officers, senior election officials, and through national associations, to coordinate a nationwide effort to ensure effective implementation of tools, products, resources, policies, guidelines, controls, procedures, and other cybersecurity standards and best practices and procedures related to information security to secure and ensure the resiliency of Federal and non-Federal information systems and including election systems;(7)provide, upon request, operational and technical assistance to Federal and non-Federal entities to implement tools, products, resources, policies, guidelines, controls, procedures, and other cybersecurity standards and best practices related to information security, including by, as appropriate, deploying and sustaining cybersecurity technologies, such as an intrusion detection capability, to assist such Federal and non-Federal entities in detecting cybersecurity risks and incidents;(8)assist Federal and non-Federal entities in developing policies and procedures for coordinating vulnerability disclosures, to the extent practicable, consistent with international and national standards in the information technology industry;(9)ensure that Federal and non-Federal entities, as appropriate, are made aware of the tools, products, resources, policies, guidelines, controls, procedures, and other cybersecurity standards and best practices related to information security developed by the Department and other appropriate Federal entities for ensuring the security and resiliency of civilian information systems; and(10)promote cybersecurity education and awareness through engagements with Federal and non-Federal entities..307.Cybersecurity workforce(a)Cybersecurity Talent Exchange(1)DefinitionsIn this section—(A)the term congressional homeland security committees means—(i)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and(ii)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives;(B)the term Department means the Department of Homeland Security; and(C)the term Secretary means the Secretary of Homeland Security.(2)Cybersecurity talent exchange pilot program(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall commence carrying out a cybersecurity talent exchange pilot program.(B)DelegationThe Secretary may delegate any authority under this section to the Director of the Cybersecurity and Infrastructure Security Agency of the Department.(3)Appointment authority(A)In generalUnder regulations prescribed by the Secretary for the purpose of carrying out the pilot program established under subsection (b), the Secretary may, with the agreement of a private-sector organization and the consent of the employee, arrange for the temporary assignment of an employee to the private-sector organization, or from the private-sector organization to a Department organization under this section.(B)Eligible employeesEmployees participating in the pilot program established under subsection (b) shall have significant education, skills, or experience relating to cybersecurity.(C)Agreements(i)In generalThe Secretary shall provide for a written agreement among the Department, the private-sector organization, and the employee concerned regarding the terms and conditions of the assignment of the employee under this section, which—(I)shall require that the employee of the Department, upon completion of the assignment, will serve in the Department, or elsewhere in the civil service if approved by the Secretary, for a period equal to twice the length of the assignment;(II)shall provide that if the employee of the Department or of the private-sector organization, as the case may be, fails to carry out the agreement, the employee shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary;(III)shall contain language ensuring that the employee of the Department does not improperly use pre-decisional or draft deliberative information that the employee may be privy to or aware of related to Department programing, budgeting, resourcing, acquisition, or procurement for the benefit or advantage of the private-sector organization; and(IV)shall cover matters relating to confidentiality, intellectual property rights, and such other matters as the Secretary considers appropriate.(ii)LiabilityAn amount for which an employee is liable under subparagraph (i)(II) shall be treated as a debt due the United States.(iii)WaiverThe Secretary may waive, in whole or in part, collection of a debt described in subparagraph (B) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.(D)TerminationAn assignment under this subsection may, at any time and for any reason, be terminated by the Department or the private-sector organization concerned.(E)Duration(i)In generalExcept as provided in subparagraph (B), an assignment under this subsection shall be for a period of not less than 3 months and not more than 2 years, and renewable up to a total of 4 years.(ii)ExceptionAn assignment under this subsection may be for a period in excess of 2 years, but not more than 4 years, if the Secretary determines that the assignment is necessary to meet critical mission or program requirements.(iii)LimitationNo employee of the Department may be assigned under this subsection for more than a total of 4 years inclusive of all assignments.(F)Status of Federal employees assigned to private-sector organizations(i)In generalAn employee of the Department who is assigned to a private-sector organization under this subsection shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes.(ii)Written agreementThe written agreement established under paragraph (3) shall address the specific terms and conditions related to the continued status of the employee as a Federal employee.(iii)CertificationIn establishing a temporary assignment of an employee of the Department to a private-sector organization, the Secretary shall—(I)ensure that the normal duties and functions of the employee can be reasonably performed by other employees of the Department without the transfer or reassignment of other personnel of the Department; and(II)certify that the temporary assignment of the employee shall not have an adverse or negative impact on organizational capabilities associated with the assignment.(G)Terms and conditions for private-sector employeesAn employee of a private-sector organization who is assigned to a Department organization under this subsection—(i)shall continue to receive pay and benefits from the private-sector organization from which the employee is assigned and shall not receive pay or benefits from the Department, except as provided in subparagraph (B);(ii)is deemed to be an employee of the Department for the purposes of—(I)chapters 73 and 81 of title 5, United States Code;(II)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code;(III)sections 1343, 1344, and 1349(b) of title 31, United States Code;(IV)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) and any other Federal tort liability statute;(V)the Ethics in Government Act of 1978 (5 U.S.C. App.); and(VI)chapter 21 of title 41, United States Code;(iii)shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which the employee is assigned;(iv)may perform work that is considered inherently governmental in nature only when requested in writing by the Secretary; and(v)may not be used to circumvent any limitation or restriction on the size of the workforce of the Department.(H)Prohibition against charging certain costs to the Federal GovernmentA private-sector organization may not charge the Department or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department organization under this subsection for the period of the assignment.(I)Expenses(i)In generalThe Secretary may pay for travel and other work-related expenses associated with individuals participating in the pilot program established under subsection (b). The Secretary shall not pay for lodging or per diem expenses for employees of a private sector organization, unless such expenses are in furtherance of work-related travel other than participating in the pilot program.(ii)Background investigationA private person supporting an individual participating in the pilot program may pay for a background investigation associated with the participation of the individual in the pilot program.(J)Maximum number of participantsNot more than 250 individuals may concurrently participate in the pilot program established under subsection (b).(4)Detailing of participantsWith the consent of an individual participating in the pilot program established under subsection (b), the Secretary may, under the pilot program, detail the individual to another Federal department or agency.(5)SunsetThe pilot program established under subsection (b) shall terminate on the date that is 7 years after the date of enactment of this Act.(6)Reports(A)Preliminary reportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the congressional homeland security committees a preliminary report describing the implementation of the pilot program established under subsection (b), including the number of participating employees from the Department and from private sector organizations, the departmental missions or programs carried out by employees participating in the pilot program, and recommendations to maximize efficiencies and the effectiveness of the pilot program in order to support Department cybersecurity missions and objectives.(B)Final reportNot later than 6 years after the date of enactment of this Act, the Secretary shall submit to the congressional homeland security committees a final report describing the implementation of the pilot program established under subsection (b), including the number of participating employees from the Department and from private sector organizations, the departmental missions or programs carried out by employees participating in the pilot program, and providing a recommendation on whether the pilot program should be made permanent.(b)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by this title, is further amended by adding at the end the following new section:2218.Cybersecurity apprenticeshipsThe director of cybersecurity and infrastructure security agency may establish a cybersecurity apprenticeship program in coordination with the National Institutes of Standards and Technology National Initiative for Cybersecurity Education and the Department of Labor Apprenticeship Office..(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2217, as added by this title, the following new item:Sec. 2218. Cybersecurity apprenticeships..308.Election security(a)Election infrastructure designationSubparagraph (J) of section 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended by inserting , including election infrastructure before the period at the end.(b)Timely threat informationSubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121), as amended by title II of this Act, is further amended by adding at the end the following new paragraph:(25)To provide timely threat information regarding election infrastructure to the chief State election official of the State with respect to which such information pertains..(c)Election security responsibilitiesIn carrying out the responsibilities under section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652), the Director of Cybersecurity and Infrastructure Security Agency may—(1)upon request, provide State and local election jurisdictions, with—(A)technical assistance with election infrastructure;(B)cyber hygiene service for internet-facing systems;(C)risk and vulnerability assessments;(D)incident response assistance; and(E)provide physical and protective security tools, training and resources; and(2)employ field-base cybersecurity advisors and protective security advisors.309.Protection from liabilitySection 2224 of the Homeland Security Act (6 U.S.C. 673) is amending by adding at the end the following new subsections:(i)Monitoring of information systemsNo cause of action shall lie or be maintained in any court against any private entity, and such action shall be promptly dismissed, for the monitoring of an information system and information under section 104(a) that is conducted in accordance with this title.(j)Sharing or receipt of cyber threat indicators(1)In generalNo cause of action shall lie or be maintained in any court against any private entity, and such action shall be promptly dismissed, for the sharing or receipt of a cyber threat indicator or defensive measure under section 104(c) if—(A)such sharing or receipt is conducted in accordance with this title; and(B)in a case in which a cyber threat indicator or defensive measure is shared with the Federal Government, the cyber threat indicator or defensive measure is shared in a manner that is consistent with section 105(c)(1)(B) and the sharing or receipt, as the case may be, occurs after the earlier of—(i)the date on which the interim policies and procedures are submitted to Congress under section 105(a)(1) and guidelines are submitted to Congress under section 105(b)(1); or(ii)the date that is 60 days after the date of the enactment of this subsection.(2)Rule of constructionNothing in this subsection may be construed to—(A)create a duty to—(i)share a cyber threat indicator or defensive measure; or(ii)warn or act based on the receipt of a cyber threat indicator or defensive measure; or(B)undermine or limit the availability of otherwise applicable common law or statutory defenses..310.Permanent extension of chemical facility anti-terrorism standards program of the Department of Homeland SecuritySection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is repealed.311.Cybersecurity research and development projects(a)Cybersecurity research and development(1)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), as amended by title I of this Act, is further amended by adding at the end the following new section:322.Cybersecurity research and development(a)In generalThe Under Secretary for Science and Technology shall support the research, development, testing, evaluation, and transition of cybersecurity technologies, including fundamental research to improve the sharing of information, information security, analytics, and methodologies related to cybersecurity risks and incidents, consistent with current law.(b)ActivitiesThe research and development supported under subsection (a) shall serve the components of the Department and shall—(1)advance the development and accelerate the deployment of more secure information systems;(2)improve and create technologies for detecting and preventing attacks or intrusions, including real-time continuous diagnostics, real-time analytic technologies, and full life cycle information protection;(3)improve and create mitigation and recovery methodologies, including techniques and policies for real-time containment of attacks and development of resilient networks and information systems;(4)assist the development and support infrastructure and tools to support cybersecurity research and development efforts, including modeling, testbeds, and data sets for assessment of new cybersecurity technologies;(5)assist the development and support of technologies to reduce vulnerabilities in industrial control systems;(6)assist the development and support cyber forensics and attack attribution capabilities;(7)assist the development and accelerate the deployment of full information life cycle security technologies to enhance protection, control, and privacy of information to detect and prevent cybersecurity risks and incidents;(8)assist the development and accelerate the deployment of information security measures, in addition to perimeter-based protections;(9)assist the development and accelerate the deployment of technologies to detect improper information access by authorized users;(10)assist the development and accelerate the deployment of cryptographic technologies to protect information at rest, in transit, and in use;(11)assist the development and accelerate the deployment of methods to promote greater software assurance;(12)assist the development and accelerate the deployment of tools to securely and automatically update software and firmware in use, with limited or no necessary intervention by users and limited impact on concurrently operating systems and processes; and(13)assist in identifying and addressing unidentified or future cybersecurity threats.(c)CoordinationIn carrying out this section, the Under Secretary for Science and Technology shall coordinate activities with—(1)the Director of Cybersecurity and Infrastructure Security;(2)the heads of other relevant Federal departments and agencies, as appropriate; and(3)industry and academia.(d)Transition to practiceThe Under Secretary for Science and Technology shall—(1)support projects carried out under this title through the full life cycle of such projects, including research, development, testing, evaluation, pilots, and transitions;(2)identify mature technologies that address existing or imminent cybersecurity gaps in public or private information systems and networks of information systems, protect sensitive information within and outside networks of information systems, identify and support necessary improvements identified during pilot programs and testing and evaluation activities, and introduce new cybersecurity technologies throughout the homeland security enterprise through partnerships and commercialization; and(3)target federally funded cybersecurity research that demonstrates a high probability of successful transition to the commercial market within 2 years and that is expected to have a notable impact on the public or private information systems and networks of information systems.(e)DefinitionsIn this section:(1)Cybersecurity riskThe term cybersecurity risk has the meaning given the term in section 2209.(2)Homeland security enterpriseThe term homeland security enterprise means relevant governmental and nongovernmental entities involved in homeland security, including Federal, State, local, and Tribal government officials, private sector representatives, academics, and other policy experts.(3)IncidentThe term incident has the meaning given the term in section 2209.(4)Information systemThe term information system has the meaning given the term in section 3502 of title 44, United States Code.(5)Software assuranceThe term software assurance means confidence that software—(A)is free from vulnerabilities, either intentionally designed into the software or accidentally inserted at any time during the life cycle of the software; and(B)functioning in the intended manner..(2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 321, as added by title I of this Act, the following new item:Sec. 322. Cybersecurity research and development..(b)Research and development projectsSection 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking 2017 and inserting 2022; and(B)in paragraph (2), by striking under section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160). In applying the authorities of that section 845, subsection (c) of that section shall apply with respect to prototype projects under this paragraph, and the Secretary shall perform the functions of the Secretary of Defense under subsection (d) thereof and inserting under section 2371b of title 10, United States Code, and the Secretary shall perform the functions of the Secretary of Defense as prescribed.;(2)in subsection (c)—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2017 and inserting 2022; and(B)by amending paragraph (2) to read as follows:(2)ReportThe Secretary shall annually submit to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the projects for which the authority granted by subsection (a) was utilized, the rationale for such utilizations, the funds spent utilizing such authority, the extent of cost-sharing for such projects among Federal and non-Federal sources, the extent to which utilization of such authority has addressed a homeland security capability gap or threat to the homeland identified by the Department, the total amount of payments, if any, that were received by the Federal Government as a result of the utilization of such authority during the period covered by each such report, the outcome of each project for which such authority was utilized, and the results of any audits of such projects.;(3)in subsection (d), by striking as defined in section 845(e) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) and inserting as defined in section 2371b(e) of title 10, United States Code.; and(4)by adding at the end the following:(e)TrainingThe Secretary shall develop a training program for acquisitions staff on the utilization of the authority provided under subsection (a) to ensure accountability and effective management of projects consistent with the Program Management Improvement Accountability Act (Public Law 114–264; 130 Stat. 1371) and the amendments made by such Act..(c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section and the amendments made by this section. Such requirements shall be carried out using amounts otherwise authorized.312.Loan repayment program(a)AgreementThe Secretary of Homeland Security shall enter into an agreement with each individual in a cybersecurity position identified by a Federal agency pursuant to section 303 of the Federal Cybersecurity Workforce Assessment Act of 2015, under which—(1)the individual agrees serve in such a position for not less than a 5-year period; and(2)for each year of such service, the Secretary shall repay an amount of principal and interest, as specified in the agreement, that the individual owes on qualifying educational loans.(b)Qualifying educational loan definedThe term qualifying educational loan means a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a) or private education loan (as defined in section 140 of the Truth in Lending Act) received by an individual for the cost of attendance (as defined in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll)) at an institution designated by the Department as a Center for Academic Excellence in Cybersecurity. (c)Breach remedies(1)In generalSubject to paragraph (1), an agreement under subsection (a) shall provide for remedies in a case in which an individual does not comply with the service requirement under subsection (a)(1), including repayment or partial repayment of the loan repayment amount received under subsection (a), with interest.(2)WaiverThe Secretary of Homeland Security waive a remedy provided for under paragraph (1) in the case of extreme hardship or extreme need, as determined by the Secretary.(d)AdministrationThe Secretary of Homeland Security may carry out this section directly or enter into an agreement with another Federal agency or other service provider to assist in the administration of this section.(e)Repayment scheduleThe Secretary of Homeland Security may enter into an agreement with the holder of any loan for which the Secretary makes payments under this section to establish a schedule for the making of such payments.(f)RegulationsNot later than 270 days after the date of enactment of this subsection, the Secretary of Homeland Security shall promulgate regulations to carry out this section, including regulations to determine the aggregate amount of loan repayment that an individual may receive under subsection (a).313.Exclusion of certain student loan repayments(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139H the following new section:139I.Certain student loan repaymentsGross income shall not include any amount of loan repayment received under section 312(a) of the Keep America Secure Act..(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139H the following new item:Sec. 139I. Certain student loan repayments. .(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.314.Scholarship for service(a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by this title, is further amended by adding at the end the following new section:2219.Scholarship for service(a)In generalThe Secretary, acting through the Director, may establish a scholarship program (in this section referred to as the program) to recruit and train information technology, cybersecurity, and industrial control system security professionals to work in the Agency.(b)ElementsThe program shall—(1)provide scholarships through institutions of higher education, including community colleges, that are designated as National Centers of Academic Excellence in cybersecurity by the Department, to students who are enrolled in programs of study at such institutions leading to degrees or specialized program certifications in the cybersecurity field;(2)provide scholarship recipients with summer internship opportunities or other meaningful temporary appointments relating to the cybersecurity mission of the Department; and(3)prioritize the employment placement in the Department of at least 80 percent of scholarship recipients.(c)AmountA scholarship awarded under the program shall be in an amount that—(1)covers the recipient’s tuition and fees for not more than 4 years; and(2)provides the recipient with a stipend.(d)Post-Award employment obligationsEach scholarship recipient, as a condition of receiving a scholarship under the program, shall enter into an agreement under which the recipient agrees to work for a period of five years in the cybersecurity mission of the Department after receipt of the student’s degree or specialized program certification in the cybersecurity field.(e)Eligibility To be eligible to receive a scholarship under the program, an individual shall—(1)be a citizen or lawful permanent resident of the United States;(2)have demonstrated a high level of competency in relevant knowledge, skills, and abilities, as defined by the national cybersecurity awareness and education program of the National Institute of Standards and Technology pursuant to section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451);(3)be a full-time student in a technology-related degree program at an institution described in subsection (b)(1), except that in the case of a student who is enrolled in a community college, be a student pursuing a degree on a less than full-time basis, but not less than half-time basis; and(4)accept the terms of a scholarship under the program.(f)Conditions of support(1)In generalAs a condition of receiving a scholarship under the program, a recipient shall agree to provide the institution described in subsection (b)(1) with annual verifiable documentation of post-award employment and up-to-date contact information.(2)TermsA scholarship recipient under the program shall be liable to the United States as provided in subsection (i) if the recipient—(A)does not maintain an acceptable level of academic standing at the applicable institution described in subsection (b)(1), as determined by the Secretary, acting through the Director;(B)is dismissed for disciplinary reasons from such applicable institution;(C)withdraws from the eligible degree program before completing the program of study;(D)declares an intention to not fulfill the post-award employment obligation under the program; or(E)does not fulfill the post-award employment obligation under the program.(g)Amount of repayment(1)Less than one year of serviceIf a circumstance described in subsection (f)(2) occurs before the completion of one year of a post-award employment obligation under the program, the total monetary amount of the scholarship award received by the recipient under the program shall be—(A)repaid; or(B)treated as a loan to be repaid in accordance with subsection (h).(2)One or more years of serviceIf a circumstance described in subparagraph (D) or (E) of subsection (f)(2) occurs after the completion of one or more years of a post-award employment obligation under the program, the total monetary amount of the scholarship awards received by the recipient under the program, reduced by the ratio of the number of years of service completed divided by the number of years of service required, shall be—(A)repaid; or(B)treated as a loan to be repaid in accordance with subsection (h).(h)RepaymentsA loan described in subsection (g) shall be—(1)treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.); and(2)subject to repayment, together with interest thereon accruing from the date of the scholarship award, in accordance with terms and conditions specified by the Secretary, acting through the Director, (in consultation with the Secretary of Education) in regulations promulgated to carry out this subsection.(i)Collection of repayment(1)In generalIn the event that a scholarship recipient is required to repay the scholarship award under this section, an institution described in subsection (b)(1) providing the scholarship shall—(A)determine the repayment amounts and notify the recipient and the Secretary of the amounts owed; and(B)collect the repayment amounts within a period of time as determined by the Secretary, or the repayment amounts shall be treated as a loan in accordance with subsection (h).(2)Returned to TreasuryExcept as provided in paragraph (3), any repayment under this subsection shall be returned to the Treasury of the United States.(3)Retained percentageAn institution described in subsection (b)(1) may retain a percentage of any repayment such institution collects under this subsection to defray administrative costs associated with such collection. The Secretary shall establish a single, fixed percentage that will apply to all such institutions.(j)ExceptionsThe Secretary may provide for the partial or total waiver or suspension of any service or repayment obligation by an individual under this section whenever compliance by such individual with such obligation is impossible or would involve extreme hardship to such individual, or if enforcement of such obligation with respect to such individual would be unconscionable..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2218, as added by this title, the following new item:Sec. 2219. Scholarship for service..315.Cybersecurity and Infrastructure Security Agency review(a)In generalThe Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall conduct a review of the ability of the Cybersecurity and Infrastructure Security Agency to carry out its mission requirements, as well as the recommendations detailed in the U.S. Cyberspace Solarium Commission’s Report regarding the Agency.(b)Elements of reviewThe review conducted in accordance with subsection (a) shall include the following elements:(1)An assessment of how additional budget resources could be used by the Cybersecurity and Infrastructure Security Agency for projects and programs that—(A)support the national risk management mission;(B)support public and private-sector cybersecurity;(C)promote public-private integration; and(D)provide situational awareness of cybersecurity threats.(2)A force structure assessment of the Cybersecurity and Infrastructure Security Agency, including—(A)a determination of the appropriate size and composition of personnel to carry out the mission requirements of the Agency, as well as the recommendations detailed in the U.S. Cyberspace Solarium Commission’s Report regarding the Agency;(B)as assessment of whether existing personnel are appropriately matched to the prioritization of threats in the cyber domain and risks to critical infrastructure;(C)an assessment of whether the Agency has the appropriate personnel and resources to—(i)perform risk assessments, threat hunting, and incident response to support both private and public cybersecurity;(ii)carry out its responsibilities related to the security of Federal information and Federal information systems (as such term is defined in section 3502 of title 44, United States Code); and(iii)carry out its critical infrastructure responsibilities, including national risk management;(D)an assessment of whether current structure, personnel, and resources of regional field offices are sufficient to carry out Agency responsibilities and mission requirements; and(E)an assessment of current Cybersecurity and Infrastructure Security Agency facilities, including a review of the suitability of such facilities to fully support current and projected mission requirements nationally and regionally, and recommendations regarding future facility requirements.(c)Submission of reviewNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report detailing the result of the review conducted in accordance with subsection (a), including recommendations to address any identified gaps.(d)General Services Administration review(1)Submission of assessmentUpon submission to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the report required under subsection (c), the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall submit to the Administrator of the General Services Administration the results of the assessment required under subsection (b)(2)(E). (2)ReviewThe Administrator of the General Services Administration shall—(A)conduct a review of Cybersecurity and Infrastructure Security Agency assessment required under subsection (b)(2)(E); and(B)make recommendations regarding resources needed to procure or build a new facility or augment existing facilities to ensure sufficient size and accommodations to fully support current and projected mission requirements, including the integration of personnel from the private sector and other Federal departments and agencies.(3)Submission of reviewNot later than 30 days after receipt of the assessment in accordance with paragraph (1), the Administrator of the General Services Administration shall submit to the President, the Secretary of Homeland Security, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives the review required under paragraph (2).316.Strategy to secure email(a)In generalNot later than December 31, 2021, the Secretary of Homeland Security shall develop and submit to Congress a strategy, including recommendations, to implement across all United States-based email providers Domain-based Message Authentication, Reporting, and Conformance standard at scale.(b)ElementsThe strategy required under subsection (a) shall include the following:(1)A recommendation for the minimum size threshold for United States-based email providers for applicability of Domain-based Message Authentication, Reporting, and Conformance.(2)A description of the security and privacy benefits of implementing the Domain-based Message Authentication, Reporting, and Conformance standard at scale, including recommendations for national security exemptions, as appropriate, as well as the burdens of such implementation and an identification of the entities on which such burdens would most likely fall.(3)An identification of key United States and international stakeholders associated with such implementation.(4)An identification of any barriers to such implementing, including a cost-benefit analysis where feasible.(5)An initial estimate of the total cost to the Federal Government and implementing entities in the private sector of such implementing, including recommendations for defraying such costs, if applicable.(c)ConsultationIn developing the strategies and recommendations under subsection (a), the Secretary of Homeland Security may, as appropriate, consult with representatives from the information technology sector.(d)ExemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to this section or to any action to implement this section.(e)DefinitionIn this section, the term Domain-based Message Authentication, Reporting, and Conformance means an email authentication, policy, and reporting protocol that verifies the authenticity of the sender of an email and blocks and reports to the sender fraudulent accounts.317.Strengthening Federal networks(a)AuthoritySection 3553(b) of title 44, United States Code, is amended—(1)in paragraph (6)(D), by striking ; and at the end and inserting a semicolon;(2)by redesignating paragraph (7) as paragraph (8); and(3)by inserting after paragraph (6) the following new paragraph:(7)hunting for and identifying, with or without advance notice, threats and vulnerabilities within Federal information systems; and.(b)Binding operational directiveNot later than 1 year after the date of the enactment of this section, the Secretary of Homeland Security shall issue a binding operational directive pursuant to subsection (b)(2) of section 3553 of title 44, United States Code, to implement paragraph (7) of section 3553(b) of title 44, United States Code, as added by subsection (a).318.Authorization of appropriationsFor necessary expenses of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, including to carry out this title and the amendments made by this title, there is authorized to be appropriated to the Agency the following:(1)$2,400,000,000 for fiscal year 2021.(2)$2,800,000,000 for fiscal year 2022.IVBorder and Visa Security401.Additional U.S. Customs and Border Protection agents and officers(a)U.S. Border Patrol agents and processing coordinatorsNot later than September 30, 2024, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient U.S. Border Patrol personnel to maintain an active duty presence of not fewer than 26,370 full-time equivalent agents and not fewer than 1,200 processing coordinators.(b)CBP officersNot later than September 30, 2024, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient U.S. Customs and Border Protection officers to maintain an active duty presence of not fewer than 27,725 full-time equivalent officers.(c)Air and Marine OperationsNot later than September 30, 2024, the Commissioner of U.S. Customs and Border Protection shall hire, train, and assign sufficient agents for Air and Marine Operations of U.S. Customs and Border Protection to maintain not fewer than 1,675 full-time equivalent agents and not fewer than 264 Marine and Air Interdiction Agents for southern border air and maritime operations.(d)Professional support staffNot later than September 30, 2024, the Secretary of Homeland Security shall hire, train, and assign sufficient professional support staff for the recruitment, hiring, training, and maintenance of the personnel authorized under subsections (a) through (c).(e)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2024, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.(f)Authorization of appropriationsThere is authorized to be appropriated $1,250,000,000 for each of fiscal years 2021 through 2024 to carry out subsection (a) though (d).402.Establishment of workload staffing models for U.S. Border Patrol and Air and Marine Operations of CBP(a)In generalNot later than one year after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection, in coordination with the Under Secretary for Management, the Chief Human Capital Officer, and the Chief Financial Officer of the Department of Homeland Security, shall implement a workload staffing model for each of the following:(1)The U.S. Border Patrol.(2)Air and Marine Operations of U.S. Customs and Border Protection.(b)Responsibilities of the Commissioner of CBPSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211), is amended—(1)by redesignating paragraphs (18) and (19) as paragraphs (20) and (21), respectively; and(2)by inserting after paragraph (17) the following new paragraphs:(18)implement a staffing model that includes consideration for essential frontline operator activities and functions, variations in operating environments, present and planned infrastructure, present and planned technology, and required operations support levels for the U.S. Border Patrol, Air and Marine Operations, and the Office of Field Operations, to manage and assign personnel of such entities to ensure field and support posts possess adequate resources to carry out duties specified in this section;(19)develop standard operating procedures for a workforce tracking system within the U.S. Border Patrol, Air and Marine Operations, and the Office of Field Operations, train the workforce of each of such entities on the use, capabilities, and purpose of such system, and implement internal controls to ensure timely and accurate scheduling and reporting of actual completed work hours and activities;.(c)ReportNot later than one year after the date of the enactment of this Act with respect to subsection (a) and paragraphs (18) and (19) of section 411(c) of the Homeland Security Act of 2002 (as amended by subsection (b)), and annually thereafter with respect to such paragraphs (18) and (19), the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a status update on the implementation of such subsection (a) and such paragraphs (18) and (19), and status updates on such paragraphs (18) and (19), as well as all relevant workload staffing models. Such status updates shall include information on data sources and methodology used to generate such staffing models.(d)Inspector General reviewNot later than 120 days after the Commissioner of U.S. Customs and Border Protection develops a workload staffing model pursuant to subsection (a), the Inspector General of the Department of Homeland Security shall review such model and provide feedback to the Secretary of Homeland Security and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the degree to which such model is responsive to Inspector General recommendations, including recommendations from the Inspector General’s February 2019 audit, and as appropriate, any further recommendations to improve such model.403.U.S. Customs and Border Protection retention incentives(a)In generalChapter 97 of title 5, United States Code, is amended by adding at the end the following:9702.U.S. Customs and Border Protection temporary employment authorities(a)DefinitionsIn this section—(1)the term CBP employee means an employee of U.S. Customs and Border Protection;(2)the term Commissioner means the Commissioner of U.S. Customs and Border Protection;(3)the term Director means the Director of the Office of Personnel Management;(4)the term Secretary means the Secretary of Homeland Security; and(5)the term appropriate congressional committees means the Committee on Oversight and Reform, the Committee on Homeland Security, and the Committee on Ways and Means of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate.(b)Direct hire authority; recruitment and relocation bonuses; retention bonuses(1)Direct hire authorityThe Secretary may appoint, without regard to sections 3309 through 3319, candidates to positions in the competitive service within U.S. Customs and Border Protection if the Secretary has given public notice of such positions before making any such appointment.(2)Recruitment and relocation bonusesThe Secretary may pay a recruitment or relocation bonus of up to 50 percent of the annual rate of basic pay to an individual CBP employee as of the first day of the applicable service period (as prescribed by a written service agreement described in subparagraph (B)) multiplied by the number of years (including a fractional part of a year) in the service period if—(A)the Secretary determines that conditions consistent with the conditions described in paragraphs (1) and (2) of subsection (b) of section 5753 are satisfied with respect to the individual (without regard to the regulations referenced in subsection (b)(2)(B)(ii)(I)); and(B)the individual enters into a written service agreement with the Secretary—(i)under which the individual is required to complete a period of employment as a CBP employee of not less than 2 years; and(ii)that includes—(I)the commencement and termination dates of the required service period (or provisions for the determination thereof);(II)the amount of the bonus; and(III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—(aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and(bb)the effect of a termination described in item (aa).(3)Retention bonusesThe Secretary may pay a retention bonus of up to 50 percent of the annual rate of basic pay to an individual CBP employee if—(A)the Secretary determines that—(i)a condition consistent with the condition described in subsection (b)(1) of section 5754 is satisfied with respect to the CBP employee; and(ii)in the absence of a retention bonus, the CBP employee would be likely to leave—(I)the Federal service; or(II)for a different position in the Federal service, including a position in another agency or component of the Department of Homeland Security; and(B)the CBP employee enters into a written service agreement with the Secretary—(i)under which the employee is required to complete a period of employment as a CBP employee of not less than 2 years; and(ii)that includes—(I)the commencement and termination dates of the required service period (or provisions for the determination thereof);(II)the amount of the bonus; and(III)other terms and conditions under which the bonus is payable, subject to the requirements of this subsection, including—(aa)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and(bb)the effect of a termination described in item (aa).(4)Rules for bonuses(A)Maximum bonus limitations(i)Under paragraph (2)A CBP employee may not receive a total amount of bonuses under paragraph (2) in excess of 100 percent of the annual rate of basic pay of the employee as of the first day of the applicable service period.(ii)Under paragraph (3)A bonus paid to any CBP employee under paragraph (3) may not exceed 50 percent of the annual rate of basic pay of the employee.(B)Relationship to basic payA bonus paid under paragraph (2) or (3) shall not be considered part of the basic pay of the CBP employee for any purpose, including for retirement or in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552.(C)Period of service for recruitment, relocation, and retention bonuses(i)RestrictionA bonus paid under paragraph (3) may not be based on any period of such service which is the basis for a recruitment or relocation bonus under paragraph (2).(ii)Further restrictionA bonus paid under paragraph (2) or (3) may not be based on any period of service which is the basis for a recruitment or relocation bonus under section 5753 or a retention bonus under section 5754.(D)LimitationsNo bonus may be paid—(i)under paragraph (2) to any individual described in section 5753(a)(2); or(ii)under paragraph (3) to any individual described in section 5754(a)(2).(c)Special rates of payIn addition to the circumstances described in subsection (b) of section 5305, the Director of the Office of Personnel Management may establish special rates of pay in accordance with that section to assist the Secretary in meeting staffing levels as described in section 401. The Director shall prioritize the consideration of requests from the Secretary for such special rates of pay and issue a decision as soon as practicable. The Secretary shall provide such information to the Director as the Director deems necessary to evaluate special rates of pay under this subsection.(d)OPM oversight(1)In generalNot later than September 30 of each year that the authorities under subsections (b) and (c) are in effect, the Secretary shall provide a report to the Director on U.S. Customs and Border Protection’s use of such authorities. In each report, the Secretary shall provide such information as the Director determines is appropriate to ensure appropriate use of authorities under such subsections. Each report shall also include an assessment of—(A)the impact of the use of authorities under subsections (b) and (c) on implementation of meeting staffing levels as described in section 401;(B)whether the authorities solved hiring and retention challenges at the agency, including at specific locations;(C)whether hiring and retention challenges still exist at the agency or specific locations; and(D)whether the Secretary needs to continue to use authorities provided under this section at the agency or at specific locations.(2)ConsiderationIn compiling a report under paragraph (1), the Secretary shall consider—(A)whether any CBP employee accepted an employment incentive under subsections (b) and (c) and then transferred to a new location or left U.S. Customs and Border Protection; and(B)the length of time that each employee identified under subparagraph (A) stayed at the original location before transferring to a new location or leaving U.S. Customs and Border Protection.(3)Submission to CongressIn addition to the Director, the Secretary shall submit each report required under this subsection to the appropriate congressional committees.(e)OPM action(1)NotificationIf the Director determines the Secretary has inappropriately used authorities under subsection (b) or (c), the Director shall notify the Secretary and the appropriate congressional committees in writing.(2)ProhibitionUpon receipt of a notification under paragraph (1), the Secretary may not make any new appointment or issue any new bonus under subsection (b), or provide any CBP employee with further special rates of pay, until the Director has provided the Secretary and the appropriate congressional committees a written notice stating the Director is satisfied safeguards are in place to prevent further inappropriate use.(3)ApplicationThe prohibition under paragraph (2) shall not apply to any bonus under subsection (b) due to a CBP employee pursuant to a written service agreement entered into before the date of receipt of a notification under such paragraph.(f)Improving CBP hiring and retention(1)Training of CBP hiring officialsNot later than 180 days after the date of the enactment of this section, and in conjunction with the Chief Human Capital Officer of the Department of Homeland Security, the Secretary shall develop and implement a strategy to improve the training regarding hiring and human resources flexibilities (including hiring and human resources flexibilities for locations in rural or remote areas) for all employees, serving in agency headquarters or field offices, who are involved in the recruitment, hiring, assessment, or selection of candidates for locations in a rural or remote area, as well as the retention of current employees.(2)ElementsElements of the strategy under paragraph (1) shall include the following:(A)Developing or updating training and educational materials on hiring and human resources flexibilities for employees who are involved in the recruitment, hiring, assessment, or selection of candidates, as well as the retention of current employees.(B)Regular training sessions for personnel who are critical to filling open positions in rural or remote areas.(C)The development of pilot programs or other programs, as appropriate, consistent with authorities provided to the Secretary to address identified hiring challenges, including in rural or remote areas.(D)Developing and enhancing strategic recruiting efforts through the relationships with institutions of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), veterans transition and employment centers, and job placement program in regions that could assist in filling positions in rural or remote areas.(E)Examination of existing agency programs on how to most effectively aid spouses and families of individuals who are candidates or new hires in a rural or remote area.(F)Feedback from individuals who are candidates or new hires at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for new hires and their families.(G)Feedback from CBP employees, other than new hires, who are stationed at locations in a rural or remote area, including feedback on the quality of life in rural or remote areas for those CBP employees and their families.(H)Feedback in the form of an exit interview from CBP employees who have decided to voluntarily leave the agency.(I)Evaluation of Department of Homeland Security internship programs and the usefulness of those programs in improving hiring by the Secretary in rural or remote areas.(3)Evaluation(A)In generalNot later than one year after developing and implementing the strategy under paragraph (1) and each of the four years thereafter, the Secretary shall—(i)evaluate the extent to which the strategy developed and implemented under such paragraph has improved the hiring and retention ability of the Secretary; and(ii)make any appropriate updates to the strategy under such paragraph.(B)InformationThe evaluation conducted under subparagraph (A) shall include the following:(i)Any reduction in the time taken by the Secretary to fill mission-critical positions, including in rural or remote areas.(ii)A general assessment of the impact of the strategy implemented under paragraph (1) on hiring challenges, including in rural or remote areas.(iii)Other information the Secretary determines relevant.(g)Inspector general reviewNot later than two years after the date of the enactment of this section, the Inspector General of the Department of Homeland Security shall review the use of hiring and pay flexibilities under subsections (b) and (c) to determine whether the use of such flexibilities is helping the Secretary meet hiring and retention needs, including in rural and remote areas.(h)Report on polygraph requestsThe Secretary shall report to the appropriate congressional committees on the number of requests the Secretary receives from any other Federal agency for the file of an applicant for a position in U.S. Customs and Border Protection that includes the results of a polygraph examination.(i)Exercise of authority(1)Sole discretionThe exercise of authority under subsection (b) shall be subject to the sole and exclusive discretion of the Secretary (or the Commissioner of U.S. Customs and Border Protection, as applicable under paragraph (2) of this subsection), notwithstanding chapter 71 and any collective bargaining agreement.(2)DelegationThe Secretary may delegate any authority under this section to the Commissioner.(j)Rule of constructionNothing in this section may be construed to exempt the Secretary or the Director from applicability of the merit system principles under section 2301.(k)SunsetThe authorities under subsections (b) and (c) shall terminate on September 30, 2024. Any bonus to be paid pursuant to subsection (b) that is approved before such date may continue until such bonus has been paid, subject to the conditions specified in this section..(b)Technical and conforming amendmentThe table of sections for chapter 97 of title 5, United States Code, is amended by adding at the end the following new item:9702. U.S. Customs and Border Protection temporary employment authorities..404.Study on efficacy of certain personnel screening methods for U.S. Customs and Border Protection use(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall enter into an agreement with the National Academy of Sciences to conduct a study on the efficacy of certain personnel screening methods for U.S. Customs and Border Protection use. Such study shall include the following:(1)A review of the appropriateness of the use of polygraph examinations in determining candidate suitability during the U.S. Customs and Border Protection hiring process.(2)A cost-benefit analysis of using polygraph examinations for candidate suitability during the U.S. Customs and Border Protection hiring process.(3)A review of research related to alternatives to polygraph examinations appropriate for use during the U.S. Customs and Border Protection hiring process.(b)Matters includedThe study required under subsection (a) shall—(1)assess prior scientific, academic, and government literature on the topics described in such subsection;(2)identify and examine assumptions about polygraph examinations that underlie the polygraph mandate under the Anti-Border Corruption Act of 2010 (Public Law 111–376); and(3)provide specific recommendations related to—(A)the future use of such polygraph examinations, including a consideration of whether such polygraph mandate aligns with current scientific evidence and offers a reliable indication of future susceptibility to corruption; and(B)the appropriate alternative mechanisms or technology, including private sector tools, that could be used during the U.S. Customs and Border Protection hiring process to pre-screen for susceptibility to corruption; and(4)provide any other recommendations the Secretary of Homeland Secretary determines relevant.(c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary of the Homeland Security shall submit to the appropriate congressional committees the study required under subsection (a).(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Polygraph examinationsThe term polygraph examinations means polygraph examinations conducted in accordance with section 3(1) of the Anti-Border Corruption Act of 2010.405.Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (Public Law 111–376; 6 U.S.C. 221) is amended by striking subsection (b) and inserting the following new subsections:(b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1) in the following circumstances:(1)In the case of a current, full-time law enforcement officer employed by a State or local law enforcement agency, if such officer—(A)has served as a law enforcement officer for not fewer than three years with no break in service;(B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;(C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and(D)has, within the past ten years, successfully completed a polygraph examination, described in subsection (c), as a condition of employment with such officer’s current law enforcement agency.(2)In the case of a current, full-time law enforcement officer employed by a Federal law enforcement agency, if such officer—(A)has served as a law enforcement officer for not fewer than three years with no break in service;(B)has authority to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;(C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and(D)holds a current background investigation to the level required for service as a law enforcement officer with U.S. Customs and Border Protection.(3)In the case of an individual who is a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—(A)has served in the Armed Forces for not fewer than three years;(B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;(C)holds or has undergone and passed a background investigation to the level required for service as a law enforcement officer with U.S. Customs and Border Protection;(D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and(E)was not granted any waivers to obtain the clearance referred to subparagraph (B).(c)Certain polygraph examinationA polygraph examination described in this subsection is a polygraph examination that satisfies requirements established by the Secretary of Homeland Security, in consultation with the Director of National Intelligence.(d)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is five years after the date of the enactment of the Anti-Border Corruption Reauthorization Act of 2019..406.Supplemental commissioner authority and definitions(a)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 (Public Law 111–376) is amended to read as follows:4.Supplemental commissioner authority(a)Non-ExemptionAn individual who receives a waiver under subsection (b) of section 3 shall not be exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.(b)Background investigationsAny individual who receives a waiver under subsection (b) of section 3 who holds a current background investigation may be subject to further background investigation to the level required for service as a law enforcement officer with U.S. Customs and Border Protection.(c)Continuous evaluationAny individual who receives a waiver under subsection (b) of section 3 shall not be exempt from any requirement relating to continuous evaluation established by the Commissioner of U.S. Customs and Border Protection.(d)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under subsection (b) of section 3 if information is discovered prior to the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..(b)ReportThe Anti-Border Corruption Act of 2010 is amended by adding at the end the following new section:5.ReportingNot later than one year after the date of the enactment of this section and every year for the next four years thereafter, the Commissioner of U.S. Customs and Border Protection shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the number, disaggregated with respect to each of paragraphs (1), (2), and (3) of subsection (b) of section 3, of waivers requested, granted, and denied, and the reasons for any such denial, and the final outcome of the application for employment at issue. Such information shall also include the number of instances a polygraph examination was administered under the conditions described in subsection (d) of section 4, the result of such examination, and the final outcome of the application for employment at issue..(c)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by subsection (b) of this section, is further amended by adding at the end the following new section:6.DefinitionsIn this Act:(1)Law enforcement officerThe term law enforcement officer has the meaning given such term in sections 8331(20) and 8401(17) of title 5, United States Code.(2)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code.(3)Serious military or civil offenseThe term serious military or civil offense means an offense for which—(A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and(B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635–200 chapter 14–12..407.Technical and conforming amendmentParagraph (15) of section 411(c) of the Homeland Security Act of 2002 (6 U.S.C. 211(c)) is amended by striking section 3(1) and inserting section 3.408.Ports of entry infrastructure(a)Additional ports of entry(1)AuthorityThe Administrator of General Services may, subject to section 3307 of title 40, United States Code, construct new ports of entry along the northern border and southern border at locations determined by the Secretary of Homeland Security.(2)Consultation(A)Requirement to consultThe Secretary of Homeland Security and the Administrator of General Services shall consult with the Secretary of State, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Transportation, and appropriate representatives of State and local governments, Tribes, and property owners in the United States prior to determining a location for any new port of entry constructed pursuant to paragraph (1).(B)ConsiderationsThe purpose of the consultations required by subparagraph (A) shall be to minimize any negative impacts of constructing a new port of entry on the environment, culture, commerce, and quality of life of the communities and residents located near such new port.(b)Expansion and modernization of high-Priority southern border ports of entryNot later than September 30, 2025, the Administrator of General Services, subject to section 3307 of title 40, United States Code, and in coordination with the Secretary of Homeland Security, shall expand or modernize high-priority ports of entry on the southern border, as determined by the Secretary and identified in section 430, for the purposes of reducing wait times and enhancing security.(c)Port of entry prioritizationPrior to constructing any new ports of entry pursuant to subsection (a), the Administrator of General Services shall complete the expansion and modernization of ports of entry pursuant to subsection (b) to the extent practicable.(d)Notifications(1)Relating to new ports of entryNot later than 15 days after determining the location of any new port of entry for construction pursuant to subsection (a), the Secretary of Homeland Security and the Administrator of General Services shall jointly notify the Members of Congress who represent the State or congressional district in which such new port of entry will be located, as well as the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives. Such notification shall include information relating to the location of such new port of entry, a description of the need for such new port of entry and associated anticipated benefits, a description of the consultations undertaken by the Secretary and the Administrator pursuant to paragraph (2) of such subsection, any actions that will be taken to minimize negative impacts of such new port of entry, and the anticipated time-line for construction and completion of such new port of entry.(2)Relating to expansion and modernization of ports of entryNot later than 180 days after enactment of this Act, the Secretary of Homeland Security and the Administrator of General Services shall jointly notify the Committee on Homeland Security and Governmental Affairs, the Committee on Finance, the Committee on Commerce, Science, and Transportation, and the Committee on the Judiciary of the Senate, and the Committee on Homeland Security, the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on the Judiciary of the House of Representatives of the ports of entry on the southern border that are the subject of expansion or modernization pursuant to subsection (b) and the Secretary’s and Administrator’s plan for expanding or modernizing each such port of entry.(e)Savings provisionNothing in this section may be construed to—(1)create or negate any right of action for a State, local government, or other person or entity affected by this section;(2)delay the transfer of the possession of property to the United States or affect the validity of any property acquisitions by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or(3)create any right or liability for any party.(f)Rule of constructionNothing in this section may be construed as providing the Secretary of Homeland Security new authority related to the construction, acquisition, or renovation of real property.409.U.S. Customs and Border Protection technology upgrades(a)Secure communicationsThe Commissioner of U.S. Customs and Border Protection shall ensure that each U.S. Customs and Border Protection officer or agent, if appropriate, is equipped with a secure radio or other two-way communication device, supported by system interoperability, that allows each such officer to communicate—(1)between ports of entry and inspection stations; and(2)with other Federal, State, Tribal, and local law enforcement entities.(b)Border security deployment program(1)ExpansionNot later than September 30, 2023, the Commissioner of U.S. Customs and Border Protection shall fully implement the Border Security Deployment Program of U.S. Customs and Border Protection and expand the integrated surveillance and intrusion detection system at land ports of entry along the southern border and the northern border.(2)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $33,000,000 for fiscal years 2021 and 2022 to carry out paragraph (1).(c)Upgrade of license plate readers at ports of entry(1)UpgradeNot later than two years after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall upgrade all existing license plate readers in need of upgrade, as determined by the Commissioner, on the northern and southern borders on incoming and outgoing vehicle lanes.(2)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $125,000,000 for fiscal years 2021 through 2022 to carry out paragraph (1).(d)Biometric entry-Exit(1)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:420.Biometric entry-exit(a)EstablishmentThe Secretary shall—(1)not later than 180 days after the date of the enactment of this section, submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—(A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs of such a system, that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(D)a consideration of how such a system will affect arrival and departure wait times that takes into account prior reports on such matter issued by the Government Accountability Office and the Department;(E)a consideration of audit capability for systems procured in partnership with the private sector to achieve biometric exit;(F)information received after consultation with private sector stakeholders, including the—(i)trucking industry;(ii)airport industry;(iii)airline industry;(iv)seaport industry;(v)travel industry; and(vi)biometric technology industry;(G)a consideration of how trusted traveler programs in existence as of the date of the enactment of this section may be impacted by, or incorporated into, such a system;(H)defined metrics of success and milestones;(I)identified risks and mitigation strategies to address such risks;(J)a consideration of how other countries have implemented a biometric exit data system;(K)a consideration of stakeholder privacy concerns; and(L)a list of statutory, regulatory, or administrative authorities, if any, needed to integrate such a system into the operations of the Transportation Security Administration; and(2)not later than two years after the date of the enactment of this section, establish a biometric exit data system at the—(A)15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;(B)10 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and(C)15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.(b)Implementation(1)Pilot program at land ports of entryNot later than six months after the date of the enactment of this section, the Secretary, in collaboration with industry stakeholders, shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(2) on non-pedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:(A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.(B)The infrastructure required to carry out subparagraph (A).(C)The effects of such pilot program on legitimate travel and trade.(D)The effects of such pilot program on wait times, including processing times, for such non-pedestrian traffic.(E)The effects of such pilot program on combating terrorism.(F)The effects of such pilot program on identifying visa holders who violate the terms of their visas.(2)At land ports of entry(A)In generalNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all land ports of entry.(B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives that the 15 land ports of entry that support the highest volume of passenger vehicles, as determined by available Federal data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system. Such extension shall apply only in the case of non-pedestrian outbound traffic at such land ports of entry.(3)At air and sea ports of entryNot later than five years after the date of the enactment of this section, the Secretary shall expand the biometric exit data system referred to in subsection (a)(2) to all air and sea ports of entry.(c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate private sector stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.(d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of this section, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US–VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).(e)Data-MatchingThe biometric exit data system established under this section shall—(1)match biometric information for an individual, regardless of nationality, citizenship, or immigration status, who is departing the United States against biometric data previously provided to the United States Government by such individual for the purposes of international travel;(2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and(3)be interoperable with, and allow matching against, other Federal databases that—(A)store biometrics of known or suspected terrorists; and(B)identify visa holders who violate the terms of their visas.(f)Scope(1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data at the time of departure for all categories of individuals who are required by the Secretary to provide biometric entry data.(2)Exception for certain other individualsThis section shall not apply in the case of an individual who exits and then enters the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) the itinerary of which originates and terminates in the United States.(3)Exception for land ports of entryThis section shall not apply in the case of a United States or Canadian citizen who exits the United States through a land port of entry.(g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data, or contribute to the costs of collecting or administering the biometric exit data system established under this section, except through a mutual agreement.(h)Multi-Modal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.(i)FacilitiesAll facilities at which the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity. For non-federally owned facilities, such space shall be provided and maintained at no cost to the Government. For all facilities at land ports of entry, such space requirements shall be coordinated with the Administrator of General Services. (j)Northern land borderIn the case of the northern land border, the requirements under subsections (a)(2)(C), (b)(2)(A), and (b)(4) may be achieved through the sharing of biometric data provided to the Department by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.(k)Full and open competitionThe Secretary shall procure goods and services to implement this section through full and open competition in accordance with the Federal Acquisition Regulations.(l)Other biometric initiativesNothing in this section may be construed as limiting the authority of the Secretary to collect biometric information in circumstances other than as specified in this section.(m)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives reports and recommendations regarding the Science and Technology Directorate’s Air Entry and Exit Re-Engineering Program of the Department and the U.S. Customs and Border Protection entry and exit mobility program demonstrations.(n)Savings clauseNothing in this section may prohibit the collection of user fees permitted by section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c)..(2)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for each of fiscal years 2021 and 2022 to carry out section 420 of the Homeland Security Act of 2002, as added by this subsection.(e)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new item:Sec. 420. Biometric entry-exit..410.Physical barriers along the southwest borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—(1)by amending subsection (a) to read as follows:(a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, install, deploy, integrate, and operate physical barriers, tactical infrastructure, and technology in the vicinity of the United States border to achieve situational awareness and operational control of the border and deter, impede, and detect illegal activity.;(2)in subsection (b)—(A)in the subsection heading, by striking fencing and road improvements and inserting physical barriers;(B)in paragraph (1)—(i)in subparagraph (A)—(I)by striking subsection (a) and inserting this section;(II)by striking roads, lighting, cameras, and sensors and inserting tactical infrastructure, and technology; and(III)by striking gain inserting achieve situational awareness and;(ii)by amending subparagraph (B) to read as follows:(B)Physical barriers and tactical infrastructure(i)In generalNot later than September 30, 2023, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective physical barriers and tactical infrastructure available for achieving situational awareness and operational control of the border.(ii)Consideration for certain physical barriers and tactical infrastructureThe deployment of physical barriers and tactical infrastructure under this subparagraph shall not apply in any area or region along the border where natural terrain features, natural barriers, or the remoteness of such area or region would make any such deployment ineffective, as determined by the Secretary, for the purposes of achieving situational awareness or operational control of such area or region.;(iii)in subparagraph (C)—(I)by amending clause (i) to read as follows:(i)In generalIn carrying out this section, the Secretary of Homeland Security shall consult with the Secretary of the Interior, the Secretary of Agriculture, appropriate representatives of Federal, State, local, and tribal governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed.; and(II)in clause (ii)—(aa)in subclause (I), by striking or after the semicolon at the end;(bb)by amending subclause (II) to read as follows:(II)delay the transfer of the possession of property to the United States or affect the validity of any property acquisition by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or; and(cc)by adding at the end the following new subclause:(III)create any right or liability for any party.; and(iv)by striking subparagraph (D);(C)in paragraph (2)—(i)by striking Attorney General and inserting Secretary of Homeland Security;(ii)by striking this subsection and inserting this section; and(iii)by striking construction of fences and inserting the construction of physical barriers;(D)by amending paragraph (3) to read as follows:(3)Agent safetyIn carrying out this section, the Secretary of Homeland Security, when designing, constructing, and deploying physical barriers, tactical infrastructure, or technology, shall incorporate such safety features into such design, construction, or deployment of such physical barriers, tactical infrastructure, or technology, as the case may be, that the Secretary determines, in the Secretary’s sole discretion, are necessary to maximize the safety and effectiveness of officers or agents of the Department of Homeland Security or of any other Federal agency deployed in the vicinity of such physical barriers, tactical infrastructure, or technology.; and(E)in paragraph (4), by striking this subsection and inserting this section;(3)in subsection (c), by amending paragraph (1) to read as follows:(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary, in the Secretary’s sole discretion, determines necessary to ensure the expeditious design, testing, construction, installation, deployment, integration, and operation of the physical barriers, tactical infrastructure, and technology under this section. Such waiver authority shall also apply with respect to any maintenance carried out on such physical barriers, tactical infrastructure, or technology. Any such decision by the Secretary shall be effective upon publication in the Federal Register.; and(4)by adding after subsection (d) the following new subsections:(e)TechnologyNot later than September 30, 2023, the Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective technology available for achieving situational awareness and operational control of the border.(f)DefinitionsIn this section:(1)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).(2)Physical barriersThe term physical barriers includes reinforced fencing, border wall system, and levee walls.(3)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223(a)(7); Public Law 114–328).(4)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads.(5)TechnologyThe term technology includes border surveillance and detection technology, including the following:(A)Tower-based surveillance technology.(B)Deployable, lighter-than-air ground surveillance equipment.(C)Vehicle and Dismount Exploitation Radars (VADER).(D)border tunnel detection technology.(E)Advanced unattended surveillance sensors.(F)Mobile vehicle-mounted and man-portable surveillance capabilities.(G)Unmanned aerial vehicles.(H)Other border detection, communications, and surveillance technology.(6)Unmanned aerial vehiclesThe term unmanned aerial vehicle has the meaning given the term unmanned aircraft in section 44801 of the FAA Modernization and Reform Act of 2018 (Public Law 115–254; 49 U.S.C. 40101 note)..411.Air and Marine Operations flight hours(a)Increased flight hoursThe Secretary of Homeland Security shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of U.S. Customs and Border Protection.(b)Unmanned aerial systemThe Secretary of Homeland Security, after coordination with the Administrator of the Federal Aviation Administration, shall ensure that Air and Marine Operations operate unmanned aerial systems on the southern border of the United States for not less than 24 hours per day for 5 days per week.(c)Contract air support authorizationThe Commissioner of U.S. Customs and Border Protection may contract for the unfulfilled identified air support mission critical hours, as identified by the Chief of the U.S. Border Patrol.(d)Primary missionThe Commissioner of U.S. Customs and Border Protection shall ensure that—(1)the primary missions for Air and Marine Operations are to directly support U.S. Border Patrol activities along the southern border of the United States and Joint Interagency Task Force South operations in the transit zone; and(2)the Executive Assistant Commissioner of Air and Marine Operations assigns the greatest priority to support missions established by the Commissioner to carry out the requirements under this Act.(e)High-Demand flight hour requirementsIn accordance with subsection (d), the Commissioner of U.S. Customs and Border Protection shall ensure that U.S. Border Patrol Sector Chiefs—(1)identify critical flight hour requirements; and(2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.(f)Small unmanned aerial vehicles(1)In generalThe Chief of the U.S. Border Patrol shall be the executive agent for U.S. Customs and Border Protection’s use of small unmanned aerial vehicles for the purpose of meeting the U.S. Border Patrol’s unmet flight hour operational requirements and to achieve situational awareness and operational control.(2)CoordinationIn carrying out paragraph (1), the Chief of the U.S. Border Patrol shall—(A)coordinate flight operations with the Administrator of the Federal Aviation Administration to ensure the safe and efficient operation of the National Airspace System; and(B)coordinate with the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection to ensure the safety of other U.S. Customs and Border Protection aircraft flying in the vicinity of small unmanned aerial vehicles operated by the U.S. Border Patrol.(3)Conforming amendmentParagraph (3) of section 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended—(A)in subparagraph (B), by striking and after the semicolon at the end;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following new subparagraph:(C)carry out the small unmanned aerial vehicle requirements pursuant to section 410(f) of the DHS Authorization Act of 2020; and.(g)Saving clauseNothing in this section shall confer, transfer, or delegate to the Secretary, the Commissioner, the Executive Assistant Commissioner for Air and Marine Operations of U.S. Customs and Border Protection, or the Chief of the U.S. Border Patrol any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration relating to the use of airspace or aviation safety.412.Amendments to U.S. Customs and Border Protection(a)DutiesSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211), as amended by this title, is further amended—(1)in paragraph (20), by striking and after the semicolon at the end;(2)by redesignating paragraph (21) as paragraph (23); and(3)by inserting after paragraph (20) the following new paragraphs:(21)administer the U.S. Customs and Border Protection public private partnerships under subtitle G;(22)administer preclearance operations under the Preclearance Authorization Act of 2015 (19 U.S.C. 4431 et seq.; enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.); and.(b)Office of Field Operations staffingSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended by inserting before the period at the end the following: compared to the number indicated by the current fiscal year work flow staffing model.(c)Implementation planSubparagraph (B) of section 814(e)(1) of the Preclearance Authorization Act of 2015 (19 U.S.C. 4433(e)(1); enacted as subtitle B of title VIII of the Trade Facilitation and Trade Enforcement Act of 2015; 19 U.S.C. 4301 et seq.) is amended to read as follows:(B)a port of entry vacancy rate which compares the number of officers identified in subparagraph (A) with the number of officers at the port at which such officer is currently assigned..(d)DefinitionSubsection (r) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—(1)by striking this section, the terms and inserting the following: this section:(1)the terms;(2)in paragraph (1), as added by subparagraph (A), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(2)the term unmanned aerial systems has the meaning given the term unmanned aircraft system in section 44801 of the FAA Modernization and Reform Act of 2018 (Public Law 115–254; 49 U.S.C. 40101 note)..413.Continuous screening by U.S. Customs and Border Protection(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.), as amended by this title, is further amended by adding at the end the following new section:420A.Continuous screeningThe Commissioner of U.S. Customs and Border Protection shall, in a risk based manner, continuously screen individuals issued any visa, and individuals who are nationals of a program country pursuant to section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), who are present, or are expected to arrive within 30 days, in the United States, against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 420, as added by this title, the following new item:Sec. 420A. Continuous screening..414.Customs Trade Partnership Against Terrorism(a)In generalSubtitle B of title II of the Security and Accountability for Every Port Act of 2006 (6 U.S.C. 961 et seq.) is amended to read as follows:BCustoms Trade Partnership Against Terrorism211.Establishment of the Customs Trade Partnership Against Terrorism program(a)In generalThere is established within U.S. Customs and Border Protection a voluntary government-private sector partnership program to be known as the Customs Trade Partnership Against Terrorism (CTPAT).(b)PurposeThe purposes of the CTPAT program are to—(1)strengthen and improve the overall security of the international supply chain and United States border security;(2)facilitate the movement of secure cargo through the international supply chain;(3)ensure compliance with applicable law; and(4)serve as the Authorized Economic Operator program for the United States.(c)DirectorThere shall be at the head of the CTPAT program a Director, who shall report to the Executive Assistant Commissioner of the Office of Field Operations (in this subtitle referred to as the Executive Assistant Commissioner) of U.S. Customs and Border Protection.(d)DutiesThe Director of the CTPAT program shall—(1)oversee the activities of the CTPAT program, including certification of CTPAT participants;(2)evaluate and make revisions to security criteria pursuant to subsections (c) and (d) of section 213;(3)ensure that participants receive a tangible and measurable benefit for participation; and(4)carry out other duties and powers prescribed by the Executive Assistant Commissioner.212.Eligible entities and notice of benefits(a)Eligible entities(1)In generalImporters, exporters, customs brokers, forwarders, air, sea, and land carriers, contract logistics providers, and other entities in the international supply chain and intermodal transportation system are eligible to apply for participation in the CTPAT program.(2)ExpansionThe Commissioner may expand the list of entities eligible to apply for CTPAT participation only in accordance with the purpose of the CTPAT program.(b)Tiered participation(1)In generalApplicants specified in subsection (a) may be eligible to participate as Tier 1 or Tier 2 participants.(2)ImportersImporters may be eligible to participate as Tier 3 participants.(3)ExtensionThe Commissioner may extend Tier 3 participation to other entity types, if appropriate, and to specific Tier 2 CTPAT program participants in accordance with section 217(b).(c)Notice of benefits(1)In generalThe Commissioner shall publish, on the U.S. Customs and Border Protection website and through other appropriate online publication, information about benefits available under each tier of the CTPAT program.(2)ChangesThe Commissioner shall publish, on the U.S. Customs and Border Protection website and through other appropriate online publication, notice of any changes to benefits available under each tier of the CTPAT program not later than 30 days before any such changes take effect.213.Participation eligibility(a)In generalThe Executive Assistant Commissioner shall review all documentation submitted by an applicant pursuant to subsection (b)(2), conduct a background investigation of such applicant, and vet such applicant.(b)General requirementsTo be eligible for participation in the CTPAT program, an entity shall, at a minimum—(1)have a designated company employee authorized to bind such entity who is a direct company employee and will serve as the primary point of contact responsible for participation of such entity in the CTPAT program;(2)at the time of initial application and annually thereafter, including in advance of any recertification or revalidation, submit an international supply chain security profile, which shall identify how such entity meets the minimum security criteria of the CTPAT program established by the Commissioner and how such entity will maintain and enhance internal policies, procedures, and practices related to international supply chain security; and(3)meet any specific requirements for eligible entities, as established by the Commissioner.(c)Minimum security criteriaThe Commissioner shall establish minimum security criteria for participants in the CTPAT program, review such minimum security criteria not less than once every two years, and update such minimum security criteria as necessary. Such minimum security criteria shall seek to address security vulnerabilities in the international supply chain.(d)Additional and updated criteriaThe Commissioner may establish additional and updated security criteria for individual CTPAT program participants, categories of CTPAT program participants, or particular entity types to meet in order to address a security vulnerability in the international supply chain.(e)ConsultationWhen establishing or updating security criteria in accordance with subsection (c), and when establishing new or updated security criteria in accordance subsection (d), the Commissioner shall consult with CTPAT program participants and other interested parties, and shall—(1)conduct a cost benefit analysis of such proposed new or updated security criteria, as the case may be, in consultation with the Commercial Customs Operations Advisory Committee established under section 109 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4316);(2)determine operational feasibility and, where appropriate, provide best practices for meeting such new or updated security criteria to CTPAT program participants specific to their entity type;(3)conduct a phased implementation of such proposed new or updated security criteria; and(4)provide CTPAT program participants and other interested parties a 90-day comment period to review and comment on such proposed new or updated security criteria.(f)WaiverThe Commissioner may waive the requirements of subsection (e) if the Commissioner determines there is a significant and imminent risk to the national security of the United States and such a waiver is necessary to protect such national security. Not later than 120 days after the issuance of any such waiver, the Commissioner shall announce on the U.S. Customs and Border Protection website and through other appropriate online publication the Commissioner’s intent to either withdraw such waiver or maintain such waiver while commencing efforts to establish new or updated security criteria in accordance with subsection (c) or (d), respectively.214.Benefits for CTPAT program participants(a)In generalThe Executive Assistant Commissioner shall extend certain benefits to each CTPAT program participant. Minimum benefits for each such participant shall include the following:(1)Assignment of a U.S. Customs and Border Protection Supply Chain Security Specialist.(2)Access to the CTPAT program’s web-based Portal system, training materials, and a mechanism by which to verify other CTPAT program participants’ CTPAT status.(3)Timely supply chain threat alerts categorized by CTPAT program participant entity type, and an annual and unclassified update made available in such web-based Portal system regarding regional and other relevant threats to the international supply chain.(b)Annual assessment(1)In generalThe Executive Assistant Commissioner shall conduct, on an annual basis, an assessment of the benefits conferred to CTPAT program participants by tier and entity type. The Executive Assistant Commissioner shall determine a process to carry out such assessments, including projected milestones and completion dates for addressing data reliability issues and, as necessary, correcting data weaknesses, in order that U.S. Customs and Border Protection can produce accurate and reliable annual assessments that can be compared year-to-year.(2)ElementsEach annual assessment conducted pursuant to paragraph (1) shall at a minimum include the following:(A)The average reduced security exam rate by CTPAT program participant tier and entity type.(B)The average reduction in penalties for CTPAT program participants by tier and entity type.(C)The average reduction in risk assessment for CTPAT program participants by tier and entity type.(3)Public availabilityThe Executive Assistant Commissioner shall make each annual assessment publicly available on the CTPAT portal for at least one year.(c)ConsultationWhen assessing benefits in accordance with subsection (b), the Executive Assistant Commissioner shall consult with the Commercial Customs Operations Advisory Committee established under section 109 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4316) and the National Maritime Security Advisory Committee established under section 70112 of title 46, United States Code.215.Tier 1 participants(a)CertificationThe Executive Assistant Commissioner shall certify the security measures and international supply chain security practices of all applicants to and participants in the CTPAT program in accordance with section 213(b)(2) and the guidelines referred to in subsection (c) of this section. Certified participants shall be Tier 1 participants.(b)Benefits for tier 1 participantsUpon completion of the certification under subsection (a), a CTPAT program participant shall be certified as a Tier 1 participant. The Executive Assistant Commissioner shall extend limited benefits to a Tier 1 participant.(c)CriteriaNot later than 180 days after the date of the enactment of this subtitle, the Commissioner shall update the criteria for certifying a CTPAT program participant’s security measures and supply chain security practices under this section. Such criteria shall include a background investigation and review of appropriate documentation, as determined by the Commissioner.(d)TimeframeTo the extent practicable, the Executive Assistant Commissioner shall conclude the Tier 1 certification process within 90 days of receipt of a completed application for participation in the CTPAT program.216.Tier 2 participants(a)ValidationThe Executive Assistant Commissioner shall validate the security measures and international supply chain security practices of a Tier 1 CTPAT program participant in accordance with the guidelines referred to in subsection (c) to validate such participant as a Tier 2 participant. Such validation shall include on-site assessments at appropriate foreign and domestic locations utilized by such Tier 1 participant in its international supply chain.(b)Benefits for tier 2 participantsThe Executive Assistant Commissioner, shall extend benefits to each CTPAT participant that has been validated as a Tier 2 participant under this section. Such benefits may include the following:(1)Reduced scores in U.S. Customs and Border Protection’s Automated Targeting System or successor system.(2)Reduced number of security examinations by U.S. Customs and Border Protection.(3)Penalty mitigation opportunities.(4)Priority examinations of cargo.(5)Access to the Free and Secure Trade (FAST) Lanes at United States ports of entry.(6)Confirmation of CTPAT status to foreign customs administrations that have signed Mutual Recognition Arrangements with U.S. Customs and Border Protection.(7)In the case of importers, eligibility to participate in the Importer Self-Assessment Program (ISA) or successor compliance program.(8)In the case of sea carriers, eligibility to participate in the Advance Qualified Unlading Approval (AQUA) Lane process.(c)CriteriaNot later than 180 days after the date of the enactment of this subtitle, the Commissioner shall develop a schedule and update the criteria for validating a CTPAT participant’s security measures and supply chain security practices under this section.(d)TimeframeTo the extent practicable, the Executive Assistant Commissioner shall complete the Tier 2 validation process for a CTPAT program participant under this section within one year after certification of such participant as a Tier 1 participant.217.Tier 3 participants(a)In generalThe Commissioner shall establish a third tier of CTPAT program participation that offers additional benefits to CTPAT program participants that are importers or other entity types, in accordance with section 212(b), that demonstrate a sustained commitment to maintaining security measures and international supply chain security practices that exceed the guidelines established for validation as a Tier 2 participant in the CTPAT program under section 216.(b)Best practicesThe Commissioner shall provide a best practices framework to Tier 2 participants interested in Tier 3 status and may designate a Tier 2 CTPAT program participant as a Tier 3 participant based on a review of best practices in such participant’s international supply chain that reflect a continued approach to enhanced international supply chain security, including—(1)compliance with any new or updated criteria established by the Commissioner under section 213(d) that exceed the guidelines established pursuant to section 216 for validating a CTPAT program participant as a Tier 2 participant; and(2)any other factors that the Commissioner determines appropriate that are provided in such best practices framework.(c)Benefits for tier 3 participantsThe Executive Assistant Commissioner shall extend benefits to each CTPAT program participant that has been validated as a Tier 3 participant under this section, which, in addition to benefits for Tier 2 participation, may include the following:(1)Further reduction in the number of examinations by U.S. Customs and Border Protection.(2)Front of the line inspections and examinations.(3)Exemption from Stratified Exams.(4)Shorter wait times at United States ports of entry.218.Consequences for lack of compliance(a)In generalIf at any time the Executive Assistant Commissioner determines that a CTPAT program participant’s security measures or international supply chain security practices fail to meet applicable requirements under this subtitle, the Executive Assistant Commissioner may deny such participant benefits otherwise made available pursuant to this subtitle, either in whole or in part. The Executive Assistant Commissioner shall develop procedures, in consultation with Commercial Customs Operations Advisory Committee established under section 109 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4316), that provide appropriate protections to CTPAT program participants, including advance notice and an opportunity for such participants to provide additional information to U.S. Customs and Border Protection regarding any such alleged failure, before any of such benefits are withheld. Such procedures may not limit the ability of the Executive Assistant Commissioner to take actions to protect the national security of the United States.(b)False or misleading information; lack of compliance with lawIf a CTPAT program participant knowingly provides false or misleading information to the Commissioner, the Executive Assistant Commissioner, Director, or any other officers or officials of the United States Government, or if at any time the Executive Assistant Commissioner determines that a CTPAT program participant has committed a serious violation of Federal law or customs regulations, or if a CTPAT program participant has committed a criminal violation relating to the economic activity of such participant, the Executive Assistant Commissioner may suspend or remove such participant from the CTPAT program for an appropriate period of time. The Executive Assistant Commissioner, after the completion of the process described in subsection (d), may publish in the Federal Register a list of CTPAT program participants that have been so removed from the CTPAT program pursuant to this subsection.(c)National securityIf at any time the Executive Assistant Commissioner determines that a CTPAT program participant poses a significant and imminent risk to the national security of the United States, the Executive Assistant Commissioner may suspend or remove such participant from the CTPAT program for an appropriate period of time. The Executive Assistant Commissioner, after the completion of the process described in subsection (d), may publish in the Federal Register a list of CTPAT program participants that have been so removed from the CTPAT program pursuant to this subsection.(d)Right of appeal(1)In generalThe Commissioner shall establish a process for a CTPAT program participant to appeal a decision of the Executive Assistant Commissioner under subsection (a). Such appeal shall be filed with the Commissioner not later than 90 days after the date of such decision, and the Commissioner shall issue a determination not later than 90 days after such appeal is filed.(2)Appeals of other decisionsThe Commissioner shall establish a process for a CTPAT program participant to appeal a decision of the Executive Assistant Commissioner under subsections (b) and (c). Such appeal shall be filed with the Commissioner not later than 30 days after the date of such decision, and the Commissioner shall issue a determination not later than 90 days after such appeal is filed.219.Validations by other DHS components(a)In generalThe Commissioner may recognize regulatory inspections of entities conducted by other components of the Department of Homeland Security as sufficient to constitute validation for CTPAT program participation in cases in which any such component’s inspection regime is harmonized with validation criteria for the CTPAT program. Such regulatory inspections shall not limit the ability of U.S. Customs and Border Protection to conduct a CTPAT program validation.(b)RevalidationNothing in this section may limit the Commissioner’s ability to require a revalidation by U.S. Customs and Border Protection.(c)CertificationNothing in this section may be construed to authorize certifications of CTPAT applicants to be performed by any party other than U.S. Customs and Border Protection.220.Recertification and revalidation(a)RecertificationThe Commissioner shall implement a recertification process for all CTPAT program participants. Such process shall occur annually, and shall require—(1)a review of the security profile and supporting documentation to ensure adherence to the minimum security criteria under section 213; and(2)background checks and vetting.(b)RevalidationThe Commissioner shall implement a revalidation process for all Tier 2 and Tier 3 CTPAT program participants. Such process shall require—(1)a framework based upon objective, risk-based criteria for identifying participants for periodic revalidation at least once every four years after the initial validation of such participants;(2)on-site assessments at appropriate foreign and domestic locations utilized by such a participant in its international supply chain; and(3)an annual plan for revalidation that includes—(A)performance measures;(B)an assessment of the personnel needed to perform such revalidations; and(C)the number of participants that will be revalidated during the following year.(c)Revalidation under a mutual recognition arrangement(1)In generalUpon request from the Commissioner, all Tier 2 and Tier 3 CTPAT program participants shall provide any revalidation report conducted by a foreign government under a Mutual Recognition Arrangement.(2)RecognitionThe Commissioner may recognize revalidations of entities conducted by foreign governments under a Mutual Recognition Arrangement as sufficient to constitute a revalidation for CTPAT program participation under subsection (b).(3)No limitationNothing in this subsection may be construed to limit the Commissioner’s ability to require a revalidation by U.S. Customs and Border Protection.(d)Designated company employeesOnly designated company employees of a CTPAT program participant under section 213(b)(1) are authorized to respond to a revalidation report. Third-party entities are not authorized to respond to a revalidation report.221.Noncontainerized cargo and third-party logistics providersThe Commissioner shall consider the potential for participation in the CTPAT program by importers of noncontainerized cargoes and non-asset-based third-party logistics providers that otherwise meet the requirements under this subtitle.222.Program management(a)In generalThe Commissioner shall establish sufficient internal quality controls and record management, including recordkeeping (including maintenance of a record management system in accordance with subsection (b)) and monitoring staff hours, to support the management systems of the CTPAT program. In managing the CTPAT program, the Commissioner shall ensure that the CTPAT program includes the following:(1)A five-year plan to identify outcome-based goals and performance measures of the CTPAT program.(2)An annual plan for each fiscal year designed to match available resources to the projected workload.(3)A standardized work program to be used by agency personnel to carry out the certifications, validations, recertifications, and revalidations of CTPAT program participants.(4)In accordance with subsection (e), a standardized process for the Executive Assistant Commissioner to receive reports of suspicious activity, including reports regarding potentially compromised cargo or other national security concerns.(b)Documentation of reviews(1)In generalThe Commissioner shall maintain a record management system to document determinations on the reviews of each CTPAT program participant, including certifications, validations, recertifications, and revalidations.(2)Standardized proceduresTo ensure accuracy and consistency within the record management system required under this subsection, the Commissioner shall develop, disseminate, and require utilization of standardized procedures for agency personnel carrying out certifications, validations, recertifications, and revalidations to report and track information regarding the status of each CTPAT program participant.(c)Confidential information safeguardsIn consultation with the Commercial Customs Operations Advisory Committee established under section 109 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4316), the Commissioner shall develop and implement procedures to ensure the protection of confidential data collected, stored, or shared with government agencies or as part of the application, certification, validation, recertification, and revalidation processes.(d)Resource management staffing planThe Commissioner shall—(1)develop a staffing plan to recruit and train staff (including a formalized training program) to meet the objectives identified in the five-year strategic plan under subsection (a)(1); and(2)provide cross-training in post incident trade resumption for the CTPAT Director and other relevant personnel who administer the CTPAT program.(e)EngagementIn carrying out the standardized process required under subsection (a)(4), the Commissioner shall engage with and provide guidance to CTPAT program participants and other appropriate stakeholders on submitting reports described in such subsection.(f)Report to congressIn connection with the President’s annual budget submission for the Department of Homeland Security, the Commissioner shall report to the appropriate congressional committees on the progress made by the Commissioner to certify, validate, recertify, and revalidate CTPAT program participants. Each such report shall be due on the same date that the President’s budget is submitted to Congress..(b)Saving clause(1)In generalThe amendments made by this Act shall take effect and apply beginning on the date that is 90 days after the date of the enactment of this Act with respect to applicants for participation in the CTPAT program.(2)ExceptionParagraph (1) shall not apply in case of CTPAT program participants who are such participants as of the date specified in such paragraph. Such participants shall be subject to the amendments made by this Act upon revalidation of such participants to participate in such program. Until such time, such participants shall be subject to the requirements of the CTPAT program as in existence on the day before the date of the enactment of this Act.(c)Technical and conforming amendmentsThe Security and Accountability for Every Port Act of 2006 is amended—(1)in paragraph (4) of section 2 (6 U.S.C. 901), by striking Commissioner responsible for the United States Customs and Border Protection and inserting Commissioner of U.S. Customs and Border Protection; and(2)in paragraph (2) of section 202(c) (6 U.S.C. 942(c)), by striking C–TPAT and inserting CTPAT.(d)Clerical amendmentsThe table of contents in section 1(b) of the Security and Accountability for Every Port Act of 2006 is amended by striking the items relating to subtitle B of title II and inserting the following new items:Subtitle B—Customs Trade Partnership Against Terrorism Sec. 211. Establishment of the Customs Trade Partnership Against Terrorism program. Sec. 212. Eligible entities and notice of benefits. Sec. 213. Participation eligibility. Sec. 214. Benefits for CTPAT program participants. Sec. 215. Tier 1 participants. Sec. 216. Tier 2 participants. Sec. 217. Tier 3 participants. Sec. 218. Consequences for lack of compliance. Sec. 219. Validations by other DHS components. Sec. 220. Recertification and revalidation. Sec. 221. Noncontainerized cargo and third-party logistics providers. Sec. 222. Program management..415.Strategy to ensure detection of all opioid purity levels at ports of entry(a)In generalNot later than 180 days after the date of the enactment of this section, the Commissioner of U.S. Customs and Border Protection (CBP) shall—(1)implement a strategy to ensure deployed chemical screening devices are able to identify, in an operational environment, narcotics at purity levels less than or equal to 10 percent, or provide ports of entry with an alternate method for identifying narcotics at lower purity levels; and(2)require testing of any new chemical screening devices to understand the abilities and limitations of such devices relating to identifying narcotics at various purity levels before CBP commits to the acquisition of such devices.(b)Plan To ensure opioid detection equipment resiliencyNot later than 180 days after the date of the enactment of this section, the Secretary of Homeland Security shall implement a plan for the long-term development of a centralized spectral database for chemical screening devices. Such plan shall address the following:(1)How newly identified spectra will be collected, stored, and distributed to such devices in their operational environment, including at ports of entry.(2)Identification of parties responsible for updates and maintenance of such database.416.Authorization of the immigration advisory program(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.), as amended by this title, is further amended by adding at the end the following new section:420B.Immigration advisory program(a)In generalThere is authorized within U.S. Customs and Border Protection an immigration advisory program (in this section referred to as the program) for United States Customs and Border Protection officers, pursuant to an agreement with a host country, to assist air carriers and security employees at foreign airports with review of traveler information during the processing of flights bound for the United States.(b)ActivitiesIn carrying out the program, U.S. Customs and Border Protection officers may—(1)be present during processing of flights bound for the United States;(2)assist air carriers and security employees with document examination and traveler security assessments;(3)provide relevant training to air carriers, security employees, and host-country authorities;(4)analyze electronic passenger information and passenger reservation data to identify potential threats;(5)engage air carriers and travelers to confirm potential terrorist watchlist matches;(6)make recommendations to air carriers to deny potentially inadmissible passengers boarding flights bound for the United States; and(7)conduct other activities to secure flights bound for the United States, as directed by the Commissioner of United States Customs and Border Protection.(c)Notification to CongressNot later than 60 days before an agreement with the government of a host country pursuant to the program described in this section enters into force, the Commissioner of U.S. Customs and Border Protection shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with—(1)a copy of such agreement, which shall include—(A)the identification of the host country with which United States Customs and Border Protection intends to enter into such agreement;(B)the location at which activities described in subsection (b) will be conducted pursuant to such agreement; and(C)the terms and conditions for United States Customs and Border Protection personnel operating at such location;(2)country-specific information on the anticipated homeland security benefits associated with such agreement;(3)an assessment of the impacts such agreement will have on United States Customs and Border Protection domestic port of entry staffing;(4)information on the anticipated costs over the 5 fiscal years after such agreement enters into force associated with carrying out such agreement;(5)details on information sharing mechanisms to ensure that United States Customs and Border Protection has current information to prevent terrorist and criminal travel; and(6)other factors that the Commissioner determines necessary for Congress to comprehensively assess the appropriateness of carrying out the program.(d)Amendment of existing agreementsNot later than 30 days before a substantially amended program agreement with the government of a host country in effect as of the date of the enactment of this section enters into force, the Commissioner of U.S. Customs and Border Protection shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate—(1)a copy of such agreement, as amended; and(2)the justification for such amendment.(e)DefinitionsIn this section, the terms air carrier and foreign air carrier have the meanings given such terms in section 40102 of title 49, United States Code..(b)Conforming amendmentSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211), as amended by this title, is further amended—(1)in paragraph (22), by striking and after the semicolon at the end;(2)by redesignating paragraph (23) as paragraph (24); and(3)by inserting after paragraph (22) the following new paragraph:(23)carry out section 420B, relating to the immigration advisory program; and.(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 420A, as added by this title, the following new item:Sec. 420B. Immigration advisory program..417.Border security technology accountability(a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:437.Border security technology program management(a)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—(1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;(2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and(3)have a plan for meeting program implementation objectives by managing contractor performance.(b)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.(c)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing, evaluating, and using independent verification and validation resources for border security technology. Under the plan, new border security technologies shall be evaluated through a series of assessments, processes, and audits to ensure compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation, as well as the effectiveness of taxpayer dollars.(d)Major acquisition program definedIn this section, the term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2021 constant dollars) over its life cycle cost..(b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by striking the items relating to sections 435 and 436 and inserting after the item relating to section 434 the following new items:Sec. 435. Maritime operations coordination plan. Sec. 436. Maritime security capabilities assessments. Sec. 437. Border security technology program management..418.Establishment of U.S. Immigration and Customs Enforcement(a)In generalSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended to read as follows:442.U.S. Immigration and Customs Enforcement(a)EstablishmentThere is established within the Department an agency to be known as U.S. Immigration and Customs Enforcement.(b)Director of U.S. Immigration and Customs EnforcementThere shall be at the head of U.S. Immigration and Customs Enforcement a Director of U.S. Immigration and Customs Enforcement (in this section referred to as the Director).(c)Duties and qualificationsThe Director shall—(1)have a minimum of five years—(A)professional experience in law enforcement, which may include law enforcement as it relates to the immigration laws, as defined in paragraph (17) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)) or the customs and trade laws of the United States, as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301); and(B)management experience;(2)in coordination with U.S. Customs and Border Protection and United States Citizenship and Immigration Services, enforce and administer immigration laws, as defined in paragraph (17) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), including the identification, arrest, detention, and removal of aliens who may be inadmissible to, or deportable from, the United States;(3)have the authority to investigate and, where appropriate, refer for prosecution, any criminal or civil violation of Federal law relating to or involving—(A)border control and security, including the prevention of the entry or residence of terrorists, criminals, and human rights violators;(B)the customs and trade laws of the United States, as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301);(C)fraud, false statements, or other violations on the import or export of merchandise, including the illicit possession, movement of, or trade in goods, services, property, arms, instruments of terrorism, items controlled or prohibited from export, goods made with forced or indentured labor, intellectual property, or currency or other monetary instruments;(D)bulk cash smuggling or other financial crimes with a cross-border or international nexus;(E)the immigration laws, as defined in paragraph (17) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a));(F)transnational organized crime;(G)chapter 40 or 44 of title 18, United States Code, or other violation relating to explosives, firearms, other destructive devices involving an alien;(H)severe forms of trafficking in persons, as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102);(I)the production, procurement, counterfeiting, alteration, or use of fraudulent immigration documents or fraudulently obtaining immigration benefits;(J)unlawful use of personal information, when such use relates to or affects border security, terrorism, customs, immigration, naturalization, trade, or transportation security;(K)computer crimes, pursuant to section 1030(d) of title 18, United States Code, in cooperation, where required by law, with the United States Secret Service and the Federal Bureau of Investigation; (L)drug laws, as specified in the Controlled Substances Act and the Controlled Substances Import and Export Act in the context of cross-border criminal activity;(M)child exploitation, child pornography, or traveling child sex offenders pursuant to section 890A(b)(2)(A) of the Homeland Security Act of 2002 (6 U.S.C. 473(b)(2)(A)); and(N)cyber-enabled crimes pursuant to section 890A(d)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 473(d)(2)(B));(4)administer the National Intellectual Property Rights Coordination Center established in section 305 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4344);(5)jointly with the Commissioner of U.S. Customs and Border Protection, develop and submit the joint strategic plan required under section 105 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4314);(6)coordinate, as otherwise permitted by law, with Federal, State, local, tribal, and foreign agencies in carrying out the duties set forth in paragraphs (2) and (3);(7)in coordination with the Office of International Affairs of the Department and the Department of State, establish staff liaison offices and vetted units in foreign countries to support law enforcement activities that require international cooperation, including investigations and repatriation efforts;(8)assign employees of the Department to diplomatic and consular posts, in coordination with the Secretary, pursuant to section 428(e);(9)authorize danger pay allowance for employees of the Department pursuant to section 5928 of title 5, United States Code, with the approval of the Secretary of State;(10)provide technical assistance and training to trusted and vetted law enforcement and customs authorities of foreign countries to enhance the ability of such authorities to enforce immigration and customs laws; (11)establish, maintain, and administer appropriate law enforcement centers, including the Human Rights Violators and War Crimes Center and other interagency centers, in accordance with applicable law, or as prescribed by the Secretary or in furtherance of the Director’s assigned duties;(12)administer the Border Enforcement Security Task Force established under section 432;(13)operate the Cyber Crimes Center established in section 890A;(14)in carrying out paragraph (3), administer internal conspiracy investigations at United States ports of entry; and(15)carry out other duties and powers prescribed by law or delegated by the Secretary.(d)General enforcement powersThe Director may authorize agents and officers of U.S. Immigration and Customs Enforcement to—(1)carry out the duties and responsibilities authorized under section 287 of the Immigration and Nationality Act (8 U.S.C. 1357) and section 589 of the Tariff Act of 1930 (19 U.S.C. 1589a);(2)seize any property, whether real or personal, that is involved in any violation or attempted violation, or which constitutes proceeds traceable to a violation, of those provisions of law which U.S. Immigration and Customs Enforcement is authorized to enforce;(3)offer and pay rewards for services and information regarding the apprehension of persons involved in, or the seizure and forfeiture of property associated with, the violation or attempted violation of those provisions of law which U.S. Immigration and Customs Enforcement is authorized to enforce;(4)issue detainers for purposes of immigration enforcement pursuant to sections 236, 241, and 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1231, and 1357); and(5)conduct undercover investigative operations pursuant to section 294 of the Immigration and Nationality Act (8 U.S.C. 1363a), and section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081; enacted as part of the Anti-Drug Abuse Act of 1986).(e)Deputy DirectorThere shall be in U.S. Immigration and Customs Enforcement a Deputy Director who shall assist the Director in the management of U.S. Immigration and Customs Enforcement.(f)Office of Homeland Security Investigations(1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Homeland Security Investigations.(2)Executive associate directorThere shall be at the head of the Office of Homeland Security Investigations an Executive Associate Director, who shall report to the Director.(3)DutiesThe Office of Homeland Security Investigations shall—(A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to conduct investigations of terrorist organizations and other criminal organizations that threaten the homeland or border security;(B)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to conduct investigations of, and, where appropriate, refer for prosecution, any criminal or civil violations of Federal law, including—(i)financial crimes;(ii)money laundering and bulk cash smuggling;(iii)commercial fraud and intellectual property theft;(iv)cyber-enabled crimes pursuant to section 890A(d)(2)(B) of the Homeland Security Act of 2002 (6 U.S.C. 473(d)(2)(B));(v)human smuggling, human trafficking, and human rights violations;(vi)narcotics and weapons smuggling and trafficking;(vii)transnational gang activity;(viii)export violations;(ix)international art and antiquity theft;(x)identity and benefit fraud;(xi)unlawful employment of unauthorized aliens; (xii)child exploitation, child pornography, and traveling child sex offenders pursuant to section 890A(b)(2)(A) of the Homeland Security Act of 2002 (6 U.S.C. 473(b)(2)(A));(xiii)computer crimes pursuant to section 1030(d) of title 18, United States Code, in cooperation, where required by law, with the United States Secret Service and the Federal Bureau of Investigation; and(xiv)any other criminal or civil violation prescribed by law or delegated by the Director;(C)administer the program to collect information relating to nonimmigrant foreign students and exchange visitor program participants described in section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student and Exchange Visitor Information System established under such section, and use such information to carry out the enforcement functions of U.S. Immigration and Customs Enforcement; and(D)carry out other duties and powers prescribed by the Director.(g)Office of Enforcement and Removal Operations(1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Enforcement and Removal Operations.(2)Executive associate directorThere shall be at the head of the Office of Enforcement and Removal Operations an Executive Associate Director, who shall report to the Director.(3)DutiesThe Office of Enforcement and Removal Operations shall—(A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to enforce the civil immigration and nationality laws of the United States, except to the extent that any other agency of the Federal Government has the responsibility or authority for so doing;(B)identify, locate, detain, and arrest aliens in custodial settings or at-large who may be subject to removal from the United States;(C)have custody over (and the authority to release) aliens detained for potential exclusion, deportation, or removal from the United States, manage the administrative immigration detention operations of U.S. Immigration and Customs Enforcement, and provide necessary and appropriate medical care and dental and mental health services to detained aliens in the custody of the agency;(D)plan, coordinate, and manage the execution of exclusion, deportation, and removal orders issued to aliens;(E)investigate and refer for prosecution any civil or criminal violation of the immigration laws or any offense described in section 287(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1357(a)(5)); and(F)carry out other duties and powers prescribed by the Director.(h)Office of the Principal Legal Advisor(1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of the Principal Legal Advisor.(2)Principal legal advisorThere shall be at the head of the Office the Principal Legal Advisor a Principal Legal Advisor.(3)DutiesThe Office of the Principal Legal Advisor shall—(A)provide specialized legal advice to the Director; (B)represent U.S. Immigration and Customs Enforcement in all exclusion, deportation, and removal proceedings before the Executive Office for Immigration Review; and(C)carry out other duties and powers prescribed by the Director.(i)Office of Professional Responsibility(1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Professional Responsibility.(2)Associate directorThere shall be at the head of the Office of Professional Responsibility an Associate Director, who shall report to the Director.(3)DutiesThe Office of Professional Responsibility shall—(A)investigate allegations of criminal, civil, or administrative misconduct involving any employee, officer, or contractor of U.S. Immigration and Customs Enforcement;(B)inspect and review U.S. Immigration and Customs Enforcement’s offices, operations, and processes, including detention facilities operated or used by U.S. Immigration and Customs Enforcement, and provide an independent review of U.S. Immigration and Custom Enforcement’s organizational health, effectiveness, and efficiency of mission;(C)provide and manage the security programs and operations for U.S. Immigration and Customs Enforcement; and(D)carry out other duties and powers prescribed by the Director.(j)Office of Management and Administration(1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Management and Administration.(2)Executive associate directorThere shall be at the head of the Office of Management and Administration an Executive Associate Director, who shall report to the Director.(3)DutiesThe Office of Management and Administration shall—(A)oversee and execute the agency’s administrative and management support functions to ensure compliance with all laws, regulations and policies, sound resource and asset management, internal controls, and in furtherance of ICE mission effectiveness;(B)oversee the delivery of ICE’s budget justifications, manage budget distributions, and oversee the execution of ICE’s budget through financial policies, standards, and systems for ICE’s programs, projects, and activities;(C)deliver human capital programs on behalf of the agency;(D)establish acquisition strategies, perform oversight for all investments, ensure program accountability, and perform oversight and execution of all contracting activities;(E)manage ICE’s facilities portfolio ensuring infrastructure is effectively planned, acquired, and maintained;(F)develop and maintain an integrated information technology infrastructure;(G)ensure the implementation of strong privacy protections, records management, data governance practices, and timely responses to Freedom of Information Act requests;(H)develop and execute leadership and career development programs to meet ICE training needs; and(I)carry out other duties and authorities prescribed by the Director.(k)Other authorities(1)In generalThe Secretary may establish such other Executive Associate Directors, Assistant Directors, or other similar officers or officials, or other offices or positions as the Secretary determines necessary to carry out the missions, duties, functions, and authorities of U.S. Immigration and Customs Enforcement.(2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate not later than 30 days before exercising such authority.(l)Other Federal agenciesNothing in this section may be construed as affecting or limiting in any manner the authority, as in existence on the day before the date of the enactment of this section, of any other Federal agency or other component of the Department..(b)Special rules(1)TreatmentSection 442 of the Homeland Security Act of 2002, as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act. In addition to the functions, missions, duties, and authorities specified in such amended section 442, U.S. Immigration and Customs Enforcement shall continue to perform and carry out the functions, missions, duties, and authorities under section 442 of such Act as in existence on the day before such date of enactment (notwithstanding the treatment described in this paragraph).(2)Rules of construction(A)Rules and regulationsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 442 of the Homeland Security Act of 2002, as in existence on the day before the date of the enactment of this Act, and any such rule or regulation shall continue to have full force and effect on and after such date.(B)Other actionsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 442 of the Homeland Security Act of 2002 as in existence on the day before the date of the enactment of this Act, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.(c)Continuation in office(1)DirectorThe individual serving as the Director of U.S. Immigration and Customs Enforcement on the day before the date of the enactment of this Act (notwithstanding the treatment described in subsection (b)(1)) may serve as the Director of U.S. Immigration and Customs Enforcement in accordance with section 442 of the Homeland Security Act of 2002, as amended by subsection (a), until the earlier of—(A)the date on which such individual is no longer eligible to serve as Director; or(B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such section 441.(2)Other positionsThe individuals serving as the Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, or similar officers or officials of U.S. Immigration and Customs Enforcement under section 442 of the Homeland Security Act of 2002 on the day before the date of the enactment of this Act (notwithstanding the treatment described in subsection (b)(1)) may serve as the appropriate Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, Associate Directors, Deputy Associate Directors, Assistant Directors, and other officers and officials under section 442 of such Act, as amended by subsection (a), unless the individual serving as the Director of U.S. Immigration and Customs Enforcement determines that another individual should hold such position.(d)TransportationParagraph (6) of section 1344(b) of title 31, United States Code, is amended by inserting , the Director of U.S. Immigration and Customs Enforcement, the Commissioner of Customs and Border Protection, before the Administrator of the Drug Enforcement Administration,.(e)Conforming amendments(1)Title 5Section 5314 of title 5, United States Code, is amended by inserting after Director of the Bureau of Citizenship and Immigration Services. the following new item: Director of U.S. Immigration and Customs Enforcement..(2)Title 18Subsection (d) of section 1030 of title 18, United States Code, is amended—(A)in paragraph (1), by inserting and U.S. Immigration and Customs Enforcement after United States Secret Service;(B)in paragraph (2), by inserting, , in collaboration with U.S. Immigration and Customs Enforcement after Federal Bureau of Investigation; and(C)in paragraph (3), by striking Secretary of the Treasury and inserting Secretary of Homeland Security.(3)Trade Facilitation and Trade Enforcement Act of 2015Paragraph (2) of section 802(d) of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125) is amended by inserting before the period at the end the following: or the Director of U.S. Immigration and Customs Enforcement, as determined by the Secretary of Homeland Security.(4)Homeland Security Act of 2002Title IV of the Homeland Security Act of 2002 is amended—(A)in subtitle C—(i)in subsection (e) of section 428 (6 U.S.C. 236), by adding at the end the following new paragraph:(9)Delegated authorityFor purposes of this subsection, the Secretary shall act through the Director of U.S. Immigration and Customs Enforcement.; and(ii)in section 432 (6 U.S.C. 240)—(I)by redesignating subsection (e) as subsection (f); and(II)by inserting after subsection (d) the following new subsection:(e)AdministrationThe Director of U.S. Immigration and Customs Enforcement shall administer BEST units established under this section.;(B)in subtitle D—(i)by amending the subtitle heading to read as follows: U.S. Immigration and Customs Enforcement; and(ii)by repealing sections 445 and 446 (6 U.S.C. 255 and 256);(C)in subtitle E—(i)in subsection (a)(2)(C) of section 451 (6 U.S.C. 271), by striking at the same level as the Assistant Secretary of the Bureau of Border Security and inserting in accordance with section 5314 of title 5, United States Code;(ii)in subsection (c) of section 459 (6 U.S.C. 276), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of U.S. Immigration and Customs Enforcement; and(iii)in subsection (b)(2)(A) of section 462 (6 U.S.C. 279), in the matter preceding clause (i), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of U.S. Immigration and Customs Enforcement; and(D)in subtitle F, in subsection (a)(2)(B) of section 472 (6 U.S.C. 292), by striking Bureau of Border Security and inserting U.S. Immigration and Customs Enforcement.(f)Clerical amendmentsThe table of contents in section 1(b) of such Act is amended—(1)by striking the item relating to subtitle D of title IV and inserting the following new item:DU.S. Immigration and Customs Enforcement;and (2)by striking the items relating sections 445 and 446.419.Biometric Identification Transnational Migration Alert Program(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 251 et seq.), as amended by this title, is further amended by adding at the end the following new section:445.Biometric Identification Transnational Migration Alert Program(a)EstablishmentThere is established in the Department a program to be known as the Biometric Identification Transnational Migration Alert Program (referred to in this section as BITMAP) to address and reduce national security, border security, and terrorist threats before such threats reach the international border of the United States.(b)DutiesIn carrying out BITMAP operations, the Secretary, acting through the Director of U.S. Immigration and Customs Enforcement, shall—(1)coordinate, in consultation with the Secretary of State, appropriate representatives of foreign governments, and the heads of other Federal agencies, as appropriate, to facilitate the voluntary sharing of biometric and biographic information collected from foreign nationals for the purpose of identifying and screening such nationals to identify individuals who may pose a terrorist threat or a threat to national security or border security;(2)provide capabilities, including training and equipment, to partner countries to voluntarily collect biometric and biographic identification data from individuals to identify, prevent, detect, and interdict high risk individuals identified as national security, border security, or terrorist threats who may attempt to enter the United States utilizing illicit pathways;(3)provide capabilities, including training and equipment, to partner countries to compare foreign data against appropriate United States national security, border security, terrorist, immigration, and counter-terrorism data, including—(A)the Federal Bureau of Investigation’s Terrorist Screening Database, or successor database;(B)the Federal Bureau of Investigation’s Next Generation Identification database, or successor database;(C)the Department of Defense Automated Biometric Identification System (commonly known as ABIS), or successor database;(D)the Department’s Automated Biometric Identification System (commonly known as IDENT), or successor database; and(E)any other database, notice, or means that the Secretary, in consultation with the heads of other Federal departments and agencies responsible for such databases, notices, or means, designates;(4)provide partner countries with training, guidance, and best practices recommendations regarding the enrollment of individuals in BITMAP; and(5)ensure biometric and biographic identification data collected pursuant to BITMAP are incorporated into appropriate United States Government databases, in compliance with the policies and procedures established by the Privacy Officer appointed under section 222.(c)CollaborationThe Secretary shall ensure that BITMAP operations include participation from relevant components of the Department, and request participation from other Federal agencies, as appropriate. Notwithstanding any other provision of law, the Secretary may enter into agreements related to such participation on a reimbursable or non-reimbursable basis, as appropriate.(d)AgreementsBefore carrying out BITMAP operations in a foreign country that, as of the date of the enactment of this section, was not a partner country described in this section, the Secretary, in consultation with the Secretary of State, shall enter into agreement or arrangement with the government of such country that sets forth program goals for such country, includes training, guidance, and best practices recommendations regarding the enrollment of individuals in BITMAP, and outlines such operations in such country, including related departmental operations. Such country shall be a partner country described in this section pursuant to and for purposes of such agreement or arrangement.(e)Notification to congressNot later than 60 days before an agreement or arrangement with the government of a foreign country to carry out BITMAP operations in such foreign country enters into force, the Secretary shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with a copy of such agreement or arrangement to establish such operations, including the following:(1)The identification of the foreign country with which the Secretary intends to enter into such an agreement or arrangement.(2)The location at which such operations will be conducted.(3)Goals for BITMAP operations in the foreign country.(4)The terms and conditions for Department personnel operating at such location.(f)Captured information of united states citizensThe Secretary shall ensure that any biometric and biographic identification data of United States citizens that is captured by BITMAP operations is expunged from all databases to which such data was uploaded, unless such data is retained for specific law enforcement or intelligence purposes..(b)ReportNot later than 180 days after the date on which the Biometric Identification Transnational Migration Alert Program (BITMAP) is established under section 447 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) and annually thereafter for the following five years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—(1)outlines the strategic goals and operational plans for BITMAP;(2)outlines key efforts and the progress made with each partner country;(3)provides a description of the agreement or arrangement with the government of each partner country, if practicable;(4)provides budget information related to expenditures in support of BITMAP, including the source of funding and anticipated expenditures;(5)sets forth Department of Homeland Security personnel, equipment, and infrastructure support to be used by BITMAP, broken down by country and number;(6)includes the number of individuals each partner country enrolled into BITMAP during the reporting period, broken down by key categories, as determined by U.S. Immigration and Customs Enforcement;(7)includes the training, guidance, and best practices recommendations provided pursuant to subsection (b)(4) of such section 447;(8)includes a review of the redress process for BITMAP; and(9)details the effectiveness of BITMAP operations in enhancing national security, border security, and counterterrorism operations.(c)BriefingsNot later than 30 days after each report is submitted pursuant to subsection (b), the Secretary of Homeland Security shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives regarding—(1)individuals enrolled in BITMAP who have been apprehended at the United States border or in the interior of the United States; and(2)asylum claims that were submitted by individuals who are enrolled in BITMAP.(d)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 444 the following new item:Sec. 445. Biometric Identification Transnational Migration Alert Program..420.Reporting of visa overstaysSection 2 of Public Law 105–173 (8 U.S.C. 1376) is amended—(1)in subsection (a)—(A)by striking Attorney General and inserting Secretary of Homeland Security; and(B)by inserting before the period at the end the following: , and any additional information that the Secretary determines necessary for purposes of the report under subsection (b); and(2)by amending subsection (b) to read as follows:(b)Annual reportNot later than September 30, 2021, and not later than September 30 of each year thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report providing, for the preceding fiscal year, numerical estimates (including information on the methodology utilized to develop such numerical estimates) of the following:(1)For each country, the number of aliens from the country who are described in subsection (a), including the following:(A)The total number of such aliens within all classes of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)).(B)The number of such aliens within each of the classes of nonimmigrant aliens, as well as the number of such aliens within each of the subclasses of such classes of nonimmigrant aliens, as applicable.(2)For each country, the percentage of the total number of aliens from the country who were present in the United States and were admitted to the United States as nonimmigrants who are described in subsection (a).(3)The number of aliens described in subsection (a) who arrived by land at a port of entry into the United States.(4)The number of aliens described in subsection (a) who entered the United States using a border crossing identification card (as such term is defined in section 101(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(6))).(5)The number of Canadian nationals who entered the United States without a visa whose authorized period of stay in the United States terminated during the previous fiscal year, but who remained in the United States..421.Student and exchange visitor information system verificationNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure that the information collected under the program established under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372) is available to officers of U.S. Customs and Border Protection for the purpose of conducting primary inspections of aliens seeking admission to the United States at each port of entry of the United States.422.Social media review of visa applicants(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by this title, is further amended by adding at the end the following new sections:446.Social media screening(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall, to the greatest extent practicable, and in a risk based manner and on an individualized basis, begin reviewing the social media accounts of certain visa applicants who are citizens of, or who reside in, high-risk countries, as determined by the Secretary based on the criteria described in subsection (b).(b)High-Risk criteria describedIn determining whether a country is high-risk pursuant to subsection (a), the Secretary, in consultation with the Secretary of State, shall consider the following criteria:(1)The number of nationals of the country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year.(2)The level of cooperation of the country with the counter-terrorism efforts of the United States.(3)The number of counterintelligence, intellectual property theft, and counterproliferation cases involving nationals of the country.(4)Any other criteria the Secretary determines appropriate.(c)CollaborationTo carry out the requirements of subsection (a), the Secretary may collaborate with the following:(1)The head of a national laboratory within the Department’s laboratory network with relevant expertise.(2)The head of a relevant university-based center within the Department’s centers of excellence network.(3)The heads of other appropriate Federal agencies.(d)WaiverThe Secretary, in collaboration with the Secretary of State, is authorized to waive the requirements of subsection (a) as necessary to comply with international obligations of the United States.447.Open source screeningThe Secretary shall, to the greatest extent practicable, and in a risk based manner, review open source information of visa applicants..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, is amended by inserting after the item relating to section 445, as added by this title, the following new items:Sec. 446. Social media screening. Sec. 447. Open source screening..423.Homeland security investigations national gang unit(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by this title, is further amended by adding at the end the following new section:448.National Gang Unit(a)EstablishmentThere is established within the Department a program, which shall be known as the Homeland Security Investigations National Gang Unit (referred to in this section as National Gang Unit. The National Gang Unit shall be headed by an Assistant Director, who shall be appointed by the Executive Associate Director of United States Immigration and Customs Enforcement, Homeland Security Investigations.(b)PurposeThe purpose of the National Gang Unit shall be to—(1)lead homeland security investigations into transnational criminal gang activity; and(2)form partnerships with regional stakeholders to target gangs, suppress violence and prosecute criminal enterprises.(c)Task forcesThe National Gang Unit shall establish and lead regionally based task force units focused on combating transnational gang activity. Such task force units shall incorporate the following:(1)Homeland Security Investigations personnel.(2)School Resource Officers.(3)State and local law enforcement.(4)Personnel from other relevant agencies or organizations.(d)Information sharing(1)Provided to homeland securityBefore placing an unaccompanied alien child with an individual, the Secretary of Health and Human Services shall provide to the Secretary of Homeland Security any disclosed gang affiliation information the unaccompanied alien child provided to the Department of Health and Human Services, including factual information provided by employees and contractors of the Department related to patterns of violent behavior or suspected gang affiliation while under their supervision.(2)Provided to the National Gang UnitThe Secretary of Homeland Security shall share the information provided pursuant to paragraph (1) with relevant National Gang Unit task force units.(e)Effective dateThis section shall apply to any unaccompanied alien child apprehended on or after the date of the enactment of this section.(f)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2021 and 2022 to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 447, as added by this title, the following new item:Sec. 448. National Gang Unit..424.Homeland security investigations transnational criminal investigative units(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by this title, is further amended by adding at the end the following new section:449.Transnational criminal investigative units(a)EstablishmentThere is established within the Department a program, which shall be known as the Homeland Security Investigations Transnational Criminal Investigative Unit Program (referred to in this section as TCIU Program). The TCIU Program shall be headed by an Assistant Director, who shall be appointed by the Executive Associate Director of U.S. Immigration and Customs Enforcement, Homeland Security Investigations.(b)PurposeThe purpose of the TCIU Program shall be to—(1)lead homeland security investigations into transnational criminal organizations; and(2)enhance cooperation between Homeland Security Investigations and trusted and vetted foreign law enforcement partners in order to identify targets, collect evidence, share information, and facilitate the prosecution of transnational criminal organizations both in-country and through the United States judicial system.(c)Authorization of appropriationsThere is authorized to be appropriated, $5,000,000 for each of fiscal years 2021 and 2022 to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 448, as added by this title, the following new item:Sec. 449. Transnational criminal investigative units..425.Homeland Security Investigations Innovation Lab(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by this title, is further amended by adding at the end the following new section:450.Innovation lab(a)EstablishmentThere is established within the Department a program, which shall be known as the Homeland Security Investigations Innovation Lab (referred to in this section as Innovation Lab. The Innovation Lab shall be headed by an Assistant Director, who shall be appointed by the Executive Associate Director of United States Immigration and Customs Enforcement, Homeland Security Investigations.(b)PurposeThe purpose of the Innovation Lab shall be to improve investigative efficiency and mission-critical outcomes by enhancing and streamlining data processing, agility, assessment, visualization, and analysis of homeland security data, using innovative and emerging technologies and best practices for design principles. Innovation Lab efforts shall be informed by designated field agents and analysts with relevant experience.(c)Co-LocationThe Secretary of Homeland Security shall, if practicable, co-locate Innovation Lab personnel and office space with other existing assets of—(1)the Department of Homeland Security, where possible; or(2)Federal facilities, where appropriate.(d)CompositionThe Innovation Lab shall be comprised of personnel from the following:(1)Homeland Security Investigations of U.S. Immigration and Customs Enforcement.(2)Other appropriate agencies as determined by the Secretary.(3)The private sector, including developers with specializations in innovative and emerging technology, back end architecture, or user interface design.(4)Academic institutions, including members of the Department of Homeland Security Centers of Excellence.(e)PrioritizationThe Innovation Lab shall prioritize new projects based on communicated investigative challenges experienced by each Homeland Security Investigations field office. Such communication may be incorporated in existing annual threat analyses conducted by Homeland Security Investigations.(f)Authorization of appropriationsThere is authorized to be appropriated $24,700,000 for fiscal year 2021 and $27,700,000 for fiscal year 2022 to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 449, as added by this title, the following new item:Sec. 450. Innovation lab..426.Establishment of United States Citizenship and Immigration Services(a)In generalSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) is amended to read as follows:451.United States Citizenship and Immigration Services(a)EstablishmentThere is established within the Department an agency to be known as United States Citizenship and Immigration Services.(b)Director of United States Citizenship and Immigration ServicesThere shall be at the head of United States Citizenship and Immigration Services a Director of United States Citizenship and Immigration Services (in this section referred to as the Director).(c)Duties and qualificationsThe Director shall—(1)have a minimum of five years of management experience;(2)establish national immigration services policies and priorities;(3)meet regularly with the Citizenship and Immigration Services Ombudsman (established in section 452) to correct serious problems identified by such Ombudsman;(4)advise the Secretary with respect to any policy or operation of United States Citizenship and Immigration Services that may significantly affect another component or office of the Department;(5)carry out—(A)the adjudication of nonimmigrant and immigrant visa petitions;(B)the adjudication of naturalization applications;(C)the adjudication of asylum and refugee applications;(D)adjudications performed at United States Citizenship and Immigration Services service centers; and(E)all other adjudications formerly performed pursuant to this section by the Immigration and Naturalization Service, the Bureau of Citizenship and Immigration Services, or United States Citizenship and Immigration Services, as the case may be, on the day before the date of the enactment of this section; and(6)carry out other duties and powers prescribed by law or delegated by the Secretary.(d)Deputy DirectorThere shall be in United States Citizenship and Immigration Services a Deputy Director, who shall assist the Director in the management of United States Citizenship and Immigration Services.(e)Chief CounselThere shall be in United States Citizenship and Immigration Services a Chief Counsel, who shall—(1)provide specialized legal advice, opinions, determinations, and any other assistance to the Director with respect to legal matters affecting United States Citizenship and Immigration Services;(2)represent United States Citizenship and Immigration Services in visa petition appeal proceedings before the Executive Office for Immigration Review; and(3)carry out other duties and powers prescribed by the Secretary.(f)Chief of Policy and StrategyThere shall be in United States Citizenship and Immigration Services a Chief of Policy and Strategy, who shall—(1)make policy recommendations and perform policy research and analysis on immigration services issues;(2)coordinate immigration policy issues with other appropriate components and offices of the Department; and(3)carry out other duties and powers prescribed by the Secretary.(g)Office of Citizenship(1)In generalThere is established in United States Citizenship and Immigration Services the Office of Citizenship.(2)ChiefThere shall be at the head of the Office of Citizenship a Chief, who shall report to the Director.(3)DutiesThe Chief of the Office of Citizenship shall—(A)promote instruction and training on citizenship responsibilities, including the development of education materials and develop initiatives to foster the civic integration of immigrants, for aliens interested in becoming naturalized citizens of the United States; and(B)carry out other duties and powers prescribed by the Director.(h)Fraud Detection and National Security Directorate(1)In generalThere is established in United States Citizenship and Immigration Services a Fraud Detection and National Security Directorate.(2)Associate DirectorThere shall be at the head of the Fraud Detection and National Security Directorate an Associate Director, who shall report to the Director.(3)DutiesThe Associate Director of the Fraud Detection and National Security Directorate shall—(A)ensure immigration benefits are not granted to individuals who—(i)pose a threat to national security or public safety;(ii)are known or suspected terrorists; or(iii)seek to defraud or have previously sought to or have defrauded the immigration system of the United States;(B)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud;(C)conduct targeted site visits in cases in which fraud is suspected;(D)investigate and refer to U.S. Immigration and Customs Enforcement, where appropriate, incidents of suspected fraud, national security concerns, or other civil and criminal violations of immigration laws; and(E)carry out other duties and powers prescribed by the Director.(i)Field Operations Directorate(1)In generalThere is established in United States Citizenship and Immigration Services a Field Operations Directorate.(2)Associate DirectorThere shall be at the head of the Field Operations Directorate an Associate Director, who shall report to the Director.(3)DutiesThe Associate Director of the Field Operations Directorate shall—(A)oversee the domestic regional offices, district offices, field offices, and field support offices of United States Citizenship and Immigration Services;(B)adjudicate applications and petitions for immigration benefits;(C)interview applicants for immigration benefits;(D)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud; and(E)carry out other duties and powers prescribed by the Director.(j)Refugee, Asylum, and International Operations Directorate(1)In generalThere is established in United States Citizenship and Immigration Services a Refugee, Asylum, and International Operations Directorate.(2)Associate DirectorThere shall be at the head of the Refugee, Asylum, and International Operations Directorate an Associate Director, who shall report to the Director.(3)DutiesThe Associate Director of the Refugee, Asylum, and International Operations Directorate shall—(A)adjudicate asylum and refugee applications;(B)conduct screenings on individuals seeking to enter the United States and migrants interdicted at sea;(C)adjudicate parole requests from individuals residing outside the United States for humanitarian or public benefit reasons;(D)perform other authorized functions of United States Citizenship and Immigration Services outside the United States;(E)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud; and(F)carry out other duties and powers prescribed by the Director.(k)Immigration Record and Identity Services Directorate(1)In generalThere is established in United States Citizenship and Immigration Services an Immigration Records and Identity Services Directorate.(2)Associate DirectorThere shall be at the head of the Immigration Records and Identity Services Directorate an Associate Director, who shall report to the Director.(3)DutiesThe Associate Director of the Immigration Records and Identity Services Directorate shall—(A)collect and disseminate biometric information to support the integrity of the immigration system;(B)manage the employment verification system pursuant to 404(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), or successor provision;(C)manage the automated system known as the Systematic Alien Verification for Entitlements, or successor system, to assist Federal, State, and local benefit issuing agencies to determine the immigration status of benefit applicants;(D)provide appropriate information, including immigration status and employment authorization information, to relevant customers and stakeholders; and(E)carry out other duties and powers prescribed by the Director.(l)Service Center Operations Directorate(1)In generalThere is established in United States Citizenship and Immigration Services a Service Center Operations Directorate.(2)Associate DirectorThere shall be at the head of the Service Center Operations Directorate an Associate Director, who shall report to the Director.(3)DutiesThe Associate Director of the Service Center Operations Directorate shall—(A)oversee the adjudication of employment-based applications and petitions at United States Citizenship and Immigration Services service centers;(B)conduct security and background investigations of applicants for immigration benefits and develop systems and techniques for identifying immigration benefit fraud;(C)manage the employment creation visa program under section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)); and(D)carry out other duties and powers prescribed by the Director.(m)Other authorities(1)In generalThe Secretary may establish such other Associate Directors, or other similar positions or officials, as the Secretary determines necessary to carry out the missions, duties, functions, and authorities of United States Citizenship and Immigration Services.(2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate not later than 30 days before exercising such authority..(b)Special rules(1)TreatmentSection 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act. In addition to the functions, missions, duties, and authorities specified in such amended section 451, United States Citizenship and Immigration Services shall continue to perform and carry out the functions, missions, duties, and authorities under section 451 of such Act as in existence on the day before such date of enactment (notwithstanding the treatment described in this paragraph).(2)Rules of construction(A)Rules and regulationsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as in existence on the day before the date of the enactment of this Act, and any such rule or regulation shall continue to have full force and effect on and after such date.(B)Other actionsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) as in existence on the day before the date of the enactment of this Act, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.(c)Continuation in office(1)DirectorThe individual serving as Director of United States Citizenship and Immigration Services on the day before the date of the enactment of this Act may, notwithstanding the treatment provision under paragraph (1) of subsection (b), continue to serve as the Director of United States Citizenship and Immigration Services on and after such date of enactment in accordance with section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271), as amended by subsection (a) of this section, until the earlier of—(A)the date on which such individual is no longer eligible to serve as Director; or(B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such amended section 451.(2)Other positionsThe individuals serving as Chiefs, Associate Directors and other officers and officials under section 451 of the Homeland Security Act of 2002 (6 U.S.C. 271) on the day before the date of the enactment of this Act may, notwithstanding the treatment provision under paragraph (1) of subsection (b), serve as the appropriate Chiefs, Assistant Directors and other officers and officials under such section 451 as amended by subsection (a) of this section unless the Director of United States Citizenship and Immigration Services determines that another individual should hold such position.(d)References(1)Title 5Section 5314 of title 5, United States Code, is amended by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services, Department of Homeland Security.(2)Other referencesOn and after the date of the enactment of this Act, any reference in any other Federal law, Executive order, rule, regulation, or delegation of authority to the Director of the Bureau of Citizenship and Immigration Services or the Bureau of Citizenship and Immigration Services shall be deemed to be a reference to the Director of United States Citizenship and Immigration Services or United States Citizenship and Immigration Services, respectively.(e)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by amending the item relating to section 451 to read as follows:Sec. 451. United States Citizenship and Immigration Services..(f)Conforming amendmentsThe Homeland Security Act of 2002 is amended—(1)in subparagraph (E) of section 103(a) (6 U.S.C. 113(a)), by striking A Director of the Bureau of Citizenship and Immigration Services and inserting A Director of United States Citizenship and Immigration Services;(2)in section 452 (6 U.S.C. 272)—(A)in paragraphs (1), (2), and (3) of subsection (b), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services;(B)in subsection (c)—(i)in subparagraphs (A) and (E) of paragraph (1), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and(ii)in paragraph (2), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;(C)in subsection (d)—(i)in paragraph (2), by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and(ii)paragraph (4), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;(D)in paragraph (2) of subsection (e), by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services;(E)in subsection (f)—(i)in the heading, by striking Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and(ii)by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services; and(F)in subsection (g)—(i)in subparagraphs (B) and (D) of paragraph (1), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and(ii)in paragraph (2), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services;(3)in section 453 (6 U.S.C. 273)—(A)in subsection (a)—(i)in the matter preceding paragraph (1), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;(ii)in paragraphs (1) and (3), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and(iii)in paragraph (2)—(I)by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; and(II)by striking such bureau and inserting United States Citizenship and Immigration Services; and(B)in subsection (b), in the matter preceding paragraph (1), by striking Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services;(4)in section 456 (6 U.S.C. 275) by striking Director of the Bureau of Citizenship and Immigration Services each place it appears and inserting Director of United States Citizenship and Immigration Services;(5)in subparagraph (A) of section 462(b)(2) (6 U.S.C. 279(b)(2)), by striking Director of the Bureau of Citizenship and Immigration Services and inserting Director of United States Citizenship and Immigration Services;(6)in subsections (a), (b), and (d) of section 476 (6 U.S.C. 296), by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and(7)in section 478 (6 U.S.C. 298)—(A)by striking subsection (b);(B)by striking the following:(a)Annual report(1)In generalOne year after;(C)by inserting the following:(a)In generalOne year after;(D)by striking the following:(2)Matter includedThe report shall;(E)by inserting the following:(b)Matter includedThe report shall; (F)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively; and(G)by striking The Department of Justice in new paragraph (5) and replacing it with The Department of Homeland Security.(g)Repeals(1)In generalThe following provisions of the Homeland Security Act of 2002 are repealed:(A)Section 459 (6 U.S.C. 276).(B)Section 460 (6 U.S.C. 277).(C)Section 461 (6 U.S.C. 278).(D)Section 472 (6 U.S.C. 292).(E)Section 473 (6 U.S.C. 293).(F)Section 474 (6 U.S.C. 294).(G)Section 475 (6 U.S.C. 295).(H)Section 477 (6 U.S.C. 297).(2)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to the following sections:(A)Section 459.(B)Section 460.(C)Section 461.(D)Section 472.(E)Section 473.(F)Section 474.(G)Section 475.(H)Section 477.(h)Employee disciplineSection 454 of the Homeland Security Act of 2002 (6 U.S.C. 274) is amended to read as follows:454.Employee disciplineNotwithstanding any other provision of law, the Secretary may impose disciplinary action on any employee of United States Citizenship and Immigration Services who knowingly deceives Congress or agency leadership on any matter..(i)Combination prohibition(1)In generalSection 471 of the Homeland Security Act of 2002 (6 U.S.C. 291) is amended to read as follows:471.Combination prohibitionThe authority provided by section 1502 may be used to reorganize functions or organizational units within U.S. Immigration and Customs Enforcement or United States Citizenship and Immigration Services, but may not be used to combine the two components into a single agency or otherwise to combine, join, or consolidate functions or organizational units of the two components with each other..(2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by amending the item relating to section 471 to read as follows:Sec. 471. Combination prohibition..427.Fraud prevention(a)Prospective analytics technology(1)Plan for implementationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop a plan to digitize the remaining paper biometrics files of past immigration benefits applications and use advanced analytics software to ensure the proactive detection of fraud in immigration benefits applications and petitions and to ensure that any such applicant or petitioner does not pose a threat to national security.(2)Implementation of planNot later than one year after the date of the submission of the plan under subsection (1), the Secretary of Homeland Security shall begin implementation of the plan.428.Border Security and Trade Modernization Trust Fund(a)Border security trust fundSubtitle C of title IV of the Homeland Security Act of 2002, as amended by this title, is further amended by adding at the end the following new section:438.Border Security and Trade Modernization Trust Fund(a)EstablishmentThere is hereby established in the Treasury of the United States a trust fund to be known as the Border Security and Trade Modernization Trust Fund (in this section referred to as the Fund).(b)Deposits to the fundThere shall be deposited in the Fund the following:(1)Amounts authorized and appropriated to that Fund.(2)Surcharges established in subsection (f).(3)Gifts accepted pursuant to subsection (g).(4)Penalties collected under subchapter II of chapter 12 of title 8, United States Code.(c)Use of amounts in fund(1)The Secretary may use amounts in the fund without further appropriation to carry out the following activities included in the Border Security Improvement Plan submitted under section 439:(A)Acquisition, construction, and installation of physical barriers, tactical infrastructure, cameras, sensors and other technology.(B)Acquisition, construction, renovation, and improvement of short-term detention facilities used for processing of individuals detained by U.S. Customs and Border Protection and long-term detention facilities used for individuals detained by U.S. Immigration and Customs Enforcement, including facilities to accommodate family units.(C)Acquisition, construction, renovation, and improvement of port of entry facilities.(2)Amounts in the fund shall remain available until expended.(d)Limitation on expenditure(1)Amounts deposited in the Fund may not be used for any activity except those provided for in this section.(2)The Secretary may not expend amounts from the Fund in any fiscal year in which the Border Security Improvement Plan has not been submitted pursuant to section 439.(e)Limitation on obligationThe Secretary may not incur an obligation under a contract or other agreement entered into to carry out an activity under this section in excess of the unobligated balance, at the time the contract or agreement is entered into, of the Fund required to be used to satisfy the obligation.(f)Border security surcharge(1)In generalNotwithstanding any other provision of law—(A)the Secretary shall charge a surcharge of—(i)$40 on the immigrant user fee established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)); and(ii)$6 on the land border inspection fee established under section 286(q) of such Act (8 U.S.C. 1356(q)); and(B)the Secretary of State shall charge a surcharge of $20 on the machine-readable visa fee established under section 103 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1713).(2)Deposit of surchargesSurcharges collected under this subsection shall be deposited in the Fund established under this section.(g)Acceptance of donationsNotwithstanding section 3113 of title 31, the Secretary of the Treasury may accept for the Government a gift of money for deposit in the Fund.(h)SunsetAmounts may not be deposited in the Fund and surcharges authorized under subsection (f) may not be collected on the date that is the sooner of—(1)the date on which the Secretary notifies the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that amounts deposited in the Fund exceed $35,000,000,000; or(2)15 years after the first date on which amounts are deposited in the Fund under subsection (b)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 437, as added by this title, the following new item:Sec. 438. Border Security and Trade Modernization Trust Fund..(c)Conforming amendmentNotwithstanding any other provision of law, penalties collected under subchapter II of chapter 12 of title 8, United States Code, shall be deposited in the Border Security and Trade Modernization Trust Fund established under section 438 of the Homeland Security Act of 2002, as added by this section.(d)Authorization of appropriationsThere are authorized to be appropriated to the Border Security and Trade Modernization Trust Fund established under section 438 of the Homeland Security Act of 2002, as added by this section, $4,500,000,000 for each of fiscal years 2021 and 2022.429.Border security improvement plan(a)In generalSubtitle C of title IV of the Homeland Security Act of 2002, as amended by this title, is further amended by adding at the end the following:439.Border security improvement plan(a)In generalOn the date the President submits to Congress a budget pursuant to section 1105 of title 31, United States Code, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Comptroller General of the United States a risk-based plan for improving security along the land borders of the United States.(b)TopicsThe plan required under subsection (a) shall include a needs assessment and prioritization of projects regarding the following:(1)Physical barriers, fencing, and tactical infrastructure.(2)Border Patrol mission-related technology including cameras, sensors, anti-tunnel detection, persistent surveillance and mobile and relocatable technologies.(3)Border Patrol access to the border including patrol roads and lighting.(4)Office of Field Operations mission-related port of entry technology including non-intrusive inspection systems.(5)Office of Field Operations port of entry and facility modernization.(6)Border Patrol interior checkpoint and facility modernization.(7)Customs and Border Protection short-term detention capacity.(8)Immigration and Customs Enforcement long-term detention facility capacity.(c)ElementsThe plan required under subsection (a) shall include the following elements:(1)A statement of goals, objectives, activities, and milestones for the plan.(2)A detailed implementation schedule for the plan, including estimates for the planned obligation of funds for the following five fiscal years that are linked to the milestone-based delivery of specific—(A)capabilities and services;(B)mission benefits and outcomes;(C)program management capabilities; and(D)life cycle cost estimates.(3)A description of the manner in which specific projects under the plan will enhance border security goals and objectives and address the highest priority border security needs.(4)An identification of the planned locations, quantities, and types of projects considered under the plan.(5)A description of the methodology and analyses used to inform the assessment conducted pursuant to subparagraph (b) for deployment to particular locations under the plan that includes the following:(A)Analyses of alternatives, where appropriate, including comparative costs and benefits.(B)An assessment of effects on relevant government and non-government stakeholders.(C)A description of other factors critical to the decision-making process.(6)An identification of staffing requirements under the plan, including full-time equivalents, contractors, and detailed personnel, disaggregated by activity.(7)A description of performance metrics for the plan for assessing and reporting on the contributions of border security capabilities realized from current and future investments.(8)A migrant surge response plan to improve the Department of Homeland Security response rate to future crises.(9)A description of the status of the actions of the Department of Homeland Security to address open recommendations by the Office of the Inspector General of the Department and the Government Accountability Office relating to border security, including plans, schedules, and associated milestones for fully addressing such recommendations.(10)A plan to consult State and local elected officials on the eminent domain and construction process relating to physical barriers (except that such requirement may be satisfied through the submission of existing plans).(11)Certifications by the Under Secretary for Management of the Department of Homeland Security that—(A)the plan has been reviewed and approved in accordance with an acquisition review management process that complies with capital planning and investment control and review requirements established by the Office of Management and Budget, including as provided in Circular A–11, part 7; and(B)all activities under the plan comply with Federal acquisition rules, requirements, guidelines, and practices.(d)GAO evaluationNot later than 120 days after receipt of the plan required under subsection (a) by the Comptroller General of the United States, the Comptroller General shall evaluate the plan and report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on any concerns or recommendations for improvement, as the Comptroller General determines appropriate..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 438, as added by this title, the following new item:Sec. 439. Border security improvement plan..430.Integrated Border Enforcement Teams(a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.), as amended by this title, is further amended by adding at the end the following new section:440.Integrated Border Enforcement Teams(a)EstablishmentThere is established within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET).(b)PurposeThe purpose of IBET is to enhance border security in a manner that results in a cooperative approach between the United States and Canada to—(1)strengthen security between designated ports of entry;(2)detect, investigate, prevent, and respond to terrorism, transnational criminal organizations, and other violations of law related to border security;(3)facilitate collaboration among components and offices within the Department and international partners;(4)execute coordinated activities in furtherance of border security and homeland security; and(5)enhance information-sharing, including the dissemination of homeland security information among such components and offices.(c)Composition and establishment of units(1)CompositionIBET units may be comprised of personnel from the following:(A)U.S. Customs and Border Protection.(B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.(C)Other Department personnel, as appropriate.(D)Other Federal, State, local, Tribal, and foreign law enforcement agencies, as appropriate.(E)Other appropriate personnel at the discretion of the Secretary.(2)Establishment of unitsThe Secretary is authorized to establish IBET units in regions in which such units can contribute to IBET missions, as appropriate. When establishing an IBET unit, the Secretary shall apply risk-based criteria that takes into consideration the following:(A)Whether the region in which the IBET unit would be established is significantly impacted by cross-border threats, including threats posed by transnational criminal organizations and terrorist groups.(B)The availability of Federal, State, local, Tribal, and foreign law enforcement resources to participate in the IBET unit.(C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the IBET unit would be established.(3)Duplication of effortsIn determining whether to establish a new IBET unit or to expand an existing IBET unit in a given region, the Secretary shall ensure that the IBET unit under consideration does not duplicate the efforts of other existing interagency task forces or centers within such region, including the Border Enforcement Security Task Force established under section 443.(d)OperationAfter determining the regions in which to establish IBET units under subsection (c)(2), the Secretary may—(1)direct the assignment of Federal personnel to such IBET units;(2)take other actions to assist Federal, State, local, and Tribal entities to participate in such IBET units, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation;(3)direct the development of policy and guidance necessary to identify, assess, and integrate the available partner resources in relevant border sector security assessments and resource planning documents;(4)establish targets and performance measures for such IBET units; and(5)direct leadership of such IBET units to monitor progress on such targets and performance measures.(e)CoordinationThe Secretary shall coordinate IBET activities with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.(f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in subsection (c)(1) as necessary to carry out this section. Such memoranda with entities specified in subsection (c)(1)(G) shall be entered into with the concurrence of the Secretary of State.(g)ReportNot later than 180 days after the date on which IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—(1)describes the effectiveness of IBET units in fulfilling the purposes specified in subsection (b);(2)identifies challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners, and planned corrective actions;(3)identifies costs associated with IBET units broken down by relevant categories designated at the Secretary’s discretion;(4)identifies ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and(5)identifies and assesses ways IBET, Border Tunnel Task Forces, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 439, as added by this title, the following new item:Sec. 440. Integrated Border Enforcement Teams..431.No ban on information sharing(a)In generalSubtitle C of title IV of the Homeland Security Act of 2002, as amended by this title, is further amended by adding at the end the following new section:440A.Access to State, local, Tribal, and territorial information(a)Authorization of use(1)In generalIn the course of an investigation concerning a Federal crime within the jurisdiction of the Department, the Secretary may issue in writing and cause to be served a subpoena requiring the production of any biographical records, State-issued identification information, driving record information, vehicle registration information, or criminal history information of a specific individual from a State, local, Tribal, or territorial agency or department that the Secretary determines relevant to such investigation, or requiring testimony by the custodian of such materials to be produced concerning the production and authenticity of such materials.(2)ContentsA subpoena issued under paragraph (1) shall describe the information described in such paragraph required to be produced and prescribe a return date within a reasonable period of time within which such information can be assembled and made available.(3)Production of recordsThe production of information under paragraph (1) may be required from any State, local, Tribal, or territorial agency or department in any State, or in any territory or other place subject to the jurisdiction of the United States at any designated place of hearing.(b)Service(1)In generalA subpoena issued under this section may be served by any person designated in the subpoena as the agent of service.(2)Service of subpoena(A)State, local, Tribal, or territorial agencies and departmentsService of a subpoena may be made upon a State, local, Tribal, or territorial agency or department, by delivering the subpoena to an officer, to a managing or general agent, or to any other agent authorized by appointment or by law to receive service of process.(B)Proof of serviceThe affidavit of the person serving the subpoena entered by that person on a true copy thereof shall be sufficient proof of service.(c)Enforcement(1)In generalIn the case of the contumacy by, or refusal to obey a subpoena issued to, any State, local, Tribal, or territorial agency or department, the Secretary, in coordination with the Attorney General, may invoke the aid of any court of the United States within the jurisdiction of which the investigation described in subsection (a) is being conducted or within the jurisdiction that the subject of such investigation is located, to compel compliance with such subpoena.(2)OrderA court of the United States described in paragraph (1) may issue an order requiring the subpoenaed State agency or department, in accordance with such subpoena, to appear, to produce records, or to give testimony relating to the matter under investigation. Any failure to obey the order of the court may be punished by the court as contempt thereof.(3)Service of processAny process under this subsection may be served in any judicial district in which the State, local, Tribal, or territorial agency or department may be found.(d)Nondisclosure requirement(1)In generalIf the Secretary certifies that otherwise there may result a danger to the national security of the United States, no person may disclose to any other person that a subpoena was received or information was provided pursuant to this section, other than to—(A)those persons to whom such disclosure is necessary in order to comply with such subpoena;(B)an attorney to obtain legal advice with respect to testimony or the production of information in response to such subpoena; or(C)other persons as permitted by the Secretary.(2)Notice of nondisclosure requirementThe subpoena, or an officer, employee, or agency of the United States in writing, shall notify the State, local, Tribal, or territorial agency or department to whom such subpoena is directed of the nondisclosure requirements under paragraph (1).(3)Further applicability of nondisclosure requirementsAny person who receives a disclosure under this subsection shall be subject to the same prohibitions on disclosure described in paragraph (1).(4)Enforcement of nondisclosure requirementWhoever knowingly violates paragraph (1) or (3) shall be imprisoned for not more than one year, and if such violation is committed with the intent to obstruct an investigation or judicial proceeding, shall be imprisoned for not more than five years.(5)Termination of nondisclosure requirementIf the Secretary determines that a nondisclosure requirement no longer is justified by a danger to the national security of the United States, an officer, employee, or agency of the United States shall notify the relevant State, local, Tribal, or territorial agency or department that the prohibition of disclosure is no longer applicable.(e)Judicial review(1)In generalAt any time before the return date specified in a subpoena issued under this section, the State, local, Tribal, or territorial agency or department summoned may, in the United States district court for the district in which such State, local, Tribal, or territorial agency or department does business or resides, petition for an order modifying or setting aside such subpoena.(2)Modification of nondisclosure requirementAny court described in paragraph (1) may modify or set aside a nondisclosure requirement imposed under subsection (d) at the request of a State, local, Tribal, or territorial agency or department to whom a subpoena has been directed, unless there is reason to believe that such nondisclosure requirement is justified because otherwise there may result a danger to the national security of the United States.(3)Review of government submissionsIn all proceedings under this subsection, the court shall review the submission of the Federal Government, which may include classified information, ex parte and in camera.(f)Immunity from civil liabilityAny State, local, Tribal, or territorial agency or department, including officers, agents, and employees of a non-natural person, who in good faith produce the information requested in a subpoena, shall not be liable in any court of the United States to any customer or other person for such production, or for nondisclosure of such production to the customer or other person.(g)GuidelinesThe Secretary shall, by rule, establish such guidelines as are necessary to ensure the effective implementation of this section.(h)Annual reportsThe Secretary shall annually submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report (which may include a classified annex but with the presumption of declassification) on the use of subpoenas under this subsection by the Secretary, which shall include a discussion of—(1)the number of and reason for the subpoenas issued under this section by the Secretary during the preceding year; and(2)a description of the outcome of each such subpoena..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 440, as added by this title, the following new item:Sec. 440A. Access to State, local, Tribal, and territorial information..432.Border Security Advisory Committee(a)EstablishmentThe Secretary of Homeland Security shall establish a Border Security Advisory Committee (referred to in this section as the Advisory Committee).(b)Duties(1)In generalThe Secretary of Homeland Security shall consult the Advisory Committee, as appropriate, on border security matters, including the following:(A)Verifying security claims and the border security metrics established by the Department of Homeland Security under section 1092 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223).(B)Developing, refining, and implementing policies, programs, initiatives, rulemakings, and security directives pertaining to border security.(2)RecommendationsThe Advisory Committee shall develop, at the request of the Secretary of Homeland Security, recommendations for improvements to border security and may provide, through the Secretary, recommendations to Congress.(c)Membership(1)CompositionThe Advisory Committee shall be composed of the following:(A)Voting members appointed by the Secretary.(B)Nonvoting members, serving in an advisory capacity, who shall be designated by—(i)Customs and Border Protection;(ii)Immigration and Customs Enforcement;(iii)the Coast Guard; and(iv)such other Federal department or agency as the Secretary considers appropriate.(2)AppointmentThe Secretary of Homeland Security shall appoint voting members from among stakeholders including representatives from the following:(A)Labor organizations representing Federal law enforcement personnel with border security as their primary mission.(B)Relevant Federal, State, local, and Tribal law enforcement, first responders, and security experts with at least five years of border security operations or research experience in a state that borders the northern, southern, or coastal borders of the United States.(C)Former officials of the Department of Homeland Security with experience in border security.(D)Other groups as the Secretary considers appropriate.(3)ChairpersonThe Advisory Committee shall select a chairperson from among its voting members.(4)Term of office(A)In generalThe term of each voting member of the Advisory Committee shall be 2 years, but a voting member may continue to serve until the Secretary of Homeland Security appoints a successor.(B)ReappointmentA voting member of the Advisory Committee may be reappointed.(C)RemovalThe Secretary of Homeland Security may review the participation of a member of the Advisory Committee and remove such member for cause at any time.(d)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Border Security Advisory Committee.433.Border tunnel detection(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.), as amended by this title, is further amended by adding at the end the following new section:420C.Border Tunnel Task Forces(a)EstablishmentThere is established within the Department a program to be known as the Border Tunnel Task Force program (referred to in this section as BTTF).(b)PurposeThe purpose of BTTF established pursuant to subsection (a) is to enhance and integrate border security efforts by identifying, reducing, and remediating cross-border tunnel related threats by—(1)facilitating collaboration among Federal, State, local, and Tribal law enforcement agencies to execute coordinated activities; and(2)enhancing information-sharing, including the dissemination of homeland security information, among such agencies.(c)Composition and establishment of border tunnel task force units(1)CompositionBTTF units may be comprised of personnel from the following:(A)U.S. Customs and Border Protection, led by the U.S. Border Patrol.(B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.(C)Other Department components and offices, as appropriate.(D)Other Federal, State, local, Tribal, and foreign law enforcement agencies, as appropriate.(E)Other appropriate personnel at the discretion of the Secretary.(2)Establishment of unitsThe Secretary is authorized to establish BTTF units in regions in which the Secretary determines such units can contribute to the Department’s border security efforts to identify, reduce, and remediate cross-border tunnel threats. When establishing a BTTF unit, the Secretary shall apply risk-based criteria that takes into consideration the following:(A)Whether the areas in which such BTTF units would be established are significantly impacted by cross-border tunnel threats.(B)The availability of Federal, State, local, and Tribal law enforcement resources to participate in such BTTF units.(C)Whether other similar joint cross-border tunnel detection initiatives already take place within the region in which the BTTF unit would be established.(d)Duplication of effortsIn determining whether to establish a new BTTF unit or to expand an existing BTTF unit in a given region, the Secretary shall ensure that the BTTF unit under consideration does not unnecessarily duplicate the efforts of other existing interagency task forces or centers within such jurisdiction.(e)OperationAfter determining the regions in which to establish BTTF units under subsection (c)(2), the Secretary may—(1)direct the assignment of Federal personnel to such BTTF units;(2)take other actions to assist Federal, State, local, and Tribal entities to participate in such BTTF units, including providing financial assistance, as appropriate, for operational, administrative, and technological costs associated with such participation;(3)direct the development of policy and guidance necessary to identify, assess, and integrate the available partner resources in relevant border sector security assessments and resource planning documents;(4)establish standard operating procedures, targets, and performance measures for BTTF units; and(5)direct leadership of each BTTF unit to monitor progress on such targets and performance measures for each such unit.(f)CoordinationThe Secretary shall coordinate BTTF activities with other similar border security and antiterrorism programs within the Department that handle matters relating to cross-border tunnel threat detection.(g)Authorization of tunnel remediation accessNotwithstanding any other provision of law, U.S. Customs and Border Protection shall have immediate access to Federal land for the remediation of tunnels used to facilitate illicit cross-border activities across the international borders of the United States.(h)ReportNot later than 180 days after the date on which BTTF is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—(1)describes the effectiveness of BTTF in fulfilling the purposes specified in subsection (b);(2)identifies challenges to the sustainment of cross-border BTTF operations and planned corrective actions;(3)identifies costs associated with BTTF units broken down by relevant categories designated at the Secretary’s discretion;(4)identifies ways to support joint training for BTTF stakeholder agencies;(5)identifies and assesses ways BTTF, IBET, and Border Enforcement Security Task Forces can better align operations, including interdiction and investigation activities; and(6)identifies gaps in BTTF technological capability to detect cross-border tunnel threats..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 420B, as added by this title, the following new item: Sec. 420C. Border Tunnel Task Forces..434.Subterranean operations(a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.), as amended by this title, is further amended by adding at the end the following new section:420D.National Subterranean Operations Program(a)EstablishmentThere is established within U.S. Customs and Border Protection a program to known as the National Subterranean Operations Program (referred to in this section as the program). The program shall be headed by an Assistant Chief, who shall be appointed by the Chief of the U.S. Border Patrol.(b)PurposeThe purpose of the program is the following:(1)To apply risk-based criteria to interdict and remediate illicit cross-border tunnels identified by technology, intelligence leads, agency partners, and relevant Federal entities as determined by the Assistant Chief.(2)To patrol and secure underground municipal infrastructure.(c)Authorization of appropriationsThere is authorized to be appropriated $4,000,000 for each of fiscal years 2021 and 2022 to carry out this section..(b)Counter tunnel operations strategic plan(1)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Chief of the National Subterranean Operations Program of U.S. Customs and Border Protection (established pursuant to section 420 of the Homeland Security Act of 2002 (as added by subsection (a))) shall establish the following:(A)Risk-based criteria to be used to prioritize the interdiction and remediation of illicit cross-border tunnels identified by technology, intelligence leads, agency partners, and other relevant Federal entities as determined by the Assistant Chief.(B)Best practices for interdicting and remediating illicit cross-border tunnels.(C)Processes, in coordination with Homeland Security Investigations and relevant Federal entities as determined by the Assistant Chief, to request and share relevant illicit cross-border tunnel location, operations, and technical information.(D)Indicators of specific types of illicit cross-border tunnels found in each U.S. Border Patrol sector to be periodically disseminated to U.S. Border Patrol sector chiefs to educate field personnel.(E)A counter illicit cross-border tunnel operations resource needs assessment that includes consideration of the following:(i)Technology needs for conducting counter illicit cross-border tunnel operations.(ii)Staffing needs, including the following:(I)A position description for U.S. Border Patrol counter cross-border tunnel operations personnel.(II)Specialized skills required of counter cross-border tunnel operations personnel.(III)The number of full-time employees needed to conduct illicit counter cross-border tunnel operations, disaggregated by U.S. Border Patrol sector.(IV)Training requirements for identified staffing needs.(2)Report to CongressNot later than one year after the date of enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of subsection (b).(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 420C, as added by this title, the following new itemSec. 420D. National Subterranean Operations Program..435.Border enforcement security task force updates(a)Updated purposeSubsection (b) of section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended—(1)in paragraph (1), by striking and after the semicolon at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(3)detecting, investigating, preventing, and responding to terrorism, transnational criminal organizations, and other violations of law related to border security..(b)Updated considerations for establishment of unitsParagraph (2) of section 432(c) of the Homeland Security Act of 2002 (6 U.S.C. 240(c)) is amended—(1)in the matter preceding subparagraph (A)—(A)in the first sentence, by striking jurisdictions and inserting regions;(B)by striking Before and inserting When; and(C)by striking shall consider and inserting shall apply risk-based criteria that takes into consideration;(2)in subparagraph (B), by inserting and after the semicolon at the end; and(3)by striking subparagraphs (C) and (D) and inserting the following new subparagraph:(C)Whether, in accordance with paragraph (3), other joint cross-border initiatives already take place within the region in which the BEST unit would be established..(c)Updated reportSubsection (e) of section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended to read as follows:(e)ReportsNot later than 180 days after the date of the enactment of this subsection and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—(1)describes the effectiveness of BEST units in fulfilling the purposes specified in subsection (b);(2)identifies challenges to the sustainment of cross-border BEST operations, including challenges faced by international partners, and planned corrective actions;(3)identifies costs associated with BEST units, broken down by relevant categories designated at the Secretary’s discretion;(4)identifies ways to support joint training for BEST stakeholder agencies;(5)identifies and assesses ways BTTF under section 420C, IBET units under section 440, and BEST units can better align operations, including interdiction and investigation activities; and(6)identifies and assesses gaps in BEST technological capability to detect transnational criminal organizations or terrorist threats..(d)Updated reportNot later than 180 days after the date of the enactment of this Act and biannually thereafter for the following six years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the report reflected in subparagraph (e).(e)Technical and conforming amendmentsSection 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended—(1)in subsection (c)—(A)in paragraph (1)(D), by inserting a semicolon at the end; and(B)in paragraph (3), by striking jurisdiction each place it appears and inserting region; and(2)in subsection (d), in the matter preceding paragraph (1), by striking jurisdictions and inserting regions.436.Extension of port of entry donation authoritySubparagraph (A) of section 482(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 301a(b)(4)) is amended by striking 4 years and inserting 8 years.VTransportation Security501.Authorization of appropriations for salaries, operation, and maintenance of the Transportation Security AdministrationSubsection (v) of section 114 of title 49, United States Code, is amended—(1)in paragraph (2), by striking and after the semicolon at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(4)$8,076,294,000 for fiscal year 2022..502.Retention of security service fee by the Transportation Security Administration(a)In generalSubsection (i) of section 44940 of title 49, United States Code, is repealed.(b)Conforming amendmentParagraph (3) of section 44940(c) is amended by striking Beginning on October 1, 2027, fees and inserting Fees. 503.Emerging and future threats task force(a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the Director of National Intelligence and the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and the heads of other Federal agencies, as determined appropriate by the Administrator, shall establish a task force to conduct an analysis of emerging and potential future threats to transportation security.(b)MembershipThe task force established under subsection (a) shall be comprised of employees of the Department of Homeland Security who, in carrying out the analysis required under such subsection, shall consult with the Director of National Intelligence and the intelligence community and the heads of Federal agencies, as determined appropriate by the Administrator.(c)DeadlineNot later than 270 days after the Administrator establishes the task force under subsection (a), the task force shall submit to the Administrator the analysis required under such subsection.(d)ElementsThe analysis required under subsection (a) shall include emerging and potential future threats posed by the following:(1)Evolving tactics by terrorist organizations that may pose a catastrophic risk to an aviation or surface transportation entity.(2)Explosive and explosive devices or attacks involving the use of explosives that may cause catastrophic damage to an aviation or surface transportation system.(3)Chemical or biological agents being released in either aviation or surface transportation systems.(4)Cyberthreat actors seeking to undermine confidence in transportation systems or cause service disruptions that jeopardize transportation security.(5)Unmanned aerial systems with the capability of inflicting harm on transportation targets.(6)Individuals or groups seeking to attack soft targets, public areas, or crowded spaces of transportation systems, including attacks against Transportation Security Administration employees and other security personnel.(7)Foreign actors seeking to exploit vulnerabilities posed by the inconsistent or inadequate security screening protocols at last point of departure airports with direct flights to the United States.(8)Information sharing challenges within the Federal Government and among partner governments.(9)Information sharing challenges between the Administration or other relevant Federal agencies and transportation stakeholders, including air carriers, airport operators, surface transportation operators, and State and local law enforcement.(10)Growth in passenger volume in both the aviation and surface transportation sectors.(e)MitigationNot later than 120 days after the completion of the analysis required under subsection (a), the Administrator of the Transportation Security Administration shall develop, as appropriate, a threat mitigation strategy for each of the threats examined in such analysis, and—(1)assign appropriate resources of the Administration to address such threats, based on calculated risk; or(2)provide recommendations through the Department of Homeland Security to the appropriate Federal department or agency responsible for addressing such threats.(f)Stakeholder engagementWhen carrying out the analysis required under subsection (a), the Administrator of the Transportation Security Administration shall engage transportation stakeholders referred to in subsection (b)(9) and account for security concerns of transportation operators by—(1)convening not fewer than three industry day events for such transportation stakeholders to hear from relevant public and private sector security partners and provide feedback on threats such transportation stakeholders identify as emerging;(2)developing strategies to solicit feedback on a consistent basis from such transportation stakeholders across all modes of transportation and providing consistent responses to stakeholder concerns;(3)improving the quality, timeliness, and relevancy of information sharing products disseminated by the Administration to such transportation stakeholders, including classified information sharing products;(4)coordinating security incident response and communications drills, including tabletop exercises, to improve incident preparedness and response capabilities across transportation modes and among transportation systems;(5)encouraging regular communication between Federal Security Directors, Field Intelligence Officers, Federal Air Marshal Special Agents in Charge, and such transportation stakeholders;(6)establishing regular opportunities for senior Administration leadership to engage with such transportation stakeholders regarding changes in the threat environment and how the Administration can offer security support to address such changes; and(7)briefing the Aviation Security Advisory Committee and the Surface Transportation Security Advisory Committee on the efforts of the task force established pursuant to subsection (a).(g)Briefing to CongressThe Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results of the analysis required under subsection (a) and relevant mitigation strategies developed in accordance with subsection (c).(h)Non-Applicability of FACA and PRAThe Federal Advisory Committee Act (5 U.S.C. App.) and the Paperwork Reduction Act (44 U.S.C. 3501 et seq.) shall not apply to the task force established under subsection (a).504.Comptroller General reviewNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of Department of Homeland Security trusted traveler programs. Such review shall examine the following:(1)The extent to which the Department of Homeland Security tracks data and monitors trends related to trusted traveler programs, including root causes for identity-matching errors resulting in an individual’s enrollment in a trusted traveler program being reinstated.(2)Whether the Department coordinates with the heads of other relevant Federal, State, local, Tribal, or territorial entities regarding redress procedures for disqualifying offenses not covered by the Department’s own redress processes but which offenses impact an individual’s enrollment in a trusted traveler program.(3)How the Department may improve individuals’ access to reconsideration procedures regarding a disqualifying offense for enrollment in a trusted traveler program that requires the involvement of any other Federal, State, local, Tribal, or territorial entity.(4)The extent to which travelers are informed about reconsideration procedures regarding enrollment in a trusted traveler program.505.Enrollment redressNotwithstanding any other provision of law, the Secretary of Homeland Security shall, with respect to an individual whose enrollment in a trusted traveler program was revoked in error extend by an amount of time equal to the period of revocation the period of active enrollment in such a program upon re-enrollment in such a program by such an individual.506.Training required(a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and implement training for frontline Administration personnel regarding the screening of pregnant women and families with young children at passenger screening checkpoints. Such training shall include the following:(1)Information relating to concerns of pregnant women relating to the use of Advanced Imaging Technology and appropriate opt-out procedures and alternative screening procedures.(2)Guidelines to assist pregnant women and families traveling with young children effectively and efficiently complete the screening process in a manner that is respectful and improves the overall functioning of the screening checkpoint.(3)Communication and procedural guidelines for frontline Administration personnel to assist with passenger divestiture for pregnant women and families traveling with young children to improve the effectiveness and overall passenger experience at the screening checkpoint.(b)Communications strategyIn conjunction with the implementation of the training required under subsection (a), the Administrator of the Transportation Security Administration shall develop and implement a communications strategy for pregnant women and families traveling with young children to inform such women and families of the procedures and guidelines described in such subsection, including providing information to relevant passengers through social media, the Administration’s public website, the Administration’s customer service call center, and partnerships with aviation stakeholders, including air carriers and airport operators.(c)Passenger support specialistsIn carrying out subsections (a) and (b), the Administrator of the Transportation Security Administration shall, to the extent possible, make available passenger support specialists, upon request, to pregnant women and families traveling with young children to assist with screening checkpoint information, concerns, and procedures.(d)TSA family lanes feasibility assessmentNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct a feasibility assessment to determine whether screening processes and the screening experience may be improved for travelers by developing optional, dedicated screening lanes for families traveling with young children at airports where the checkpoint configuration would allow and where the overall functioning of the checkpoint would not be inhibited in terms of passenger throughput or security effectiveness.(e)Briefing to CongressNot later than 30 days after the implementation of the training required under subsection (a), the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on progress regarding the implementation of this Act and improvements made to the screening process for pregnant women and families traveling with young children.507.Identity and travel document verificationSection 44901 of title 49, United States Code, is amended by adding at the end the following new subsection:(m)Establishment of screening system for certain personsNot later than December 31, 2020, the Administrator of the Transportation Security Administration shall, subject to the availability of appropriations, implement an identity and travel document verification system designed to establish a secure, automated system at all airports for verifying identity and travel documents of persons seeking entry into the sterile area of an airport. Such system shall—(1)assess the need for security screening personnel to perform identity and travel document verification for such passengers, thereby assessing the overall number of such screening personnel;(2)reduce the average wait time of such passengers;(3)reduce overall operating expenses of the Administration;(4)be integrated with the Administration’s watch list matching program; and(5)be integrated with other technologies to further facilitate risk-based passenger screening at checkpoints, to the extent practicable and consistent with security standards..508.Standard operating procedures at airport checkpoints(a)StandardizationThe Administrator of the Transportation Security Administration shall require, to the extent practicable, that standard operating procedures at airport checkpoints for passengers and carry-on baggage are carried out in a uniform manner among similarly situated airports.(b)Report to congressNot later than 270 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on how standard operating procedures were made uniform in accordance with subsection (a).(c)AuditsBeginning one year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall conduct periodic audits of adherence to the standard operating procedures, as established by the Administrator of the Transportation Security Administration, under this section of screening personnel at large, medium, and small airports in diverse geographical areas.509.Canine detection research and development(a)In generalThe Secretary of Homeland Security shall conduct an audit of all canine training programs of the Department of Homeland Security and convene a working group of representatives from all such programs to make recommendations on possible efficiencies that could be gained by integrating training standards and facilities.(b)Canine staffing allocation modelThe Administrator of the Transportation Security Administration shall develop a staffing allocation model for canines to determine the optimal number of passenger screening canines at airports in the United States.(c)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the recommendations required by subsection (a).(d)Briefing to Congress(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the state of explosives detection canine production and training in the United States.(2)ContentsThe briefing required under paragraph (1) shall include the following:(A)An analysis of the steps the Transportation Security Administration may take to foster additional production of explosives detection canines in the United States by the private sector.(B)Perspectives from current explosives detection canine industry stakeholders regarding the impact of the Administration’s procurement model on business considerations.(C)An analysis regarding whether the Administration effectively communicates canine training guidelines and testing methodology to the private sector.(D)The extent to which physical capacity limitations at current Administration-operated sites hinder the operations of either the Administration or industry.510.Security incident response at airports and surface transportation hubsThe Gerardo Hernandez Airport Security Act of 2015 (Public Law 114–50; 49 U.S.C. 44903 note) is amended—(1)in section 3—(A)in subsection (b), in the matter preceding paragraph (1), by striking may each place it appears and inserting shall;(B)by redesignating subsection (c) as subsection (d); and(C)by inserting after subsection (b) the following new subsection:(c)ReviewThe Administrator of the Transportation Security Administration shall review the active shooter response guidelines specified for Department of Homeland Security personnel under this section and make a recommendation to the Secretary of Homeland Security to modify such guidelines for personnel who are certified Federal law enforcement officials and for personnel who are uniformed but unarmed security officials.; and(2)in section 7—(A)in subsection (b), in the matter preceding paragraph (1), by striking may each place it appears and inserting shall;(B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(C)by inserting after subsection (b) the following new subsection:(c)ReviewThe Administrator of the Transportation Security Administration shall review the active shooter response guidelines specified for Department of Homeland Security personnel under this section and make a recommendation to the Secretary of Homeland Security to modify such guidelines for personnel who are certified Federal law enforcement officials and for personnel who are uniformed but unarmed security officials..511.Alternate new security screening personnel training program cost and feasibility studyNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct a cost and feasibility study of developing a training program for security screening personnel that will provide such personnel with an equal level of training as is provided in the training program for new security screening personnel located at the Federal Law Enforcement Training Center in Glynco, Georgia, that could be conducted at or within 50 miles of such security screening personnel’s duty station. Such study should examine the use of online seminar and training platforms for portions of the training curriculum that are conducive to such an outcome.512.Prohibition of advance notice of covert testing to security screenersSection 44935 of title 49, United States Code, is amended by adding at the end the following new subsection:(m)Prohibition of advance notice to security screeners of covert testing and evaluation(1)In generalThe Administrator of the Transportation Security Administration shall ensure, to the greatest extent practicable, that information concerning a covert test of a transportation security system to be conducted by a covert testing office, the Inspector General of the Department of Homeland Security, or the Government Accountability Office is not provided to any individual involved in such test prior to the completion of such test.(2)ExceptionsNotwithstanding paragraph (1)—(A)an authorized individual involved in a covert test of a transportation security system may provide information concerning such covert test to—(i)employees, officers, and contractors of the Federal Government (including military personnel);(ii)employees and officers of State and local governments; and(iii)law enforcement officials who are authorized to receive or directed to be provided such information by the Administrator of the Transportation Security Administration, the Inspector General of the Department of Homeland Security, or the Comptroller General of the United States, as the case may be; and(B)for the purpose of ensuring the security of any individual in the vicinity of a site at which a covert test of a transportation security system is being conducted, an individual conducting such test may disclose his or her status as an individual conducting such test to any appropriate individual if a security screener or other individual who is not a covered employee identifies the individual conducting such test as a potential threat.(3)Special rules for TSA(A)Monitoring and security of testing personnelThe head of each covert testing office shall ensure that a person or group of persons conducting a covert test of a transportation security system for a covert testing office is accompanied at the site of such test by a cover team composed of one or more employees of such covert testing office for the purpose of monitoring such test and confirming the identity of personnel involved in such test under subparagraph (B).(B)Responsibility of cover teamUnder this paragraph, a cover team for a covert test of a transportation security system shall—(i)monitor such test; and(ii)for the purpose of ensuring the security of any individual in the vicinity of a site at which such test is being conducted, confirm, notwithstanding paragraph (1), the identity of any individual conducting such test to any appropriate individual if a security screener or other individual who is not a covered employee identifies the individual conducting such test as a potential threat.(C)Aviation screeningNotwithstanding subparagraph (A), the Transportation Security Administration is not required to have a cover team present during a test of the screening of persons, carry-on items, or checked baggage at an aviation security checkpoint at or serving an airport if such test is—(i)approved, in coordination with the designated security official for the airport operator by the Federal Security Director for such airport; and(ii)carried out under an aviation screening assessment program of the Department of Homeland Security.(D)Use of other personnelThe Transportation Security Administration may use employees, officers, and contractors of the Federal Government (including military personnel) and employees and officers of State and local governments or any personnel authorized by the Federal Security Director to conduct covert tests.(4)DefinitionsIn this subsection, the following definitions apply:(A)Appropriate individualThe term appropriate individual, as used with respect to—(i)a covert test under paragraph (2)(B) of a transportation security system, means any individual who the individual conducting such test determines needs to know his or her status as an individual conducting such test; or(ii)a covert test under paragraph (3)(B)(i), means any individual who the cover team monitoring such test determines needs to know the identity of such cover team.(B)Covered employeeThe term covered employee means any individual who receives notice of a covert test before the completion of a test under paragraph (2)(B).(C)Covert test(i)In generalThe term covert test means an exercise or activity conducted by a covert testing office, the Inspector General of the Department of Homeland Security, or the Government Accountability Office to intentionally test, compromise, or circumvent transportation security systems to identify vulnerabilities in such systems.(ii)LimitationNotwithstanding clause (i), the term covert test does not mean an exercise or activity by an employee or contractor of the Transportation Security Administration to test or assess compliance with relevant regulations.(D)Covert testing officeThe term covert testing office means any office of the Transportation Security Administration designated by the Administrator of the Transportation Security Administration to conduct covert tests of transportation security systems.(E)Employee of a covert testing officeThe term employee of a covert testing office means an individual who is an employee of a covert testing office or a contractor or an employee of a contractor of a covert testing office..513.Explosive detection technologyThe Secretary of Homeland Security shall prioritize the research and facilitation of next generation technologies to detect explosives in the Nation’s surface transportation systems.514.Recurrent vetting for surface transportation credential-holdersSection 70105 of title 46, United States Code, is amended by adding at the end the following new subsection:(r)Recurrent vetting(1)In generalNot later than 180 days after the date of the enactment of this subsection, the Secretary shall develop and implement a plan to utilize the Federal Bureau of Investigation’s Rap Back Service in order to establish recurrent vetting capabilities for individuals holding valid transportation security cards under this section.(2)ExemptionIndividuals holding valid transportation security cards under this section who are subject to recurrent vetting under the plan to utilize the Rap Back Service referred to in paragraph (1) shall be exempt from any recurrent determinations or background checks under this section to which such individuals would otherwise be subject every five years in the absence of such utilization..515.Biometrics for TSA PreCheck(a)In generalNot later than September 30, 2023, the Administrator of the Transportation Security Administration shall begin the utilization of biometrics to verify the identity of travelers enrolled in the Administration’s trusted traveler program, known as TSA PreCheck, at security screening checkpoints in a manner which—(1)protects the privacy and civil liberties of the traveling public;(2)improves the security and functionality of the security screening checkpoint;(3)leverages, to the extent practicable, existing biometric repositories of the Department of Homeland Security; and(4)utilizes best available biometric technology and algorithms to reduce instances of misidentification.(b)Working group establishedNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall establish a working group comprised of relevant transportation security stakeholders and any personnel determined necessary by the Administrator to inform and make recommendations for the successful implementation of a biometrics identity process.(c)Report to CongressNot later than one year after the date of the enactment of this Act and annually thereafter through 2023, the Administrator of the Transportation Security Administration shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the Administration’s biometrics program.516.Secure Flight program(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall ensure that security screening checkpoints have real-time connectivity to the Administration’s Secure Flight vetting system.(b)Secure flight reviewNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and implement a plan to improve the capabilities of the Administration’s Secure Flight program, including—(1)improving coordination between Secure Flight and air carriers;(2)reducing screening errors resulting from inaccurate or delayed Secure Flight data; and(3)identifying additional resources needed to upgrade information technology systems of Secure Flight.517.Known Crew Member program(a)In generalNot later than 180 days after the enactment of this Act, the Administrator of the Transportation Security Administration shall implement new security standards for the Administration’s Known Crew Member program, including—(1)updated standards for verifying crew identity at Known Crew Member-enabled checkpoints; and(2)cybersecurity standards for the Known Crew Member program.(b)CoordinationIn carrying out the requirements of subsection (a), the Administrator of the Transportation Security Administration shall coordinate with relevant transportation security stakeholders, including air carriers and labor organizations representing pilots and flight attendants.518.Screening Partnership Program(a)In generalThe Administrator of the Transportation Security Administration shall promote and encourage airport participation in the Administration’s Screening Partnership Program.(b)Blue Ribbon PanelNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall convene a Blue Ribbon Panel to examine ways in which the Screening Partnership Program can be improved, including—(1)allowing greater input for airport terminal owners and operators into selecting a screening vendor;(2)reducing costs to the taxpayer by expanding the Screening Partnership Program; and(3)examining security screening programs of foreign partners to outline best practices for public private partnership for passenger screening.519.Headquarters efficiencyNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall seek to reduce by 50 percent administrative support contract costs for headquarters personnel.520.Repeal of regulationsSections 1408, 1517, and 1534 of the Implementing Recommendations of the 9/11 Commission Act of 2007 are repealed.521.Sensitive security information(a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall—(1)ensure clear and consistent designation of Sensitive Security Information, including reasonable security justifications for so designating documents as such;(2)develop and implement a schedule to regularly review and update, as necessary, TSA Sensitive Security Information Identification guidelines;(3)develop a tracking mechanism for all Sensitive Security Information redaction and designation challenges;(4)document justifications for changes in position regarding Sensitive Security Information redactions and designations, and make such changes accessible to TSA personnel for use with relevant stakeholders, including air carriers, airport operators, surface transportation operators, and State and local law enforcement, as necessary; and(5)ensure that TSA personnel are adequately trained on appropriate designation policies.(b)Stakeholder outreachNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall conduct outreach to relevant stakeholders described in subsection (a)(4) that regularly are granted access to Sensitive Security Information to raise awareness of the TSA’s policies and guidelines governing the classification and use of Sensitive Security Information.522.International aviation security(a)In generalNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop and implement guidelines with respect to last point of departure airports to—(1)ensure the inclusion, as appropriate, of air carriers and other transportation security stakeholders in the development and implementation of security directives and emergency amendments;(2)document input provided by air carriers and other transportation security stakeholders during the security directive and emergency amendment development and implementation processes;(3)define, with the inclusion of feedback from air carriers and other transportation security stakeholders, a process, including time frames, for cancelling or incorporating security directives and emergency amendments into security programs;(4)conduct engagement with foreign partners on the implementation of security directives and emergency amendments, as appropriate, including recognition if existing security measures at a last point of departure airport are found to provide commensurate security as intended by potential new security directives and emergency amendments; and(5)ensure that new security directives and emergency amendments are focused on defined security outcomes.(b)Briefing to CongressNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the guidelines described in this section.(c)Decisions not subject to judicial reviewNotwithstanding any other provision of law, any action of the Administrator of the Transportation Security Administration under subsection (a) is not subject to judicial review.523.Office of Inspection accountability(a)In generalThe Administrator of the Transportation Security Administration shall strengthen internal controls related to documentation accuracy of the Office of Inspection of the Administration by developing and implementing—(1)updates to criminal investigators’ performance plans to reflect timely and accurate timesheet submission;(2)guidance and expectation for supervisory biweekly timesheet review; and(3)a formal plan for reviewing user access, not less than annually, to ensure appropriate system access and permission levels.(b)Information systemsThe Administrator of the Transportation Security Administration shall work to establish systems to assist the Office of Inspection of the Administration with timesheet submission and approval processes and improve data transfer and communication between the timekeeping system and the Case Management System.(c)Premium pay eligibilityThe Administrator of the Transportation Security Administration shall develop, formalize, and implement processes to ensure compliance with relevant policies requiring criminal investigators and supervisors annually complete documentation certifying availability for Law Enforcement Availability Pay.(d)Resource allocationThe Administrator of the Transportation Security Administration shall develop and implement guidance to ensure proper review of annual calculations for resource allocation within the Office of Inspection of the Administration.524.Checkpoints of the future(a)In generalThe Administrator of the Transportation Security Administration shall develop passenger self-screening solutions for PreCheck passengers in a manner which—(1)does not reduce the overall security posture of the checkpoint; and(2)improves the efficiency and overall effectiveness of the checkpoint.(b)Report to CongressNot later than 180 days after the enactment of this Act and annually thereafter for 5 years, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of the requirements described in subsection (a).525.Air cargo securityNot later than one year after the date of the enactment of this Act the Inspector General for the Department of Homeland Security shall conduct an audit of the Air Cargo Division of the Transportation Security Administration of the Department. This audit shall include—(1)a review of resource and staffing allocations for the Air Cargo Division;(2)an examination of how the Air Cargo Division’s effectiveness in managing the Certified Cargo Screening Program and Known Shipper Program; and(3)how effectively the Air Cargo Division works collaboratively with U.S. Customs and Border Protection to target high-risk cargo.526.Childcare(a)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall convene a working group comprised of personnel determined appropriate by the Administrator to develop—(1)recommendations for establishing childcare facilities for employees at the Administration’s headquarters facility;(2)recommendations for establishing a facility or otherwise assisting with childcare options for employees at airports; and(3)options for the Administration to improve flexibility for employees with children in need of care.(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the recommendations and findings of the working group established in subsection (a).527.Passengers with physical or cognitive disabilitiesNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall convene an event at each airport at which the Administration conducts security screening to increase awareness, understanding of screening protocols, and efficiency of the passenger screening experience for passengers with physical or cognitive disabilities.528.TSA Human Capital Strategic Plan(a)Human Capital Strategic Plan definedIn this section, the term human capital strategic plan means a plan to evaluate and implement strategies for the Transportation Security Administration’s selecting, developing, training, and managing a high-quality, productive workforce in accordance with merit system principles described in section 250.202 of title 5, Code of Federal Regulations (relating to primary duties of an agency’s Chief Human Capital Officer).(b)Transportation security strategic planningParagraph (3) of section 114(s) of title 49, United States Code, is amended by adding at the end the following new subparagraph:(J)A Human Capital Strategic Plan that considers the recommendations contained in the Findings and Recommendations of the 2019 Blue Ribbon Panel for the Transportation Security Administration on Human Capital Service Delivery Evaluation or any successor document. Priority for consideration shall be given to the recommendations from the Panel that address the use of scheduling and timekeeping tools, the review and updating of recruiting materials, the development of standardized job descriptions, the examination of Transportation Security Administration employer branding and recruiting methods, the development of a process to receive feedback on Human Capital functions, and the improvement of leadership development and feedback mechanisms..529.Screening technology deployment(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall implement a policy to produce deployment plans for screening technology. Such plans should—(1)include airport risk assessments and all relevant risk factors;(2)consider relative airport risk when determining deployment order;(3)provide rationale for deployment decisions, including any specific risk factors considered;(4)include a strategy for deployment to small and medium airports to ensure consistency of security operations across airports of all sizes; and(5)include procurement strategy for each screening technology to be deployed.(b)Continuous evaluation of deployed equipmentNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop a strategy for continuous evaluation of deployed screening technology. In developing such strategy, the Administrator shall consider the following:(1)The effectiveness of screening during the lifespan of screening technology.(2)How maintenance contracts for procured screening technology can support the Administration’s efforts to ensure continued effectiveness after deployment of such technology.(3)Periodic testing for the effectiveness of deployed screening technology based on relative risk.(c)AuditsBeginning one year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall conduct an audit of the Transportation Security Administration’s efforts to develop and implement deployment plans for screening technology. Such audit shall determine if—(1)the Administration has effectively produced risk-based deployment plans for screening technologies;(2)the screening technology deployment adhered to deployment plans; and(3)the deployment rate of screening technologies by type across airport size and geographical areas.(d)Briefing to CongressNot later than 270 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the requirements described in this section.530.Review of aviation security stakeholder access to Homeland Security Information NetworkThe Secretary of Homeland Security, in coordination with the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, shall review access to the Homeland Security Information Network to determine if access by aviation security stakeholders in addition to such stakeholders who already as of the date of the enactment of this Act already have such access would benefit aviation security.531.Airport public area security enhancement(a)Airport public area security working group engagement plan(1)In generalNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall implement a plan to enhance TSA engagement with the public area security working group established in accordance with section 1931 of the FAA Reauthorization Act of 2018 (49 U.S.C. 114 note; Public Law 115–254). Such plan shall include descriptions of roles and responsibilities for group members, mechanisms for collaboration, and determinations regarding the frequency of working group meetings.(2)Briefing to CongressNot later than 30 days after implementation of the plan required under paragraph (1) is complete, the Administrator shall brief the appropriate committees of Congress on the details of such plan.(b)Survey of airport public area security efforts(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall begin conducting a survey of public and private stakeholders responsible for securing airport public areas to assess the following:(A)The number of airport operations centers.(B)The activities in which such airport operations centers regularly engage.(C)The stakeholders involved in such airport operations centers, including information relating to staffing and participation of such stakeholders.(D)Availability of resources for such airport operations centers.(E)Technology used to monitor and secure airport public areas.(F)Interoperability or other challenges associated with communication or other information technology systems supporting such airport operations centers.(G)Policies and best practices used to provide situational awareness and coordinate airport public area security efforts.(2)Briefing to CongressNot later than 30 days after completion of the survey required under subsection (1), the Administrator shall brief the appropriate committees of Congress a report on the findings of such survey.(c)TSA support of airport operations centers(1)In generalNot later than 90 days after the briefing required under subsection (b)(2) and not less frequently than once every five years thereafter, the Administrator shall develop and update, respectively, a strategy for Administration engagement with airport operations centers. Such strategy shall—(A)include specific goals and objectives for the support of such airport operations centers managed by public and private stakeholders responsible for securing airport public areas; and(B)detail means of support—(i)to direct deployment of Administration personnel to such airport operations centers;(ii)to provide to such stakeholders, as appropriate, access to Department unclassified or classified information sharing systems, including the Homeland Security Information Network and Homeland Security Data Network; and(iii)for any activities determined appropriate by the Administrator.(2)Briefing to CongressNot later than 30 days after the strategy under subsection (1) is complete, the Administrator shall brief the appropriate committees of Congress on the implementation of such strategy.(d)DefinitionsIn this section:(1)Administration; TSAThe terms Administration and TSA mean the Transportation Security Administration. (2)AdministratorThe term Administrator means the Administrator of the Administration.(3)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. (4)DepartmentThe term Department means the Department of Homeland Security.(5)Operations centerThe term operations center means a integrated and unified operation center established at a transportation facility based on the framework made available to public and private stakeholders pursuant to section 1987 of the FAA Reauthorization Act of 2018 (49 U.S.C. 114 note; Public Law 115–254).(6)Public and private stakeholdersThe term public and private stakeholders has the meaning given such term in section 114(t)(1)(C) of title 49, United States Code. VIEmergency Preparedness, Response, and RecoveryAGrants, Training, Exercises, and Coordination601.Urban Area Security InitiativeSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended—(1)in subsection (b)(2)(A), in the matter preceding clause (i), by inserting , using the most up-to-date data available, after assessment;(2)in subsection (d)(2), by amending subparagraph (B) to read as follows:(B)Funds retainedTo ensure transparency and avoid duplication, a State shall provide each relevant high-risk urban area with a detailed accounting of the items, services, or activities on which any funds retained by the State under subparagraph (A) are to be expended. Such accounting shall be provided not later than 90 days after the date of which such funds are retained.; and(3)by striking subsection (e) and inserting the following new subsections:(e)Threat and hazard identification risk assessment and capability assessmentAs a condition of receiving a grant under this section, each high-risk urban area shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—(1)at such time and in such form as is required by the Administrator; and(2)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.(f)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.(g)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $800,000,000 for each of fiscal years 2021 through 2022..602.State Homeland Security Grant ProgramSection 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) is amended by striking subsection (f) and inserting the following new subsections:(f)Threat and hazard identification and risk assessment and capability assessment(1)In generalAs a condition of receiving a grant under this section, each State shall submit to the Administrator a threat and hazard identification and risk assessment and capability assessment—(A)at such time and in such form as is required by the Administrator; and(B)consistent with the Federal Emergency Management Agency’s Comprehensive Preparedness Guide 201, Second Edition, or such successor document or guidance as is issued by the Administrator.(2)CollaborationIn developing the threat and hazard identification and risk assessment under paragraph (1), a State shall solicit input from local and Tribal governments, including first responders, and, as appropriate, nongovernmental and private sector stakeholders.(3)First responders definedIn this subsection, the term first responders includes representatives of local governmental and nongovernmental fire, law enforcement, emergency management, and emergency medical personnel.(g)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.(h)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $600,000,000 for each of fiscal years 2021 through 2022..603.Grants to directly eligible tribesSection 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606) is amended by—(1)redesignating subsections (h) through (k) as subsections (i) through (l), respectively; and(2)inserting after subsection (g) the following new subsection:(h)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..604.Law enforcement terrorism prevention(a)Law enforcement terrorism prevention programSubsection (a) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended—(1)in paragraph (1)—(A)by inserting States and high-risk urban areas expend after that; and(B)by striking is used;(2)in paragraph (2), by amending subparagraph (I) to read as follows:(I)activities as determined appropriate by the Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement within the Office of Partnership and Engagement of the Department, through outreach to relevant stakeholder organizations; and; and(3)by adding at the end the following new paragraph:(4)Annual reportThe Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement, shall report annually from fiscal year 2021 through fiscal year 2022 on the use of grants under sections 2003 and 2004 for law enforcement terrorism prevention activities authorized under this section, including the percentage and dollar amount of funds used for such activities and the types of projects funded..(b)Office for State and local law enforcementSubsection (b) section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended—(1)in paragraph (1), by striking Policy Directorate and inserting Office of Partnership and Engagement; and(2)in paragraph (4)—(A)in subparagraph (B), by inserting , including through consultation with such agencies regarding Department programs that may impact such agencies before the semicolon at the end; and(B)in subparagraph (D), by striking ensure and inserting certify.605.Prioritization(a)In generalSubsection (a) of section 2007 of the Homeland Security Act of 2002 (6 U.S.C. 608) is amended—(1)in paragraph (1)—(A)by amending subparagraph (A) to read as follows:(A)its population, including consideration of domestic and international tourists, commuters, and military populations, including military populations residing in communities outside military installations;;(B)in subparagraph (E), by inserting , including threat information from other relevant Federal agencies and field offices, as appropriate before the semicolon at the end; and(C)in subparagraph (I), by striking target and inserting core; and(2)in paragraph (2), by striking target and inserting core.(b)ReviewNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, through the Administrator of the Federal Emergency Management Agency, shall review and report to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate on the risk formula and methodology used to award grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), including a discussion of any necessary changes to such formula to ensure grant awards are appropriately based on risk.(c)Comptroller General reviewNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall review and assess the risk formula and methodology used to award grants under sections 2003 and 2004 of the Homeland Security Act of 2002, including—(1)the process utilized by the Department of Homeland Security to gather threat information for each potential State and high-risk urban area;(2)the extent to which such risk formula and methodology considers the factors specified in section 2007 of the Homeland Security Act of 2002 (6 U.S.C. 608), in particular—(A)the extent to which the jurisdiction has unmet core capabilities due to resource constraints;(B)the degree to which a jurisdiction has been able to address capability gaps with previous grant awards; and(C)in the case of a high-risk urban area, the extent to which such high-risk urban area includes—(i)incorporated municipalities, counties, parishes, and Indian Tribes within the relevant eligible metropolitan area the inclusion of which will enhance regional efforts to prevent, prepare for, protect against, and respond to acts of terrorism; and(ii)other local and Tribal governments in the surrounding area that are likely to be called upon to respond to acts of terrorism within the high-risk urban area; and(3)how grant award amounts are determined.606.Allowable usesSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking target and inserting core;(B)by redesignating paragraphs (6) through (14) as paragraphs (8) through (16), respectively;(C)in paragraph (5), by inserting before the semicolon at the end the following: , provided such purchases align with the Statewide Communication Interoperability Plan and are coordinated with the Statewide Interoperability Coordinator or Statewide interoperability governance body of the State of the recipient; and(D)by inserting after paragraph (5) the following new paragraphs:(6)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;(7)enhancing cybersecurity, including preparing for and responding to cybersecurity risks and incidents (as such terms are defined in section 227) and developing statewide cyber threat information analysis and dissemination activities;;(E)in paragraph (8), as so redesignated, by striking Homeland Security Advisory System and inserting National Terrorism Advisory System; and(F)in paragraph (14), as so redesignated, by striking 3 and inserting 5;(2)in subsection (b)—(A)in paragraph (3)(B), by striking (a)(10) and inserting (a)(12); and(B)in paragraph (4)(B)(i), by striking target and inserting core; and(3)in subsection (c), by striking target and core.607.Memoranda of understanding(a)In generalSubtitle B of title XX of the Homeland Security Act of 2002 (6 U.S.C. 611 et seq.) is amended by adding at the end the following new section:2024.Memoranda of understanding with departmental components and officesThe Administrator shall enter into memoranda of understanding with the heads of the following departmental components and offices delineating the roles and responsibilities of such components and offices regarding the policy and guidance for grants under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135), sections 2003 and 2004 of this Act, and section 70107 of title 46, United States Code, as appropriate:(1)The Commissioner of U.S. Customs and Border Protection.(2)The Administrator of the Transportation Security Administration.(3)The Commandant of the Coast Guard.(4)The Under Secretary for Intelligence and Analysis.(5)The Director of the Office of Emergency Communications.(6)The Assistant Secretary for State and Local Law Enforcement.(7)The Targeted Violence and Terrorism Prevention Director.(8)The Officer for Civil Rights and Civil Liberties.(9)The Chief Medical Officer.(10)The heads of other components or offices of the Department, as determined by the Secretary..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2023 the following new item:Sec. 2024. Memoranda of understanding with departmental components and offices..608.Grants metrics(a)In generalTo determine the extent to which grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603 and 604) have closed capability gaps identified in State Preparedness Reports required under subsection (c) of section 652 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) and Threat and Hazard Identification and Risk Assessments required under subsections (e) and (f) of such sections 2003 and 2004, respectively, as added by this title, from each State and high-risk urban area, the Administrator of the Federal Emergency Management Agency shall conduct and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of information provided in such Reports and Assessments.(b)Assessment requirementsThe assessment required under subsection (a) shall include a comparison of successive State Preparedness Reports and Threat and Hazard Identification and Risk Assessments that aggregates results across the States and high-risk urban areas.609.Grant management best practicesThe Administrator of the Federal Emergency Management Agency shall include in the annual Notice of Funding Opportunity relating to grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) an appendix that includes the following:(1)A summary of findings identified by the Office of the Inspector General of the Department of Homeland Security in audits of such grants and methods to address areas identified for improvement, including opportunities for technical assistance.(2)Innovative projects and best practices instituted by grant recipients.610.Prohibition on consolidationThe Secretary of Homeland Security may not implement the National Priorities Security Grant Program or any successor consolidated grant program unless the Secretary receives prior authorization from Congress permitting such implementation.611.Maintenance of grant investmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609), as amended by this title, is further amended by adding at the end the following new subsection:(h)Maintenance of equipmentAny applicant for a grant under section 2003 or 2004 seeking to use funds to purchase equipment, including pursuant to paragraph (3), (4), (5), or (12) of subsection (a) of this section, shall by the time of the receipt of such grant develop a plan for the maintenance of such equipment over its life-cycle that includes information identifying which entity is responsible for such maintenance..612.Allowable uses of funds for public transportation security assistance grantsSubparagraph (A) of section 1406(b)(2) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2)(A); Public Law 110–53) is amended by inserting and associated backfill after security training.613.Periods of performance for public transportation security assistance grantsSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53) is amended by striking subsection (m) and inserting the following new subsections:(m)Periods of performance(1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.(2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months.(n)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $200,000,000 for each of fiscal years 2021 through 2022..614.Comptroller General review of public transportation security assistance grant program(a)In generalThe Comptroller General of the United States shall conduct a review of the public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53).(b)ScopeThe review required under paragraph (1) shall include the following:(1)An assessment of the type of projects funded under the public transportation security grant program referred to in such paragraph.(2)An assessment of the manner in which such projects address threats to public transportation infrastructure.(3)An assessment of the impact, if any, of this Act (including the amendments made by this Act) on types of projects funded under the public transportation security assistance grant program.(4)An assessment of the management and administration of public transportation security assistance grant program funds by grantees.(5)Recommendations to improve the manner in which public transportation security assistance grant program funds address vulnerabilities in public transportation infrastructure.(6)Recommendations to improve the management and administration of the public transportation security assistance grant program.(c)ReportNot later than 1 year after the date of the enactment of this Act and again not later than five years after such date of enactment, the Comptroller General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this section.615.Port security grant programSection 70107 of title 46, United States Code, is amended by—(1)striking subsection (l);(2)redesignating subsection (m) as subsection (l); and(3)by adding at the end the following new subsections:(n)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.(o)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $200,000,000 for each of fiscal years 2021 through 2022..616.Cyber preparedness(a)In generalSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended—(1)in subsection (c)—(A)in paragraph (5)(B), by inserting , including State, local, and regional fusion centers, as appropriate before the semicolon at the end;(B)in paragraph (7), in the matter preceding subparagraph (A), by striking information and recommendations each place it appears and inserting information, recommendations, and best practices; and(C)in paragraph (9), by inserting best practices, after defensive measures,; and(2)in subsection (d)(1)(B)(ii), by inserting and State, local, and regional fusion centers, as appropriate before the semicolon at the end.(b)Sense of CongressIt is the sense of Congress that to facilitate the timely dissemination to appropriate State, local, and private sector stakeholders of homeland security information related to cyber threats, the Secretary of Homeland Security should, to the greatest extent practicable, work to share actionable information in an unclassified form related to such threats.617.Operation Stonegarden(a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:2009.Operation Stonegarden(a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.(b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency—(1)shall be located in—(A)a State bordering Canada or Mexico; or(B)a State or territory with a maritime border; and(2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.(b)Permitted usesThe recipient of a grant under this section may use such grant for—(1)equipment, including maintenance and sustainment costs;(2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;(3)any activity permitted for Operation Stonegarden under the Department of Homeland Security’s most recent Homeland Security Grant Program Notice of Funding Opportunity; and(4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.(c)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.(d)ReportFor each of fiscal years 2021 and 2022, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report that contains information on the expenditure of grants made under this section by each grant recipient.(e)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2021 and 2022 for grants under this section..(b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:(a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, 2009, and 2010 to State, local, and Tribal governments, as appropriate..(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:Sec. 2009. Operation Stonegarden..BCommunications621.Office of Emergency CommunicationsThe Secretary of Homeland Security may not change the location or reporting structure of the Office of Emergency Communications of the Department of Homeland Security unless the Secretary receives prior authorization from the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting such change.622.Responsibilities of Office of Emergency Communications Director(a)In generalSubsection (c) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended—(1)by striking paragraph (3);(2)by redesignating paragraphs (4) through (16) as paragraphs (3) through (15), respectively;(3)in paragraph (8), as so redesignated, by striking , in cooperation with the National Communications System,;(4)in paragraph (11), as so redesignated, by striking Assistant Secretary for Grants and Training and inserting Administrator of the Federal Emergency Management Agency;(5)in paragraph (14), as so redesignated, by striking and at the end;(6)in paragraph (15), as so redesignated, by striking the period at the end and inserting a semicolon; and(7)by adding at the end the following new paragraphs:(16)administer the Government Emergency Telecommunications Service (GETS) and Wireless Priority Service (WPS) programs, or successor programs; and(17)assess the impact of emerging technologies on interoperable emergency communications..(b)Performance of previously transferred functionsSubsection (d) of section 1801 of the Homeland Security Act of 2002 is amended by—(1)striking paragraph (2); and(2)redesignating paragraph (3) as paragraph (2).623.Annual reporting on activities of the Office of Emergency CommunicationsSubsection (f) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended to read as follows:(f)Annual reporting of Office activitiesThe Director of the Office of Emergency Communications shall, not later than one year after the date of the enactment of this subsection and annually thereafter for each of the next four years, report to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities and programs of the Office, including specific information on efforts to carry out paragraphs (4), (5), and (6) of subsection (c)..624.National emergency communications planSection 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572) is amended—(1)in subsection (a), in the matter preceding paragraph (1)—(A)by striking , and in cooperation with the Department of National Communications System (as appropriate),; and(B)by inserting , but not less than once every five years, after periodically; and(2)in subsection (c)—(A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and(B)by inserting after paragraph (2) the following new paragraph:(3)consider the impact of emerging technologies on the attainment of interoperable emergency communications;.625.Technical editParagraph (1) of section 1804(b) of the Homeland Security Act of 2002 (6 U.S.C. 574(b)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Administrator of the Federal Emergency Management Agency.626.Public safety broadband networkThe Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security shall provide to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the Department of Homeland Security’s responsibilities related to the development of the nationwide Public Safety Broadband Network authorized in section 6202 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1422; Public Law 112–96), including information on efforts by the Department to work with the First Responder Network Authority of the Department of Commerce to identify and address cyber risks that could impact the near term or long term availability and operations of such network and recommendations to mitigate such risks.627.Communications trainingThe Under Secretary for Management of the Department of Homeland Security, in coordination with the appropriate component heads, shall develop a mechanism, consistent with the strategy required pursuant to section 4 of the Department of Homeland Security Interoperable Communications Act (Public Law 114–29; 6 U.S.C. 194 note), to verify that radio users within the Department receive initial and ongoing training on the use of the radio systems of such components, including interagency radio use protocols.CFederal Emergency Management Agency (FEMA)631.Short titleThis subtitle may be cited as the FEMA Reauthorization Act of 2019.632.Reauthorization of Federal Emergency Management AgencySection 699 of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 6 U.S.C. 811) is amended—(1)by striking administration and operations each place it appears and inserting management and administration;(2)in paragraph (2), by striking ; and;(3)in paragraph (3), by striking the period and inserting ; and; and(4)by adding at the end the following:(4)for fiscal year 2021, $1,124,242,980; and(5)for fiscal year 2022, $1,146,727,840..633.National domestic preparedness consortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1102) is amended—(1)in subsection (b)(4), by striking Rescue and inserting Recovery;(2)in subsection (c), by inserting to the extent practicable, provide training in settings that simulate real response environments, such as urban areas, after levels,;(3)in subsection (d), by striking paragraphs (1) and (2) and inserting the following:(1)for the Center for Domestic Preparedness—(A)$68,131,920 for fiscal year 2021; and(B)$69,494,558 for fiscal year 2022; and(2)for the members referred to in paragraphs (2) through (7) of subsection (b)—(A)$103,020,000 for fiscal year 2021; and(B)$105,080,400 for fiscal year 2022.; and(4)in subsection (e) by striking—(A)each of the following entities and inserting members enumerated in section (b);(B)2007— and inserting 2015.; and(C)paragraphs (1) through (5).634.Rural Domestic Preparedness Consortium(a)In generalThe Secretary of Homeland Security is authorized to establish a Rural Domestic Preparedness Consortium within the Department of Homeland Security consisting of universities and nonprofit organizations qualified to provide training to emergency response providers from rural communities.(b)DutiesThe Rural Domestic Preparedness Consortium authorized under subsection (a) shall identify, develop, test, and deliver training to State, local, and Tribal emergency response providers from rural communities, provide on-site and mobile training, and facilitate the delivery of training by the training partners of the Department of Homeland Security.(c)Authorization of appropriationsOf amounts appropriated for Continuing Training Grants of the Department of Homeland Security, $5,000,000 is authorized to be used for the Rural Domestic Preparedness Consortium authorized under subsection (a).635.Center for Faith-Based and Neighborhood Partnerships(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:529.Center for Faith-Based and Neighborhood Partnerships(a)In generalThere is established in the Agency a Center for Faith-Based and Neighborhood Partnerships, headed by a Director appointed by the Secretary.(b)MissionThe mission of the Center shall be to develop and coordinate Departmental outreach efforts with faith-based and community organizations and serve as a liaison between such organizations and components of the Department for activities related to securing facilities, emergency preparedness and response, and combating human trafficking.(c)ResponsibilitiesIn support of the mission of the Center for Faith-Based and Neighborhood Partnerships, the Director shall—(1)develop exercises that engage faith-based and community organizations to test capabilities for all hazards, including active shooter incidents;(2)coordinate the delivery of guidance and training to faith-based and community organizations related to securing their facilities against natural disasters, acts of terrorism, and other man-made disasters;(3)conduct outreach to faith-based and community organizations regarding guidance, applicable grant programs, training, and exercises and Departmental capabilities available to assist faith-based and community organizations to secure their facilities against natural disasters, acts of terrorism, and other man-made disasters;(4)facilitate engagement and coordination among the emergency management community and faith-based and community organizations;(5)deliver training and technical assistance to faith-based and community-based organizations and provide subject-matter expertise related to anti-human trafficking efforts to help communities successfully partner with other Blue Campaign components; and(6)perform any other duties as assigned by the Administrator..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 528 the following new item:Sec. 529. Center for Faith-Based and Neighborhood Partnerships..636.Emergency support functions(a)UpdateParagraph (13) of section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by inserting , periodically updating (but not less often than once every five years), after administering.(b)Emergency support functionsSection 653 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting after subsection (c) the following new subsection:(d)CoordinationThe President, acting through the Administrator, shall develop and provide to Federal departments and agencies with coordinating, primary, or supporting responsibilities under the National Response Framework performance metrics to ensure readiness to execute responsibilities under the emergency support functions of such Framework..637.Review of national incident management systemParagraph (2) of section 509(b) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)) is amended, in the matter preceding subparagraph (A), by inserting , but not less often than once every five years, after periodically.638.Remedial action management programSection 650 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 750; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended to read as follows:650.Remedial action management program(a)In generalThe Administrator, in coordination with the National Council on Disability and the National Advisory Council, shall establish a remedial action management program to—(1)analyze training, exercises, and real world events to identify lessons learned, corrective actions, and best practices;(2)generate and disseminate, as appropriate, the lessons learned, corrective actions, and best practices referred to in paragraph (1); and(3)conduct remedial action tracking and long-term trend analysis.(b)Federal corrective actionsThe Administrator, in coordination with the heads of appropriate Federal departments and agencies, shall utilize the program established pursuant to subsection (a) to collect information on corrective actions identified by such Federal departments and agencies during exercises and the response to natural disasters, acts of terrorism, and other man-made disasters, and shall, not later than one year after the date of the enactment of this section and annually thereafter for each of the next four years, submit to Congress a report on the status of such corrective actions.(c)Dissemination of after-Action reportsThe Administrator shall provide electronically, to the maximum extent practicable, to Congress and Federal, State, local, Tribal, and private sector officials after-action reports and information on lessons learned and best practices from responses to acts of terrorism, natural disasters, capstone exercises conducted under the national exercise program under section 648(b), and other emergencies or exercises..639.Strategic human capital planSubsection (c) of section 10102 of title 5, United States Code, is amended by striking 2007 and inserting 2021.640.Office of Disability Integration and Coordination(a)Office of Disability Integration and Coordination(1)In generalSection 513 of the Homeland Security Act of 2002 (6 U.S.C. 321b) is amended to read as follows:513.Office of Disability Integration and Coordination(a)In generalThere is established within the Federal Emergency Management Agency an Office of Disability Integration and Coordination, which shall be headed by a Director.(b)MissionThe mission of the Office is to ensure that individuals with disabilities and other access and functional needs are included in emergency management activities throughout the Agency by providing guidance, tools, methods, and strategies for the purpose of equal physical program and effective communication access.(c)ResponsibilitiesIn support of the mission of the Office, the Director shall—(1)provide guidance and coordination on matters related to individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;(2)oversee Office staff and personnel responsible for disability integration in each regional office with respect to carrying out the mission of the Office;(3)liaise with the staff of the Agency including nonpermanent employees, organizations representing individuals with disabilities, other agencies of the Federal Government, and State, local, and Tribal government authorities regarding the needs of individuals with disabilities in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;(4)consult with organizations representing individuals with disabilities about access and functional needs in emergency planning requirements and relief efforts in the event of a natural disaster, act of terrorism, or other man-made disaster;(5)ensure the coordination and dissemination of best practices and model evacuation plans for individuals with disabilities;(6)collaborate with Agency leadership responsible for training to ensure that qualified experts develop easily accessible training materials and a curriculum for the training of emergency response providers, State, local, and Tribal government officials, and others on the needs of individuals with disabilities;(7)coordinate with the Emergency Management Institute, Center for Domestic Preparedness, Center for Homeland Defense and Security, U.S. Fire Administration, National Exercise Program, and National Domestic Preparedness Consortium to ensure that content related to persons with disabilities, access and functional needs, and children are integrated into existing and future emergency management trainings;(8)promote the accessibility of telephone hotlines and websites regarding emergency preparedness, evacuations, and disaster relief;(9)work to ensure that video programming distributors, including broadcasters, cable operators, and satellite television services, make emergency information accessible to individuals with hearing and vision disabilities;(10)ensure the availability of accessible transportation options for individuals with disabilities in the event of an evacuation;(11)provide guidance and implement policies to ensure that the rights and feedback of individuals with disabilities regarding post-evacuation residency and relocation are respected;(12)ensure that meeting the needs of individuals with disabilities are included in the components of the national preparedness system established under section 644 of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1425; 6 U.S.C. 744); and(13)perform any other duties as assigned by the Administrator.(d)DirectorAfter consultation with organizations representing individuals with disabilities, the Administrator shall appoint a Director. The Director shall report directly to the Administrator, in order to ensure that the needs of individuals with disabilities are being properly addressed in emergency preparedness and disaster relief.(e)Organizations representing individuals with disabilities definedFor purposes of this section, the term organizations representing individuals with disabilities shall mean the National Council on Disabilities and the Interagency Coordinating Council on Preparedness and Individuals with Disabilities, among other appropriate disability organizations..(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 513 and inserting the following new item:Sec. 513. Office of Disability Integration and Coordination..(b)Reporting(1)Report to CongressNot later than 120 days after the date of the enactment of this section, the Administrator shall submit to Congress a report on the funding and staffing needs of the Office of Disability Integration and Coordination under section 513 of the Homeland Security Act of 2002, as amended by subsection (a).(2)Comptroller General reviewNot later than 120 days after the date of the submission of the report under paragraph (1), the Comptroller General of the United States shall review the report to evaluate whether the funding and staffing needs described in the report are sufficient to support the activities of the Office of Disability Integration and Coordination.641.FEMA Senior Law Enforcement Advisor(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by this title, is further amended by adding at the end the following new section:530.Senior Law Enforcement Advisor(a)EstablishmentThere is established in the Agency a Senior Law Enforcement Advisor to serve as a qualified expert to the Administrator for the purpose of strengthening the Agency’s coordination among State, local, and Tribal law enforcement.(b)QualificationsThe Senior Law Enforcement Advisor shall have an appropriate background with experience in law enforcement, intelligence, information sharing, and other emergency response functions.(c)ResponsibilitiesThe Senior Law Enforcement Advisor shall—(1)coordinate on behalf of the Administrator with the Office for State and Local Law Enforcement under section 2006 for the purpose of ensuring State, local, and Tribal law enforcement receive consistent and appropriate consideration in policies, guidance, training, and exercises related to preventing, preparing for, protecting against, and responding to natural disasters, acts of terrorism, and other man-made disasters within the United States;(2)work with the Administrator and the Office for State and Local Law Enforcement under section 2006 to ensure grants to State, local, and Tribal government agencies, including programs under sections 2003, 2004, and 2006(a), appropriately focus on terrorism prevention activities; and(3)serve other appropriate functions as determined by the Administrator..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 529, as added by this title, the following new item:Sec. 530. Senior Law Enforcement Advisor..642.Technical amendments to national emergency management(a)Homeland Security Act of 2002Title V of the Homeland Security Act of 2002 (6 U.S.C. 501 et seq.) is amended—(1)in section 501(8) (6 U.S.C. 311(8))—(A)by striking National Response Plan each place it appears and inserting National Response Framework; and(B)by striking 502(a)(6) and inserting 504(a)(6);(2)in section 503(b)(2)(A) (6 U.S.C. 313) by inserting and incidents impacting critical infrastructure before the semicolon;(3)in section 504(a) (6 U.S.C. 314(a))—(A)in paragraph (3) by striking , including— and inserting (that includes incidents impacting critical infrastructure), including—;(B)in paragraph (4) by inserting , including incidents impacting critical infrastructure before the semicolon;(C)in paragraph (5) by striking and local and inserting local, and Tribal;(D)in paragraph (6) by striking national response plan and inserting national response framework, which shall be reviewed and updated as required but not less than every 5 years;(E)by redesignating paragraphs (7) through (21) as paragraphs (8) through (22), respectively;(F)by inserting after paragraph (6) the following:(7)developing integrated frameworks, to include consolidating existing Government plans addressing prevention, protection, mitigation, and recovery with such frameworks reviewed and updated as required, but not less than every 5 years;; and(G)in paragraph (14), as so redesignated, by striking National Response Plan each place it appears and inserting National Response Framework;(4)in section 507 (6 U.S.C. 317)—(A)in subsection (c)—(i)in paragraph (2)(E), by striking National Response Plan and inserting National Response Framework; and(ii)in paragraph (3)(A), by striking National Response Plan and inserting National Response Framework; and(B)in subsection (f)(1)(G), by striking National Response Plan and inserting National Response Framework;(5)in section 508 (6 U.S.C. 318)—(A)in subsection (b)(1), by striking National Response Plan and inserting National Response Framework; and(B)in subsection (d)(2)(A), by striking The Deputy Administrator, Protection and National Preparedness and inserting A Deputy Administrator;(6)in section 509 (6 U.S.C. 319)—(A)in subsection (b)—(i)in paragraph (1)—(I)by striking National Response Plan and inserting National Response Framework, National Protection Framework, National Prevention Framework, National Mitigation Framework, National Recovery Framework;(II)by striking successor and inserting successors; and(III)by striking plan at the end of that paragraph and inserting framework; and(ii)in paragraph (2), by striking National Response Plan each place it appears and inserting National Response Framework; and(B)in subsection (c)(1)—(i)in subparagraph (A)—(I)by striking National response plan in the header and inserting National response framework; and(II)by striking National Response Plan in the text and inserting National Response Framework; and(ii)in subparagraph (B), by striking National Response Plan and inserting National Response Framework;(7)in section 510 (6 U.S.C. 320)—(A)in subsection (a), by striking enter into a memorandum of understanding and inserting partner;(B)in subsection (b)(1)(A), by striking National Response Plan and inserting National Response Framework; and(C)in subsection (c), by striking National Response Plan and inserting National Response Framework;(8)in section 515(c)(1) (6 U.S.C. 321d(c)(1)), by striking and local each place it appears and inserting , local, and Tribal;(9)by striking section 524 (6 U.S.C. 321m); and(10)in section 525(a) (6 U.S.C. 321n), by striking Secretary and inserting Administrator.(b)Post-Katrina Emergency Management Reform Act of 2006(1)Citation correctionSection 602(13) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701(13)) is amended by striking 502(a)(6) and inserting 504(a)(6).(2)Change of referenceChapter 1 of subtitle C of title VI of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295) is amended by striking National Response Plan each place it appears and inserting National Response Framework.(c)Savings clauseThe amendments made by subsection (a) to section 503(b)(2)(A) and paragraphs (3) and (4) of section 504(a) of the Homeland Security Act of 2002 may not be construed as affecting the authority, existing on the day before the date of enactment of this division, of any other component of the Department of Homeland Security or any other Federal department or agency.DGenome Editing Threat Assessment651.Genome editing threat assessment(a)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary for the Countering Weapons of Mass Destruction Office of the Department of Homeland Security, in coordination with the Under Secretary for Intelligence and Analysis of the Department, the Under Secretary for the Science and Technology Directorate of the Department, and other Federal partners, as appropriate, shall develop a threat assessment on the potential homeland security vulnerabilities associated with genome modification and editing. Such threat assessment shall include information relating to the following:(1)The dual-use of emerging biotechnology.(2)The ability of gene editing to maliciously proliferate infectious diseases and pandemics on human, animal, and plant populations.(3)The cybersecurity vulnerabilities in computer systems analyzing genomic data.(4)Privacy concerns associated with analyzing genomic data.(b)RecommendationsUpon completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall make a determination if any changes to future operations of the Department of Homeland Security are required to address security vulnerabilities identified in such assessment.(c)ReportNot later than 60 days after the completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall, consistent with the protection of classified information, report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the findings of such threat assessment, any identified recommendations, plans for incorporating such recommendations into future operations of the Department of Homeland Security, and any proposed legislative changes informed by such threat assessment.VIIPandemic Preparedness701.Chief Medical OfficerSection 1931 of the Homeland Security Act of 2002 (6 U.S.C. 587) is amended—(1)in subsection (c)—(A)in the matter preceding paragraph (1), by inserting and shall establish medical and human, animal, and occupational health exposure policy, guidance, strategies, and initiatives, before including—;(B)in paragraph (1), by inserting before the semicolon at the end the following: , including advice on how to prepare for, protect against, respond to, recover from, and mitigate against the medical effects of terrorist attacks or other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives;(C)in paragraph (2), by inserting before the semicolon at the end the following: , including coordinating the Department’s policy, strategy, and preparedness for pandemics and emerging infectious diseases;(D)in paragraph (4)—(i)by inserting emergency medical services and medical first responder stakeholders, after the medical community,; and(ii)by striking and at the end;(E)by redesignating paragraph (5) as paragraph (9); and(F)by inserting after paragraph (4) the following new paragraphs:(5)ensuring that the workforce of the Department has evidence-based policy, standards, requirements, and metrics for operational medicine programs;(6)directing and maintaining a coordinated system for medical support for the Department’s operational activities;(7)providing oversight of the Department’s medical programs and providers, including—(A)reviewing and maintaining verification of the accreditation of the Department’s health provider workforce;(B)developing quality assurance and clinical policy, requirements, standards, and metrics for all medical and health activities of the Department;(C)providing oversight of medical records systems for employees and individuals in the Department’s care and custody; and(D)providing medical direction for emergency medical services activities of the Department;(8)as established under section 1932, maintaining a medical countermeasures stockpile and dispensing system, as necessary, to facilitate personnel readiness, and protection for the Department’s employees and working animals and individuals in the Department’s care and custody in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic; and; and(2)by adding at the end the following new subsection:(d)Medical liaisonsThe Chief Medical Officer may provide medical liaisons to the components of the Department to provide subject matter expertise on medical and public health issues and a direct link to the Chief Medical Officer. Such expertise may include the following:(1)Providing guidance on health and medical aspects of policy, planning, and operations.(2)Supporting the development and alignment of medical and health systems.(3)Identifying—(A)common gaps in medical and health standards, policy, or guidance; and(B)enterprise solutions to bridge such gaps..702.Medical countermeasures program(a)In generalSubtitle C of Title XIX of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:1932.Medical countermeasures(a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for the Department’s employees and working animals and individuals in the Department’s care and custody, in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity.(b)OversightThe Chief Medical Officer of the Department shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall—(1)develop Department-wide standards for medical countermeasure storage, security, dispensing, and documentation;(2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate;(3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations;(4)provide oversight and guidance on dispensing of stockpiled medical countermeasures;(5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic;(6)provide training to Department employees on medical countermeasure dispensing; and(7)support dispensing exercises.(c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent.(d)Medical countermeasures managementNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including—(1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated;(2)a replenishment plan; and(3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases.(e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available—(1)Department chemical, biological, radiological, and nuclear risk assessments; and(2)Centers for Disease Control and Prevention guidance on medical countermeasures.(f)ReportNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on progress in achieving the requirements of this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 1931 the following new item:Sec. 1932. Medical countermeasures..703.Personal protective equipment(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)DepartmentThe term Department means the Department of Homeland Security.(3)Personal protective equipmentThe term personal protective equipment includes protective gloves, masks, and any additional protective equipment determined appropriate by the Secretary.(4)SecretaryThe term Secretary means the Secretary of Homeland Security.(b)Availability of personal protective equipment for certain Department personnel(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall ensure the availability of an adequate supply of personal protective equipment to equip personnel of the Department and each component conducting operations requiring contact with the public for use during the COVID–19 global pandemic. Such personnel include the following:(A)Transportation Security Officers.(B)Explosives Detection Canine Handlers.(C)Federal Air Marshals.(D)Transportation Security Inspectors.(E)Administration personnel involved in operations of Visual Intermodal Prevention and Response teams.(F)U.S. Border Patrol agents.(G)U.S. Customs and Border Protection officers.(H)Air and Marine Officers.(I)U.S. Border Patrol Processing Coordinators.(J)Officers of the Federal Protective Service.(K)Secret Service Agents and officers.(L)U.S. Immigration and Customs Enforcement officers.(M)Any other personnel determined appropriate by the Secretary.(2)Job hazard analysisNot later than 30 days after the date of the enactment of this Act, each Department component head shall—(A)ensure the job hazard analysis of each such component identifies the regular duties and tasks required of relevant personnel to determine the amount of personal protective equipment required per shift to conduct specified duties and tasks; and(B)provide to the Secretary such analysis.(3)StorageNot later than 30 days after the date of the enactment of this Act, each Department component head shall identify and implement appropriate best practices for storing personal protective equipment.(4)Measures to protect certain frontline personnelNot later than 60 days after the date of the enactment of this Act, each Department component head shall identify and implement measures to augment existing Department facilities and vehicles to protect frontline Department personnel regularly interacting with or transporting individuals in the public. Such measures shall include the implementation of technologies such as plexiglass barriers, biometric technology, computed tomography, detection-at-range, and credential authentication technology utilizing digital camera technology.(5)PoliciesNot later than 60 days after the date of the enactment of this Act, the Secretary shall develop or update, as appropriate, policies for the workforce of the Department related to the use and potential reuse and availability of personal protective equipment.(6)Report to CongressThe Secretary shall report to the appropriate congressional committees regarding the implementation of this subsection.(c)COVID–19 after-Action reviewNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees an after-action review to examine the Department’s response and mitigation efforts related to the COVID–19 global pandemic. Such review shall include information relating to the following:(1)The overall preparedness of the Department and each of the Department components to respond to the COVID–19 global pandemic, including preparedness to continue to fulfill its mission and protect Department personnel, the public, the transportation system, ports of entry, and the border.(2)Communication challenges related to effectively engaging with the public, Department personnel, and appropriate Federal, State, local, Tribal, and industry stakeholders.(3)The effectiveness of existing authorities allowing the Department to utilize weather and safety leave policies, hazard pay, or other personnel management policies to protect Department personnel.(4)Impacts on security functions, operations, and other homeland security missions.(5)The availability of personal protective equipment for Department personnel and individuals in the custody of the Department.(6)The extent to which technologies to promote less contact between Department personnel and the public, such as the technologies referred to in subsection (d), were implemented, and any challenges or impediments to such implementation.(7)Recommendations for action to improve the preparedness of the Department for future crises and pandemics.704.Teleworking assessmentNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the capabilities of the Department of Homeland Security to support Department-wide teleworking activity during the COVID–19 pandemic. Such review shall include the following:(1)A description of how many employees in each component of the Department engaged in teleworking prior to the COVID–19 pandemic and how many engaged in teleworking beginning in March 2020.(2)An evaluation of the capabilities of each of the components to support remote teleworking activities during the COVID–19 pandemic.(3)An evaluation of the security protocols and guidance developed by the Department and the level of compliance by employees with such protocols.(4)An assessment of the major issues encountered by each component during the transition to teleworking due to the COVID–19 pandemic.(5)An assessment of the availability of assistance with teleworking capabilities during the COVID–19 pandemic.(6)An assessment of the capability of the Department to support teleworking by employees engaged in responsibilities that require the review of classified materials.(7)Recommendations for improving teleworking capabilities for all employees, including for employees engaged in responsibilities that require the review of classified materials.705.Transportation security public health threat preparedness(a)DefinitionsIn this section:(1)Administration; TSAThe terms Administration and TSA mean the Transportation Security Administration.(2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate.(4)DepartmentThe terms Department means the Department of Homeland Security.(b)Authorization of TSA personnel details(1)In generalPursuant to section 114(m) of title 49, United States Code, the Administrator is authorized to provide Administration personnel to other components of the Department and other Federal agencies to improve coordination with such components and such agencies to prepare for, protect against, and respond to public health threats to transportation security.(2)StrategyNot later than 180 days after the date of the enactment of this Act, the Administrator shall brief the appropriate congressional committees regarding a strategy to improve coordination with other components of the Department and other Federal agencies to prepare for, protect against, and respond to public health threats to transportation security.(c)TSA preparedness(1)Risk analysisTo the extent possible and in consultation with transportation security stakeholders, the Administrator shall conduct an analysis of transportation sector preparedness for public health threats. Such analysis shall assess at a minimum the following:(A)The risks of public health threats to transportation security, including to transportation hubs, transportation security stakeholders, Administration personnel, and passengers.(B)Information sharing challenges among relevant components of the Department, other Federal agencies, international partners, and transportation security stakeholders.(C)Impacts on changes to Administration policies and procedures for screening passengers and property.(2)Briefing to CongressNot later than 180 days after the date of the enactment of this Act, the Administrator shall brief the appropriate congressional committees on the following:(A)The risk analysis required under paragraph (1).(B)Technologies necessary to advance toward a contactless checkpoint to better protect from future public health threats Administration personnel, passengers, airport personnel, and authorized personnel who pass through airport screening areas.(C)Policies and procedures implemented by the Administration and transportation security stakeholders to protect from public health threats Administration personnel, passengers, airport personnel, and authorized personnel who pass through airport screening areas, as well as future plans for additional measures relating to such protection.(D)The status of existing or future planned security directives or emergency amendments to air carrier security requirements for flights from international points.(E)How the Administration coordinates and shares information with relevant domestic and international partners during a public health threat, and how such coordination may be improved.706.Securing critical supplies(a)Strategy To prevent a shortage of items determined To be critical to survival during a crisis and safeguard the supply chains of such itemsNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary and the Director, shall—(1)identify items determined by the Secretary to be critical to survival during a crisis resulting from a terrorist attack, pandemic, or natural disaster;(2)assess the activities of the Department with respect to the prevention of a shortage of items;(3)assess vulnerabilities in the supply chain for such items, which vulnerabilities may be exploited by individuals, entities, or foreign terrorist organizations that may have an adversarial relationship with the United States; and(4)develop and submit to the appropriate congressional committees a—(A)report containing a strategy to prevent such a shortage based upon the assessments required under paragraph (2); and(B)classified annex to the report required under subparagraph (A) relating to a strategy to prevent the exploitation of vulnerabilities in the supply chain for such items based upon the assessment required under paragraph (3).(b)Matters includedThe strategies required under subsection (a) shall include—(1)an identification of items that the Secretary determines to be critical to survival, including—(A)food and water;(B)prescription medication;(C)medical supplies; and(D)energy infrastructure and supplies;(2)an examination of whether the source of any such item is foreign-owned, controlled, or influenced by a country that may have an adversarial relationship with the United States; and(3)recommendations with respect to steps the Department could take to—(A)ensure the availability of such items; and(B)safeguard from exploitation by individuals, entities, or foreign terrorist organizations the supply chain for such items.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)DepartmentThe term Department means the Department of Homeland Security.(3)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security. (4)SecretaryThe term Secretary means the Secretary of Homeland Security.(5)Under SecretaryThe term Under Secretary means the Under Secretary of Intelligence and Analysis of the Department of Homeland Security. 